 
Exhibit 10.1
 


EXECUTION VERSION

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
CHARTER COMMUNICATIONS OPERATING, LLC
 
and
 
CHARTER COMMUNICATIONS OPERATING CAPITAL CORP.,
 
as Issuers,
 
EACH OF THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
 
as Guarantors,
 
and
 
WILMINGTON TRUST COMPANY,
 
as Trustee
 
______
 
INDENTURE
 
Dated as of March 19, 2008
 
10.875% Senior Second Lien Notes due 2014
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
 
ARTICLE 1
     
DEFINITIONS AND INCORPORATION BY REFERENCE
       
Section 1.01
Definitions.
1
Section 1.02
Other Definitions.
29
Section 1.03
Incorporation by Reference of Trust Indenture Act.
30
Section 1.04
Rules of Construction.
31
     
ARTICLE 2
     
THE NOTES
     
Section 2.01
Form and Dating.
31
Section 2.02
Execution and Authentication.
32
Section 2.03
Registrar and Paying Agent.
33
Section 2.04
Paying Agent to Hold Money in Trust.
33
Section 2.05
Holder Lists.
34
Section 2.06
Transfer and Exchange.
34
Section 2.07
Replacement Notes.
37
Section 2.08
Outstanding Notes.
38
Section 2.09
Treasury Notes.
38
Section 2.10
Temporary Notes.
38
Section 2.11
Cancellation.
39
Section 2.12
Defaulted Interest.
39
Section 2.13
Special Transfer Provisions
39
Section 2.14
Temporary Regulation S Global Notes
41
Section 2.15
Issuance of Additional Notes
41
Section 2.16
CUSIP Numbers
41
     
ARTICLE 3
     
REDEMPTION AND PREPAYMENT
     
Section 3.01
Notices to Trustee.
42
Section 3.02
Selection of Notes to Be Redeemed.
42
Section 3.03
Notice of Redemption.
42
Section 3.04
Effect of Notice of Redemption.
43
Section 3.05
Deposit of Redemption Price.
43
Section 3.06
Notes Redeemed in Part.
43
Section 3.07
Optional Redemption.
44
Section 3.08
Mandatory Redemption.
44
Section 3.09
Offer to Purchase by Application of Excess Proceeds.
44
     

 
 
-i-

--------------------------------------------------------------------------------


 
 
ARTICLE 4
     
COVENANTS
     
Section 4.01
Payment of Notes.
46
Section 4.02
Maintenance of Office or Agency.
46
Section 4.03
Reports.
47
Section 4.04
Compliance Certificate.
48
Section 4.05
Taxes.
48
Section 4.06
Stay, Extension and Usury Laws.
48
Section 4.07
Restricted Payments.
48
Section 4.08
Investments.
51
Section 4.09
Dividend and Other Payment Restrictions Affecting Subsidiaries.
52
Section 4.10
Incurrence of Indebtedness and Issuance of Preferred Stock.
53
Section 4.11
Limitation on Asset Sales.
56
Section 4.12
Sale and Leaseback Transactions.
57
Section 4.13
Transactions with Affiliates.
58
Section 4.14
Liens.
59
Section 4.15
Existence.
59
Section 4.16
Repurchase at the Option of Holders upon a Change of Control.
59
Section 4.17
Additional Note Guarantees; Security.
61
Section 4.18
Payments for Consent.
62
Section 4.19
Suspension of Covenants.
62
     
ARTICLE 5
     
SUCCESSORS
     
Section 5.01
Merger, Consolidation, or Sale of Assets.
63
Section 5.02
Successor Corporation Substituted.
64
     
ARTICLE 6
     
DEFAULTS AND REMEDIES
     
Section 6.01
Events of Default.
65
Section 6.02
Acceleration.
66
Section 6.03
Other Remedies.
66
Section 6.04
Waiver of Existing Defaults.
67
Section 6.05
Control by Majority.
67
Section 6.06
Limitation on Suits.
67
Section 6.07
Rights of Holders to Receive Payment.
68
Section 6.08
Collection Suit by Trustee.
68
Section 6.09
Trustee May File Proofs of Claim.
68
Section 6.10
Priorities.
68
Section 6.11
Undertaking for Costs.
69

 
 
-ii-

--------------------------------------------------------------------------------


 
ARTICLE 7
 
TRUSTEE
     
Section 7.01
Duties of Trustee.
69
Section 7.02
Rights of Trustee.
70
Section 7.03
Individual Rights of Trustee.
71
Section 7.04
Trustee’s Disclaimer.
71
Section 7.05
Notice of Defaults.
71
Section 7.06
Reports by Trustee to Holders.
71
Section 7.07
Compensation and Indemnity.
72
Section 7.08
Replacement of Trustee.
72
Section 7.09
Successor Trustee by Merger, etc.
73
Section 7.10
Eligibility; Disqualification.
73
Section 7.11
Preferential Collection of Claims Against the Issuers.
73
Section 7.12
Authorization of the Trustee.
74
     
ARTICLE 8
     
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
       
Section 8.01
Option to Effect Legal Defeasance or Covenant Defeasance.
74
Section 8.02
Legal Defeasance and Discharge.
74
Section 8.03
Covenant Defeasance.
75
Section 8.04
Conditions to Legal or Covenant Defeasance.
75
Section 8.05
Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions.
77
Section 8.06
Repayment to Issuers.
77
Section 8.07
Reinstatement.
78
     
ARTICLE 9
     
AMENDMENT, SUPPLEMENT AND WAIVER
       
Section 9.01
Without Consent of Holders.
78
Section 9.02
With Consent of Holders.
79
Section 9.03
Compliance with Trust Indenture Act.
80
Section 9.04
Revocation and Effect of Consents.
80
Section 9.05
Notation on or Exchange of Notes.
80
Section 9.06
Trustee to Sign Amendments, etc.
81
     
ARTICLE 10
     
COLLATERAL AND SECURITY DOCUMENTS
       
Section 10.01
Security Documents.
81
Section 10.02
Suits to Protect the Collateral.
81
Section 10.03
Release of Collateral.
81

 
 
-iii-

--------------------------------------------------------------------------------


 
Section 10.04
Sufficiency of Release.
83
Section 10.05
Actions by the Trustee.
83
     
ARTICLE 11
     
GUARANTEE
     
Section 11.01
Unconditional Guarantee.
83
Section 11.02
Severability.
84
Section 11.03
Limitations on Guarantors’ Liability.
84
Section 11.04
Release of Guarantor.
84
Section 11.05
Contribution.
85
Section 11.06
Waiver of Subrogation.
85
Section 11.07
Execution of Note Guarantee.
86
Section 11.08
Waiver of Stay, Extension or Usury Laws.
86
     
ARTICLE 12
     
MISCELLANEOUS
     
Section 12.01
Trust Indenture Act Controls.
86
Section 12.02
Notices.
87
Section 12.03
Communication by Holders with Other Holders.
88
Section 12.04
Certificate and Opinion as to Conditions Precedent.
88
Section 12.05
Statements Required in Certificate or Opinion.
88
Section 12.06
Rules by Trustee and Agents.
89
Section 12.07
No Personal Liability of Directors, Officers, Employees, Managers, Members and
Stockholders.
89
Section 12.08
Governing Law.
89
Section 12.09
No Adverse Interpretation of Other Agreements.
89
Section 12.10
Successors.
89
Section 12.11
Severability.
89
Section 12.12
Counterpart Originals.
89
Section 12.13
Table of Contents, Headings, etc.
90
     
ARTICLE 13
     
SATISFACTION AND DISCHARGE
     
Section 13.01
Satisfaction and Discharge of Indenture.
90
Section 13.02
Application of Trust Money.
91

 
 
 


Exhibit A Form of Note
Exhibit B
Form of Certificate to be Delivered in connection with Transfers Pursuant to
Rule 144A

Exhibit C
Form of Certificate to be Delivered in connection with Transfers Pursuant to
Regulation S

Exhibit D
Form of Certificate of Beneficial Ownership in connection with exchanges of
Temporary Regulation S Global Notes



 
-iv-

--------------------------------------------------------------------------------


 
 




Exhibit E Form of Supplemental Indenture


 
 
-v-

--------------------------------------------------------------------------------


 
INDENTURE dated as of March 19, 2008 among Charter Communications Operating,
LLC, a Delaware limited liability company (as further defined below, the
“Company”), Charter Communications Operating Capital Corp., a Delaware
corporation (as further defined below, “Capital Corp” and together with the
Company, the “Issuers”), the Guarantors from time to time party hereto, and
Wilmington Trust Company, as Trustee.
 
The Issuers and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders:
 
 
ARTICLE 1
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01 Definitions.
 
“Acquired Debt” means, with respect to any specified Person:
 
 
(1)
Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person; and

 
 
(2)
Indebtedness secured by a Lien encumbering any asset acquired by such specified
Person.

 
“Additional First Lien Agreement” means any agreement approved for designation
as such by the First Lien Representative and the Second Lien Representative.
 
“Additional Notes” means the Issuers’ 10.875% Senior Secured Notes due 2014
issued under this Indenture in addition to the Initial Notes (other than any
Notes issued in respect of Initial Notes pursuant to Section 2.06, 2.07, 2.10,
3.06, 3.09, 4.16 or 9.05).
 
“Additional Pari Passu First Priority Indebtedness” means Pari Passu
Indebtedness incurred in compliance with the terms of this Indenture, including
Section 4.14 (other than Indebtedness owed to a Subsidiary or Affiliate of
CCOH), which Indebtedness is secured by a first-priority Lien or otherwise is
pari passu, in terms of sharing of proceeds of Collateral, with Indebtedness
under the CCO Credit Facility, Related Obligations or other Pari Passu First
Priority Indebtedness of the Company or its Restricted Subsidiaries, as such
Indebtedness may be amended or refinanced from time to time.
 
“Additional Pari Passu Second Priority Indebtedness” means Pari Passu
Indebtedness incurred in compliance with the terms of this Indenture, including
Section 4.14 (other than Indebtedness owed to a Subsidiary or Affiliate of
CCOH), which Indebtedness is secured by a second-priority Lien or otherwise is
pari passu, in terms of sharing of proceeds of Collateral, with Indebtedness
under the Notes and the Existing CCO Notes, as such Indebtedness may be amended
or refinanced from time to time.
 
“Additional Second Lien Agreement” means any agreement approved for designation
as such by the First Lien Representative and the Second Lien Representative.
 
“Additional Second Lien Obligations” means, with respect to any Additional
Second Lien Agreement, (i) all principal of and interest (including any
Post-Petition Interest) and premium (if any) on
 
 

--------------------------------------------------------------------------------


 
 
all indebtedness under such Additional Second Lien Agreement, and (ii) all fees,
expenses and other amounts (including costs and indemnification obligations)
payable from time to time pursuant to the Second Lien Documents entered into in
connection with such Additional Second Lien Agreement (including amounts payable
under any Second Lien Guarantee relating to such Additional Second Lien
Agreement), in each case whether or not allowed or allowable in an Insolvency
Proceeding.
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided, however, that beneficial ownership of 10% or
more of the Voting Stock of a Person shall be deemed to be control.  It is
understood that the Trustee is under no obligation to ascertain whether or not
such 10% threshold has been met.  For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” shall have
correlative meanings.
 
“Agent” means any Registrar or Paying Agent.
 
“Asset Acquisition” means:
 
 
(a)
an Investment by the Company or any of its Restricted Subsidiaries in any other
Person pursuant to which such Person shall become a Restricted Subsidiary of the
Company or any of its Restricted Subsidiaries or shall be merged with or into
the Company or any of its Restricted Subsidiaries, or

 
 
(b)
the acquisition by the Company or any of its Restricted Subsidiaries of the
assets of any Person which constitute all or substantially all of the assets of
such Person, any division or line of business of such Person or any other
properties or assets of such Person other than in the ordinary course of
business.

 
“Asset Sale” means:
 
 
(1)
the sale, lease, conveyance or other disposition of any assets or rights, other
than sales of inventory in the ordinary course of the Cable Related Business;
provided, however, that the sale, conveyance or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, shall be governed by Section 4.16 and/or Section 5.01 and not by the
provisions of Section 4.11; and

 
 
(2)
the issuance of Equity Interests by any Restricted Subsidiary of the Company or
the sale of Equity Interests in any Restricted Subsidiary of the Company.

 
Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:
 
 
(1)
any single transaction or series of related transactions that:

 
(a)           involves assets having a fair market value of less than $100
million; or
 
(b)           results in net proceeds to the Company and its Restricted
Subsidiaries of less than $100 million;
 
2

--------------------------------------------------------------------------------


 
 
 
(2)
a transfer of assets between or among the Company and/or its Restricted
Subsidiaries;

 
 
(3)
an issuance of Equity Interests by a Restricted Subsidiary of the Company to the
Company or to another Wholly Owned Restricted Subsidiary of the Company;

 
 
(4)
a Restricted Payment that is permitted by Section 4.07, a Restricted Investment
that is permitted by Section 4.08 or a Permitted Investment;

 
 
(5)
the incurrence of Liens not prohibited by this Indenture and the disposition of
assets related to such Liens by the secured party pursuant to a foreclosure; and

 
 
(6)
any disposition of cash or Cash Equivalents.

 
“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction, including any period for which such lease has been
extended or may, at the option of the lessee, be extended.  Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.
 
“Authority” means any national, federal, state, municipal or local government or
quasi-governmental agency or authority.
 
“Bank Agents” means the Persons acting as the duly authorized representatives of
the Lenders pursuant to any of the Credit Facilities then outstanding under
clause (1) of the definition of “Permitted Debt.”
 
“Bankruptcy Code” means Title 11, U.S. Code
 
“Bankruptcy Law” means the Bankruptcy Code or any federal or state law of any
jurisdiction relating to bankruptcy, insolvency, winding up, liquidation,
reorganization or relief of debtors.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as such term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.
 
“Board of Directors” means the board of directors or comparable governing body
of CCI or, if so specified, the Company, in either case, as constituted as of
the date of any determination required to be made, or action required to be
taken, pursuant to this Indenture.
 
“Business Day” means any day other than a Legal Holiday.
 
“Cable Related Business” means the business of owning cable television systems
and businesses ancillary, complementary and related thereto.
 
“Capital Corp” means Charter Communications Operating Capital Corp., a Delaware
corporation, and any successor Person thereto.
 
 
3

--------------------------------------------------------------------------------


 
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.
 
“Capital Stock” means:
 
 
(1)
in the case of a corporation, corporate stock;

 
 
(2)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock;

 
 
(3)
in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 
 
(4)
any other interest (other than any debt obligation) or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 
“Capital Stock Sale Proceeds” means the aggregate net proceeds (including the
fair market value of the non-cash proceeds, as determined by an independent
appraisal firm) received by the Company or its Restricted Subsidiaries from and
after the Issue Date, in each case:
 
 
(x)
as a contribution to the common equity capital or from the issue or sale of
Equity Interests (other than Disqualified Stock and other than issuances or
sales to a Subsidiary of the Company) of the Company after the Issue Date; or

 
 
(y)
from the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Company that have been
converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Company).

 
“Cash Equivalents” means:
 
 
(1)
United States dollars;

 
 
(2)
securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition;

 
 
(3)
certificates of deposit and eurodollar time deposits with maturities of twelve
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having combined capital and surplus in excess
of $500 million and a Thomson BankWatch Rating at the time of acquisition of “B”
or better;

 
 
(4)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (2) and (3) above entered into with
any financial institution meeting the qualifications specified in clause (3)
above;

 
 
4

--------------------------------------------------------------------------------


 
 
 
(5)
commercial paper having a rating at the time of acquisition of at least “P-1”
from Moody’s or at least “A-1” from S&P and in each case maturing within twelve
months after the date of acquisition;

 
 
(6)
corporate debt obligations maturing within twelve months after the date of
acquisition thereof, rated at the time of acquisition at least “Aaa” or “P-1” by
Moody’s or “AAA” or “A-1” by S&P;

 
 
(7)
auction-rate Preferred Stocks of any corporation maturing not later than 45 days
after the date of acquisition thereof, rated at the time of acquisition at least
“Aaa” by Moody’s or “AAA” by S&P;

 
 
(8)
securities issued by any state, commonwealth or territory of the United States,
or by any political subdivision or taxing authority thereof, maturing not later
than six months after the date of acquisition thereof, rated at the time of
acquisition at least “A” by Moody’s or S&P; and

 
 
(9)
money market or mutual funds at least 90% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (8) of this
definition.

 
“Cash Management Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party owed to any First Lien Secured Party (or any of
its affiliates) in respect of treasury management arrangements, depositary or
other cash management services.
 
“CCH I” means CCH I, LLC, a Delaware limited liability company, and any
successor Person thereto.
 
“CCH I Indentures” means, collectively, the indenture entered into by CCH I and
CCH I Capital Corp., a Delaware corporation, with respect to their 11.00% Senior
Secured Notes due 2015 and any indentures, note purchase agreements or similar
documents entered into by CCH I and CCH I Capital Corp. for the purpose of
incurring Indebtedness in exchange for, or the proceeds from which are used to
refinance, any of the Indebtedness described above, in each case, together with
all instruments and other agreements entered into by CCH I and CCH I Capital
Corp. in connection therewith, as any of the foregoing may be refinanced,
replaced, amended, supplemented or otherwise modified from time to time.
 
“CCH II” means CCH II, LLC, a Delaware limited liability company, and any
successor Person thereto.
 
“CCH II Indentures” means, collectively, the indentures entered into by CCH II
and CCH II Capital Corp., a Delaware corporation, with respect to their 10.25%
Senior Notes due 2010 and their 10.25% Senior Notes due 2013 and any indentures,
note purchase agreements or similar documents entered into by CCH II and CCH II
Capital Corp. for the purpose of incurring Indebtedness in exchange for, or the
proceeds of which are used to refinance, any of the Indebtedness described
above, in each case, together with all instruments and other agreements entered
into by CCH II and CCH II Capital Corp. in connection therewith, as any of the
foregoing may be refinanced, replaced, amended, supplemented or otherwise
modified from time to time.
 
“CCHC” means CCHC, LLC, a Delaware limited liability company, and any successor
Person thereto.
 
 
5

--------------------------------------------------------------------------------


 
“CCI” means Charter Communications, Inc., a Delaware corporation, and any
successor Person thereto.
 
“CCI Indentures” means, collectively, the indentures entered into by CCI with
respect to its 5.75% Convertible Senior Notes due 2005, 4.75% Convertible Senior
Notes due 2006, 5.875% Convertible Senior Notes due 2009 and 6.50% Convertible
Senior Notes due 2027 and any indentures, note purchase agreements or similar
documents entered into by CCI after the Issue Date for the purpose of incurring
Indebtedness in exchange for, or the proceeds of which are used to refinance,
any of the Indebtedness described above, in each case, together with all
instruments and other agreements entered into by CCI in connection therewith, as
any of the foregoing may be refinanced, replaced, amended, supplemented or
otherwise modified from time to time.
 
“CCO Credit Facility” means the Amended and Restated Credit Agreement, dated as
of March 6, 2007, by and among the Company, CCOH, the Lenders from time to time
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan
Chase Bank, N.A., and Bank of America, N.A.., as Syndication Agents, Citicorp
North America, Inc., Deutsche Bank Securities Inc., General Electric Capital
Corporation and Credit Suisse Securities (USA) LLC, as Revolving Facility
Co-Documentation Agents, and Citicorp North America, Inc., Credit Suisse
Securities (USA) LLC, General Electric Capital Corporation and Deutsche Bank
Securities Inc., as Term Facility Co-Documentation Agents, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time.
 
“CCOH” means CCO Holdings, LLC, a Delaware limited liability company, and any
successor Person thereto.
 
“CCOH Credit Facility” means the Credit Agreement, dated as of March 6, 2007, by
and among CCOH, the Lenders from time to time parties thereto, Bank of America,
N.A., as Administrative Agent, Banc of America Securities LLC and J.P. Morgan
Securities Inc., as Co-Syndication Agents, and Citigroup Global Markets Inc.,
Credit Suisse Securities (USA) LLC and Deutsche Bank Securities Inc., as
Co-Documentation Agents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.
 
“CCOH Indentures” means, collectively, the indenture entered into by CCOH and
CCO Holdings Capital Corp., a Delaware corporation, with respect to their 8 3/4%
Senior Notes due 2013 and any indentures, note purchase agreements or similar
documents entered into by CCOH and CCO Holdings Capital Corp. for the purpose of
incurring Indebtedness in exchange for, or the proceeds of which are used to
refinance, any of the Indebtedness described above, in each case, together with
all instruments and other agreements entered into by CCOH and CCO Holdings
Capital Corp. in connection therewith, as any of the foregoing may be
refinanced, replaced, amended, supplemented or otherwise modified from time to
time.
 
“Change of Control” means the occurrence of any of the following:
 
 
(1)
the sale, transfer, conveyance or other disposition (other than by way of merger
or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, or of a Parent and its Subsidiaries, taken as a whole, to any “person”
(as such term is used in Section 13(d)(3) of the Exchange Act) other than Paul
G. Allen or a Related Party;

 
 
(2)
the adoption of a plan relating to the liquidation or dissolution of the Company
or a Parent (except the liquidation of any Parent into any other Parent);

 
 
6

--------------------------------------------------------------------------------


 
 
 
(3)
the consummation of any transaction, including any merger or consolidation, the
result of which is that any “person” (as defined above) other than Paul G. Allen
or any of the Related Parties becomes the Beneficial Owner, directly or
indirectly, of more than 35% of the Voting Stock of the Company or a Parent,
measured by voting power rather than the number of shares, unless Paul G. Allen
or a Related Party Beneficially Owns, directly or indirectly, a greater
percentage of Voting Stock of the Company or such Parent, as the case may be,
measured by voting power rather than the number of shares, than such person;

 
 
(4)
after the Issue Date, the first day on which a majority of the members of the
Board of Directors of CCI are not Continuing Directors;

 
 
(5)
the Company or a Parent consolidates with, or merges with or into, any Person,
or any Person consolidates with, or merges with or into, the Company or a
Parent, in any such event pursuant to a transaction in which any of the
outstanding Voting Stock of the Company or such Parent is converted into or
exchanged for cash, securities or other property, other than any such
transaction where the Voting Stock of the Company or such Parent outstanding
immediately prior to such transaction is converted into or exchanged for Voting
Stock (other than Disqualified Stock) of the surviving or transferee Person
constituting a majority of the outstanding shares of such Voting Stock of such
surviving or transferee Person immediately after giving effect to such issuance;
or

 
 
(6)
(i) Charter Communications Holding Company, LLC shall cease to own beneficially,
directly or indirectly, 100% of the Capital Stock of Charter Holdings or
(ii) Charter Holdings shall cease to own beneficially, directly or indirectly,
100% of the Capital Stock of the Company.

 
“Charter Holdings” means Charter Communications Holdings, LLC, a Delaware
limited liability company, and any successor Person thereto.
 
“Charter Holdings Indentures” means, collectively, (a) the indentures entered
into by Charter Holdings and Charter Communications Holdings Capital Corp. in
connection with the issuance of the 8.250% Senior Notes due 2007 dated March
1999, 8.625% Senior Notes due 2009 dated March 1999, 9.920% Senior Discount
Notes Due 2011 dated March 1999, 10.00% Senior Notes Due 2009 dated January
2000, 10.250% Senior Notes Due 2010 dated January 2000, 11.750% Senior Discount
Notes Due 2010 dated January 2000, 10.75% Senior Notes Due 2009 dated January
2001, 11.125% Senior Notes Due 2011 dated January 2001, 13.50% Senior Discount
Notes Due 2011 dated January 2001, 9.625% Senior Notes Due 2009 dated May 2001,
10.00% Senior Notes Due 2011 dated May 2001, 11.750% Senior Discount Notes Due
2011 dated May 2001, 9.625% Senior Notes Due 2009 dated January 2002, 10.00%
Senior Notes Due 2011 dated January 2002 and 12.125% Senior Discount Notes Due
2012 dated January 2002, and (b) any indentures, note purchase agreements or
similar documents entered into by Charter Holdings and/or Charter Communications
Holdings Capital Corp. after the Issue Date for the purpose of incurring
Indebtedness in exchange for, or proceeds of which are used to refinance, any of
the Indebtedness described in the foregoing clause (a), in each case, together
with all instruments and other agreements entered into by Charter Holdings or
Charter Communications Holdings Capital Corp. in connection therewith, as the
same may be refinanced, replaced, amended, supplemented or otherwise modified
from time to time.
 
“Charter Refinancing Indebtedness” means any Indebtedness of a Charter
Refinancing Subsidiary issued in exchange for, or the net proceeds of which are
used within 90 days after the date of issuance thereof, to extend, refinance,
renew, replace, defease, purchase, acquire or refund (including suc-
 
 
7

--------------------------------------------------------------------------------


 
cessive extensions, refinancings, renewals, replacements, defeasances,
purchases, acquisitions or refunds) (i) Indebtedness initially incurred under
any one or more of the Charter Holdings Indentures, the CCI Indentures, the CIH
Indentures, the CCH I Indentures, the CCH II Indentures, the CCOH Indentures,
the Existing CCO Indenture or this Indenture or (ii) any other Indebtedness of a
Charter Refinancing Subsidiary; provided, however, that:
 
 
(1)
the principal amount (or accreted value, if applicable) of such Charter
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of plus accrued interest and premium, if any, on the
Indebtedness so extended, refinanced, renewed, replaced, defeased, purchased,
acquired or refunded (plus the amount of reasonable fees, commissions and
expenses incurred in connection therewith); and

 
 
(2)
such Charter Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded.

 
“Charter Refinancing Subsidiary” means CCHC, CIH, CCH I, CCH II or any other
directly or indirectly wholly owned Subsidiary (and any related corporate
co-obligor if such Subsidiary is a limited liability company or other
association not taxed as a corporation) of CCI or Charter Communications Holding
Company, LLC which is or becomes a Parent.
 
“CIH” means CCH I Holdings, LLC, a Delaware limited liability company, and any
successor Person thereto.
 
“CIH Indentures” means, collectively (a) the indenture pursuant to which the CIH
Notes were issued and (b) any indentures, note purchase agreements or similar
documents entered into by CIH and/or CCH I Holdings Capital Corp. on or after
the Issue Date for the purpose of incurring Indebtedness in exchange for, or the
proceeds of which are used to refinance, any of the Indebtedness outstanding
under the CIH Indenture described in the foregoing clause (a), in each case,
together with all instruments and other agreements entered into by CIH or CCH I
Holdings Capital Corp. in connection therewith, as the same may be refinanced,
replaced, amended, supplemented or otherwise modified from time to time.
 
“CIH Notes” means each of the following series of notes issued by CIH and CCH I
Holdings Capital Corp.:  The 11.125% Senior Accreting Notes Due 2014, the
9.920% Senior Accreting Notes Due 2014, the 10.00% Senior Accreting Notes Due
2014, 11.75% Senior Accreting Notes Due 2014, the 13.50% Senior Accreting Notes
Due 2014 and the 12.125% Senior Accreting Notes Due 2015.
 
“Collateral” means the assets that from time to time secure the Notes.
 
“Commission” or “SEC” means the Securities and Exchange Commission.
 
“Company” means Charter Communications Operating, LLC, a Delaware limited
liability company, and any successor Person thereto.
 
“Condemnation” means any taking of the Collateral or any material part thereof,
in or by condemnation, expropriation or similar proceedings, eminent domain
proceedings, seizure or forfeiture, pursuant to any law, general or special, or
by reason of the temporary requisition of the use or occupancy of the
Collateral, or any part thereof, by any Authority.
 
 
8

--------------------------------------------------------------------------------


 
“Consolidated EBITDA” means, with respect to any Person, for any period, the
consolidated net income (or net loss) of such Person and its Restricted
Subsidiaries for such period calculated in accordance with GAAP plus, to the
extent such amount was deducted in calculating such net income:
 
 
(1)
Consolidated Interest Expense;

 
 
(2)
income taxes;

 
 
(3)
depreciation expense;

 
 
(4)
amortization expense;

 
 
(5)
all other non-cash items, extraordinary items, nonrecurring and unusual items
(including any restructuring charges and charges related to litigation
settlements or judgments) and the cumulative effects of changes in accounting
principles reducing such net income, less all non-cash items, extraordinary
items, nonrecurring and unusual items and cumulative effects of changes in
accounting principles increasing such net income;

 
 
(6)
amounts actually paid during such period pursuant to a deferred compensation
plan; and

 
 
(7)
for purposes of Section 4.10 only, Management Fees;

 
all as determined on a consolidated basis for such Person and its Restricted
Subsidiaries in conformity with GAAP, as in effect at December 31, 2002;
provided, however, that Consolidated EBITDA shall not include:
 
 
(x)
the net income (or net loss) of any Person that is not a Restricted Subsidiary
(“Other Person”), except

 
(i)           with respect to net income, to the extent of the amount of
dividends or other distributions actually paid to such Person or any of its
Restricted Subsidiaries by such Other Person during such period; and
 
 
(ii)           with respect to net losses, to the extent of the amount of
investments made by such Person or any Restricted Subsidiary of such Person in
such Other Person during such period;
 
 
 
(y)
solely for the purposes of calculating the amount of Restricted Payments that
may be made pursuant to clause (iii) of the first paragraph of Section 4.07 (and
in such case, except to the extent includable pursuant to clause (x) above), the
net income (or net loss) of any Other Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with such
Person or any Restricted Subsidiaries or all or substantially all of the
property and assets of such Other Person are acquired by such Person or any of
its Restricted Subsidiaries; and

 
 
(z)
the net income of any Restricted Subsidiary of the Company to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such net income is not at the time of determination of
such Consolidated EBITDA

 
 
9

--------------------------------------------------------------------------------


 
 
 
 
 
 permitted by the operation of the terms of such Restricted Subsidiary’s charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary (other than any
agreement or instrument evidencing Indebtedness or Preferred Stock
(i) outstanding on the Issue Date or (ii) incurred or issued thereafter in
compliance with Section 4.10; provided, however, that (a) the terms of any such
agreement or instrument restricting the declaration and payment of dividends or
similar distributions apply only in the event of a default with respect to a
financial covenant or a covenant relating to payment, beyond any applicable
period of grace, contained in such agreement or instrument, (b) such terms are
determined by such Person to be customary in comparable financings and (c) such
restrictions are determined by the Company not to materially affect the Issuers’
ability to make principal or interest payments on the Notes when due).

 
“Consolidated Indebtedness” means, with respect to any Person as of any date of
determination, the sum, without duplication, of:
 
 
(1)
the total amount of outstanding Indebtedness of such Person and its Restricted
Subsidiaries, plus

 
 
(2)
the total amount of Indebtedness of any other Person that has been Guaranteed by
the referent Person or one or more of its Restricted Subsidiaries, plus

 
 
(3)
the aggregate liquidation value of all Disqualified Stock of such Person and all
Preferred Stock of Restricted Subsidiaries of such Person, in each case,
determined on a consolidated basis in accordance with GAAP.

 
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
 
 
(1)
the consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, whether paid or accrued (including amortization or original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of all payments associated
with Capital Lease Obligations, commissions, discounts and other fees and
charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net payments (if any) pursuant to Hedging Obligations);

 
 
(2)
the consolidated interest expense of such Person and its Restricted Subsidiaries
that was capitalized during such period; and

 
 
(3)
any interest expense on Indebtedness of another Person that is guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries (whether or not such
Guarantee or Lien is called upon);

 
excluding, however, any amount of such interest of any Restricted Subsidiary of
the referent Person if the net income of such Restricted Subsidiary is excluded
in the calculation of Consolidated EBITDA pursuant to clause (z) of the
definition thereof (but only in the same proportion as the net income of such
Restricted Subsidiary is excluded from the calculation of Consolidated EBITDA
pursuant to clause (z) of the definition thereof), in each case, on a
consolidated basis and in accordance with GAAP.
 
 
10

--------------------------------------------------------------------------------


 
“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of CCI who:
 
 
(1)
was a member of the Board of Directors of CCI on the Issue Date; or

 
 
(2)
was nominated for election or elected to the Board of Directors of CCI with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election, or whose election
or appointment was previously so approved.

 
“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 12.02 or such other address as to which the Trustee may
give notice to the Issuers.
 
“Credit Facilities” means, with respect to the Company and/or its Restricted
Subsidiaries, one or more debt facilities or commercial paper facilities
(including the CCO Credit Facility), in each case with banks or other lenders
(other than a Parent of the Issuers) providing for revolving credit loans, term
loans, debt securities, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against such receivables) or letters of credit, in each case, as
amended, restated, modified, renewed, refunded, replaced or refinanced in whole
or in part from time to time.
 
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
 
“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06, substantially in the form of
Exhibit A hereto, except that such Note shall not bear the Global Note Legend
and shall not have the “Schedule of Exchanges of Interests in the Global Note”
attached thereto.
 
“Depositary” means, with respect to the Global Notes, the Person specified in
Section 2.03 as the Depositary with respect to the Notes, and any and all
successors thereto appointed as depositary hereunder and having become such
pursuant to the applicable provision of this Indenture.
 
“Disposition” means, with respect to any Person, any merger, consolidation or
other business combination involving such Person (whether or not such Person is
the surviving Person) or the sale, assignment, transfer, lease or conveyance, or
other disposition, of all or substantially all of such Person’s assets or
Capital Stock.
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof) or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the date on
which the Notes mature.  Notwithstanding the preceding sentence, any Capital
Stock that would constitute Disqualified Stock solely because the holders
thereof have the right to require the Company to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Company
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 4.07.
 
 
11

--------------------------------------------------------------------------------


 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
“Equity Offering” means any private or underwritten public offering of Qualified
Capital Stock of the Company or a Parent of which the gross proceeds to the
Company or received by the Company as a capital contribution from such Parent
(directly or indirectly), as the case may be, are at least $25 million.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.
 
“Existing Indebtedness” means Indebtedness of the Company and its Restricted
Subsidiaries in existence on the Issue Date, until such amounts are repaid.
 
“Existing CCO Indenture” means (a) the indenture pursuant to which the Existing
CCO Notes were issued and (b) any indentures, note purchase agreements or
similar documents entered into by the Issuers after the Issue Date for the
purpose of incurring Indebtedness in exchange for, or the proceeds of which are
used to refinance, any of the Indebtedness described in the foregoing
clause (a), in each case, together with all instruments and other agreements
entered into by the Issuers in connection therewith, as the same may be
refinanced, replaced, amended, supplemented or otherwise modified from time to
time.
 
“Existing CCO Notes” means the 8% Senior Second Lien Notes due 2012 and the 8
3/8% Senior Second Lien Notes due 2014 of the Issuers.
 
“Existing CCO Notes Obligations” means (i) all principal of and interest
(including any Post-Petition Interest) and premium (if any) on all indebtedness
under the Existing CCO Indenture, and (ii) all fees, expenses and other amounts
(including costs and indemnification obligations) payable from time to time
pursuant to the Second Lien Documents entered into in connection with the
Existing CCO Indenture (including amounts payable under any Second Lien
Guarantee relating to the Existing CCO Indenture), in each case whether or not
allowed or allowable in an Insolvency Proceeding.
 
“First Lien Agreement” means the collective reference to (i) the CCO Credit
Facility, (ii) any Additional First Lien Agreement and (iii) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend, replace,
refinance or refund in whole or in part the indebtedness and other obligations
outstanding under the CCO Credit Facility, any Additional First Lien Agreement
or any other agreement or instrument referred to in this clause (iii) unless
such agreement or instrument expressly provides that it is not intended to be
and is not a First Lien Agreement hereunder.  Any reference to the First Lien
Agreement hereunder shall be deemed a reference to any First Lien Agreement then
extant.
 
“First Lien Creditors” means the First Lien Representative and the “Lenders” as
defined in the First Lien Agreement, or any Persons that are designated under
the First Lien Agreement as the “First Lien Creditors” for purposes of the
Intercreditor Agreement.
 
“First Lien Documents” means the First Lien Agreement, each First Lien Security
Document and each First Lien Guarantee.
 
“First Lien Guarantee” means any Guarantee by any Loan Party of any or all of
the First Lien Obligations.
 
 
12

--------------------------------------------------------------------------------


 
“First Lien Obligation” means (i) all principal of and interest (including any
Post-Petition Interest) and premium (if any) on all loans made pursuant to the
First Lien Agreement, (ii) all reimbursement obligations (if any) and interest
thereon (including any Post-Petition Interest) with respect to any letter of
credit or similar instruments issued pursuant to the First Lien Agreement,
(iii) all Hedging Obligations, (iv) all Cash Management Obligations and (v) all
fees, expenses and other amounts payable from time to time pursuant to the First
Lien Documents, in each case whether or not allowed or allowable in an
Insolvency Proceeding.
 
“First Lien Representative” means, (i) for so long as any obligations remain
outstanding under the CCO Credit Facility and the Related Obligations, the agent
appointed and acting in accordance with the terms of the CCO Credit Facility and
(ii) from and after the time when no obligations remain outstanding under the
CCO Credit Facility and the Related Obligations, the agent appointed and acting
on behalf of the holders of Pari Passu First Priority Indebtedness determined in
accordance with the terms of the Intercreditor Agreement.
 
“First Lien Secured Parties” means the First Lien Representative, the First Lien
Creditors and any other holders of the First Lien Obligations.
 
“First Lien Security Documents” means each “Guarantee and Collateral Agreement”
as defined in the First Lien Agreement, and any other documents that are
designated under the First Lien Agreement as “First Lien Security Documents” for
purposes of the Intercreditor Agreement.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Issue Date.
 
“Global Note Legend” means the legend set forth in Section 2.06(f)(ii), which is
required to be placed on all Global Notes issued under this Indenture.
 
“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes.
 
“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America, and the payment for which the United States
pledges its full faith and credit.
 
“Guarantee” or “guarantee” means a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness, measured as the lesser of the aggregate outstanding
amount of the Indebtedness so guaranteed and the face amount of the guarantee.
 
“Guarantee and Pledge Availability Period” means any period during which (a)
Charter Holdings satisfies the Leverage Condition or (b) the Leverage Condition
is no longer applicable (whether as a result of payment in full, defeasance or
otherwise, but not as a result of an exception not requiring satisfaction of the
Leverage Condition) to the ability of any Subsidiary of the Issuers to issue a
Note Guarantee or pledge collateral to secure the Notes.
 
“Guarantor” means:
 
 
13

--------------------------------------------------------------------------------


 
 
(1)
each Restricted Subsidiary that executes and delivers a Note Guarantee pursuant
to Section 4.17, and

 
 
(2)
each other Person that otherwise executes and delivers a Note Guarantee
(including CCOH),

 
in each case, (i) whether or not the Effectiveness Condition is satisfied, and
(ii) until such time as such Person is released from its Note Guarantee in
accordance with the provisions of this Indenture.  CCOH and any Restricted
Subsidiary that has executed and delivered this Indenture as a Guarantor shall
be deemed to have executed and delivered a Note Guarantee.
 
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:
 
 
(1)
interest rate swap agreements, interest rate cap agreements and interest rate
collar agreements;

 
 
(2)
interest rate option agreements, foreign currency exchange agreements, foreign
currency swap agreements; and

 
 
(3)
other agreements or arrangements designed to protect such Person against
fluctuations in interest and currency exchange rates.

 
“Helicon Preferred Stock” means the preferred limited liability company interest
of Charter-Helicon LLC with an aggregate liquidation value of $25 million.
 
“Holder” means a record-holder of the Notes.
 
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent:
 
 
(1)
in respect of borrowed money;

 
 
(2)
evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

 
 
(3)
in respect of banker’s acceptances;

 
 
(4)
representing Capital Lease Obligations;

 
 
(5)
in respect of the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable; or

 
 
(6)
representing the notional amount of any Hedging Obligations,

 
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP.  In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the guarantee
by such Person of any indebtedness of any other Person.
 
 
14

--------------------------------------------------------------------------------


 
The amount of any Indebtedness outstanding as of any date shall be:
 
 
(1)
the accreted value thereof, in the case of any Indebtedness issued with original
issue discount; and

 
 
(2)
the principal amount thereof, together with any interest thereon that is more
than 30 days past due, in the case of any other Indebtedness.

 
“Indenture” means this Indenture, as amended or supplemented from time to time.
 
“Initial Notes” means the Issuers’ 10.875% Senior Second Lien Notes due 2014,
issued on the Issue Date (and any Notes issued in respect thereof pursuant to
Section 2.06, 2.07, 2.10, 3.06, 3.09, 4.16 or 9.05).
 
“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under a Bankruptcy Law or
otherwise.
 
“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act
that is not also a QIB.
 
“Intercreditor Agreement” means the amended and restated Intercreditor
Agreement, dated as of March 19, 2008, between, the Trustee, on behalf of all
present and future holders of the Notes, the trustee under the Existing CCO
Indenture, on behalf of all present and future holders of the Existing CCO
Notes, and JPMorgan Chase Bank, N.A., as administrative agent under the CCO
Credit Facility, acting on behalf of itself and all present and future First
Lien Secured Parties, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.
 
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.
 
“Investments” means, with respect to any Person, all investments by such Person
in other Persons, including Affiliates, in the forms of direct or indirect loans
(including guarantees of Indebtedness or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business) and purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
 
“Issue Date” means March 19, 2008.
 
“Issuers” has the meaning assigned to it in the preamble to this Indenture.
 
“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in The City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed.  If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.
 
“Lenders” means the lenders from time to time under the CCO Credit Facility.
 
 
15

--------------------------------------------------------------------------------


 
“Leverage Condition” means the condition in the Charter Holdings Indentures that
Charter Holdings be able to incur an additional $1.00 of Indebtedness (as
defined in the Charter Holdings Indentures) under the Leverage Ratio (as defined
in the Charter Holdings Indentures) test set forth in the first paragraph of
Section 4.10 of each of the Charter Holdings Indentures as in effect on the
Issue Date, calculated in accordance with the terms of the Charter Holdings
Indentures and Charter Holdings’ past practice (including, if applicable, review
by Charter Holdings’ independent accountants) for satisfying such condition,
which in any event shall be deemed satisfied if, and at any time, such condition
is deemed satisfied for purposes of any CCO Credit Facility.
 
“Leverage Ratio” means, as to the Company, as of any date, the ratio of:
 
 
(1)
the Consolidated Indebtedness of the Company on such date to

 
 
(2)
the aggregate amount of Consolidated EBITDA for the Company for the most
recently ended fiscal quarter for which internal financial statements are
available (the “Reference Period”) multiplied by four.

 
In addition to the foregoing, for purposes of this definition, “Consolidated
EBITDA” shall be calculated on a pro forma basis after giving effect to:
 
 
(1)
the issuance of the Notes;

 
 
(2)
the incurrence of the Indebtedness or the issuance of the Disqualified Stock or
other Preferred Stock (and the application of the proceeds therefrom) giving
rise to the need to make such calculation and any incurrence or issuance (and
the application of the proceeds therefrom) or repayment of other Indebtedness,
Disqualified Stock or Preferred Stock, other than the incurrence or repayment of
Indebtedness for ordinary working capital purposes, at any time subsequent to
the beginning of the Reference Period and on or prior to the date of
determination, as if such incurrence (and the application of the proceeds
thereof), or the repayment, as the case may be, occurred on the first day of the
Reference Period; and

 
 
(3)
any Dispositions or Asset Acquisitions (including any Asset Acquisition giving
rise to the need to make such calculation as a result of such Person or one of
its Restricted Subsidiaries (including any person that becomes a Restricted
Subsidiary as a result of such Asset Acquisition) incurring, assuming or
otherwise becoming liable for or issuing Indebtedness, Disqualified Stock or
Preferred Stock) made on or subsequent to the first day of the Reference Period
and on or prior to the date of determination, as if such Disposition or Asset
Acquisition (including the incurrence, assumption or liability for any such
Indebtedness, Disqualified Stock or Preferred Stock and also including any
Consolidated EBITDA associated with such Asset Acquisition, including any cost
savings adjustments in compliance with Regulation S-X promulgated by the
Commission) had occurred on the first day of the Reference Period.

 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
 
 
16

--------------------------------------------------------------------------------


 
“Loan Party” means the Company and each direct or indirect affiliate or
shareholder (or equivalent) of the Company or any of its affiliates that is now
or hereafter becomes a party to any First Lien Document or Second Lien Document.
 
“Make-Whole Premium” means an amount equal to the excess of (a) the present
value of the remaining interest and principal payments due on a Note to its
final maturity date, computed using a discount rate equal to the Treasury Rate
on such date plus 0.50%, over (b) the outstanding principal amount of such Note.
 
“Management Fees” means the fees (including expense reimbursements) payable to
any Parent pursuant to the management and mutual services agreements between or
among any one or more of the Company, its Parents and their Restricted
Subsidiaries and pursuant to the limited liability company agreements of certain
Restricted Subsidiaries as such management, mutual services or limited liability
company agreements exist on the Issue Date (or, if later, on the date any new
Restricted Subsidiary is acquired or created), including any amendment or
replacement thereof; provided, however, that any such new agreements or
amendments or replacements of existing agreements, taken as a whole, are not
more disadvantageous to the Holders in any material respect than such agreements
existing on the Issue Date; and provided further, however, that such new,
amended or replacement management agreements do not provide for percentage fees,
taken together with fees under existing agreements, any higher than 3.5% of
CCI’s consolidated total revenues for the applicable payment period.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
 
“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including any cash
received upon the sale or other disposition of any non-cash consideration
received in any Asset Sale), net of the direct costs relating to such Asset
Sale, including legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result thereof or taxes
paid or payable as a result thereof (including amounts distributable in respect
of owners’, partners’ or members’ tax liabilities resulting from such sale), in
each case after taking into account any available tax credits or deductions and
any tax sharing arrangements and amounts required to be applied to the repayment
of Indebtedness.
 
“Non-Recourse Debt” means Indebtedness:
 
 
(1)
as to which neither the Company nor any of its Restricted Subsidiaries

 
(a)           provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness);
 
 
(b)           is directly or indirectly liable as a guarantor or otherwise; or
 
 
(c)           constitutes the lender;
 
 
 
(2)
no default with respect to which (including any rights that the holders thereof
may have to take enforcement action against an Unrestricted Subsidiary) would
permit upon notice, lapse of time or both any holder of any other Indebtedness
(other than the Notes) of the Company or any of its Restricted Subsidiaries to
declare a default on such

 
 
17

--------------------------------------------------------------------------------


 
 
 
 
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity; and

 
 
(3)
as to which the lenders have been notified in writing that they will not have
any recourse to the stock or assets of the Company or any of its Restricted
Subsidiaries.

 
“Non-U.S. Person” means a Person who is not a U.S. Person.
 
“Note Custodian” means the Trustee when serving as custodian for the Depositary
with respect to the Global Notes, or any successor entity thereto.
 
“Note Guarantee” means the guarantee of the Issuers’ payment obligations under
the Notes subject to the Effectiveness Condition.  If the Effectiveness
Condition is satisfied, the Note Guarantees will be unconditional guarantees of
payment.
 
“Notes” means the Initial Notes and any Additional Notes.  The  Initial Notes
and any Additional Notes shall be treated as a single class for all purposes
under this Indenture, and unless the context otherwise requires, all references
to the Notes shall include the Initial Notes and any Additional Notes.
 
“Notes Obligations” means (i) all principal of and interest (including any
Post-Petition Interest) and premium (if any) on all indebtedness under this
Indenture and the Notes, and (ii) all fees, expenses and other amounts
(including costs and indemnification obligations) payable from time to time
pursuant to the Second Lien Documents entered into in connection with this
Indenture (including amounts payable under any Note Guarantee relating to this
Indenture), in each case whether or not allowed or allowable in an Insolvency
Proceeding.
 
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
 
“Officers’ Certificate” means a certificate signed on behalf of the Company or
Capital Corp, as the case may be, by two Officers of the Company or Capital
Corp, as the case may be, one of whom must be the principal executive officer,
the chief financial officer or the treasurer of the Company or Capital Corp, as
the case may be, that meets the requirements of Section 12.05.
 
“Opinion of Counsel” means an opinion from legal counsel that meets the
requirements of Section 12.05.  The counsel may be an employee of or counsel to
the Company or any Subsidiary of the Company.
 
“Other Global Note” means a global note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued (or the principal amount of which will be
increased) in connection with a transfer pursuant to Section 2.13(c).
 
“Parent” means CCOH, CCH II, CCH I, CIH, Charter Holdings, CCHC, Charter
Communications Holding Company, LLC, CCI and/or any direct or indirect
Subsidiary of the foregoing 100% of the Capital Stock of which is owned directly
or indirectly by one or more of the foregoing Persons, as applicable, and that
directly or indirectly beneficially owns 100% of the Capital Stock of the
Company, and any successor Person to any of the foregoing.
 
 
18

--------------------------------------------------------------------------------


 
 
“Pari Passu First Priority Indebtedness” means the Indebtedness represented by
(i) the obligations under a Credit Facility and any Related Obligations to the
extent incurred in compliance with the terms of this Indenture and (ii) the
obligations under any Additional Pari Passu First Priority Indebtedness to the
extent incurred in compliance with the terms of this Indenture.
 
“Pari Passu First Priority Secured Parties” means each of (i) the Bank Agents on
behalf of themselves and the Lenders and the Related Obligations Counterparties
and (ii) the holders from time to time of any Additional Pari Passu First
Priority Indebtedness and the duly authorized representative(s) of such holders,
if any; provided, however, that each such Person, or the duly authorized
representative thereof, shall have become a party to the applicable Security
Documents.
 
“Pari Passu Indebtedness” means, with respect to any Person, Indebtedness of
such Person unless, with respect to any other item of Indebtedness of such
Person, the instrument creating or evidencing the same or pursuant to which the
same is outstanding or any other agreement governing the terms of such
Indebtedness expressly provides that such Indebtedness shall be subordinated in
right of payment to any other Indebtedness or obligation of such
Person.  Notwithstanding the foregoing, “Pari Passu Indebtedness” shall not
include:
 
 
(i)
Indebtedness of the Company owed to any Restricted Subsidiary or Affiliate of
the Company or Indebtedness of any such Restricted Subsidiary owed to the
Company or any other Restricted Subsidiary or any Affiliate of such Restricted
Subsidiary;

 
 
(ii)
Indebtedness incurred in violation of this Indenture;

 
 
(iii)
Indebtedness represented by Disqualified Stock; and

 
 
(iv)
any Indebtedness to or guaranteed on behalf of any shareholder (other than a
Parent), director, officer or employee of the Company or any Restricted
Subsidiary of the Company.

 
“Pari Passu Second Priority Indebtedness” means the Indebtedness represented by
(i) the Notes and the Note Guarantees, (ii) the Existing CCO Notes and the
guarantees thereof and (iii) the obligations under any Additional Pari Passu
Second Priority Indebtedness, in each case, to the extent incurred in compliance
with the terms of this Indenture.
 
“Pari Passu Second Priority Secured Parties” means each of (i) the Trustee, on
behalf of itself and the Holders, (ii) the trustee for the Existing CCO Notes,
on behalf of itself and the holders of the Existing CCO Notes, and (iii) the
holders from time to time of any Additional Pari Passu Second Priority
Indebtedness and the duly authorized representative(s) of such holders, if any;
provided, however, that each such Person, or the duly authorized representative
thereof, shall have become a party to the applicable Security Documents.
 
“Permanent Regulation S Global Note” means a Regulation S Global Note that does
not bear the Temporary Regulation S Legend.
 
“Permitted Investments” means:
 
 
(1)
any Investment by the Company in a Restricted Subsidiary thereof, or any
Investment by a Restricted Subsidiary of the Company in the Company or in
another Restricted Subsidiary of the Company;

 
 
19

--------------------------------------------------------------------------------


 
 
(2)
any Investment in Cash Equivalents;

 
 
(3)
any Investment by the Company or any of its Restricted Subsidiaries in a Person,
if as a result of such Investment:

 
(a)           such Person becomes a Restricted Subsidiary of the Company, or
 
 
(b)           such Person is merged, consolidated or amalgamated with or into,
or transfers or conveys substantially all of its assets to, or is liquidated
into, the Company or a Restricted Subsidiary of the Company;
 
 
 
(4)
any Investment made as a result of the receipt of non-cash consideration from an
Asset Sale that was made pursuant to and in compliance with Section 4.11;

 
 
(5)
any Investment made out of the net cash proceeds of the issue and sale (other
than to a Subsidiary of the Company) of Equity Interests (other than
Disqualified Stock) or cash contributions to the common equity of the Company,
in each case after April 27, 2004, to the extent that such net cash proceeds
have not been applied to make a Restricted Payment or to effect other
transactions pursuant to Section 4.07 hereof (with the amount of usage of the
basket in this clause (5) being determined net of the aggregate amount of
principal, interest, dividends, distributions, repayments, proceeds or other
value otherwise returned or recovered in respect of any such Investment but not
to exceed the initial amount of such Investment);

 
 
(6)
other Investments in any Person (other than any Parent) having an aggregate fair
market value, when taken together with all other Investments in any Person made
by the Company and its Restricted Subsidiaries (without duplication) pursuant to
this clause (6) from and after the Issue Date, not to exceed $750 million
(initially measured on the date each such Investment was made and without giving
effect to subsequent changes in value, but reducing the amount outstanding by
the aggregate amount of principal, interest, dividends, distributions,
repayments, proceeds or other value otherwise returned or recovered in respect
of any such Investment, but not to exceed the initial amount of such Investment)
at any one time outstanding;

 
 
(7)
Investments in customers and suppliers in the ordinary course of business which
either;

 
(A)           generate accounts receivable, or
 
 
(B)           are accepted in settlement of bona fide disputes;
 
 
 
(8)
Investments consisting of payments by the Company or any of its Subsidiaries of
amounts that are neither dividends nor distributions but are payments of the
kind described in clause (2) of the second paragraph of Section 4.07 to the
extent such payments constitute Investments; and

 
 
20

--------------------------------------------------------------------------------


 
 
(9)
regardless of whether a Default then exists, Investments in any Unrestricted
Subsidiary made by the Company and/or any of its Restricted Subsidiaries with
the proceeds of (x) distributions from any Unrestricted Subsidiary or (y)
capital contributions received from any Parent (other than CCI).

 
“Permitted Liens” means;
 
 
(1)
Liens on the assets of the Company and its Restricted Subsidiaries securing
Indebtedness described under clause (1) of the second paragraph of Section 4.10
and other obligations under the agreements governing such Indebtedness and
Related Obligations or under clause (10) of such second paragraph;

 
 
(2)
Liens in favor of the Company;

 
 
(3)
Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature and that do not
constitute Indebtedness, incurred in the ordinary course of business;

 
 
(4)
Liens for taxes, assessments or governmental charges or claims that are not yet
delinquent or that are being contested in good faith by appropriate proceedings
promptly instituted and diligently concluded; provided, however, that any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;

 
 
(5)
statutory and common law Liens of landlords and carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen or other similar Liens arising in
the ordinary course of business and with respect to amounts not yet delinquent
or being contested in good faith by appropriate legal proceedings promptly
instituted and diligently conducted and for which a reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made;

 
 
(6)
Liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security;

 
 
(7)
Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory or regulatory obligation, bankers’ acceptance, surety and
appeal bonds, government contracts, performance and return-of-money bonds and
other obligations of a similar nature incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money);

 
 
(8)
easements, rights-of-way, municipal and zoning ordinances and similar charges,
encumbrances, title defects or other irregularities that do not materially
interfere with the ordinary course of business of the Company or any of its
Restricted Subsidiaries;

 
 
(9)
Liens of franchisors or other regulatory bodies arising in the ordinary course
of business;

 
 
(10)
Liens arising from filing Uniform Commercial Code financing statements regarding
leases or other Uniform Commercial Code financing statements for precautionary
purposes relating to arrangements not constituting Indebtedness;

 
 
21

--------------------------------------------------------------------------------


 
 
(11)
Liens arising from the rendering of a final judgment or order against the
Company or any of its Restricted Subsidiaries that does not give rise to an
Event of Default;

 
 
(12)
Liens securing reimbursement obligations with respect to letters of credit (but
not with respect to Indebtedness) that encumber documents and other property
relating to such letters of credit and the products and proceeds thereof;

 
 
(13)
Liens consisting of any interest or title of licensor in the property subject to
a license;

 
 
(14)
Liens arising from the sales or other transfers of accounts receivable which are
past due or otherwise doubtful of collection in the ordinary course of business;

 
 
(15)
Liens incurred in the ordinary course of business of the Company and its
Restricted Subsidiaries with respect to obligations which in the aggregate do
not exceed $50 million at any one time outstanding;

 
 
(16)
Liens in favor of the Trustee arising under this Indenture and similar
provisions in favor of trustees or other agents or representatives under
indentures or other agreements governing debt instruments entered into after the
date hereof;

 
 
(17)
Liens in favor of the Trustee for its benefit and the benefit of Holders of all
of the Notes, as their respective interests appear;

 
 
(18)
purchase money mortgages or other purchase money Liens (including any Capital
Lease Obligations) incurred by the Company or any Restricted Subsidiary upon any
fixed or capital assets, assets useful in developing a telephony business and/or
assets useful for general operating financing needs acquired after the Issue
Date or purchase money mortgages (including Capital Lease Obligations) on any
such assets, whether or not assumed, existing at the time of acquisition of such
assets, whether or not assumed, so long as:

 
(a)           such mortgage or lien does not extend to or cover any of the
assets of the Company or such Restricted Subsidiary, except the asset so
developed, constructed or acquired, and directly related assets such as
enhancements and modifications thereto, substitutions, replacements, proceeds
(including insurance proceeds), products, rents and profits thereof; and
 
 
(b)           such mortgage or lien secures the obligation to pay all or a
portion of the purchase price of such asset, interest thereon and other charges,
costs and expenses (including the cost of design, development, construction,
acquisition, transportation, installation, improvement and migration) and is
incurred in connection therewith (or the obligation under such Capital Lease
Obligation) only;
 
 
 
(19)
Liens securing Permitted Refinancing Indebtedness, to the extent that the
Indebtedness being refinanced was secured or was permitted to be secured by such
Liens; and

 
 
(20)
Liens securing Indebtedness outstanding under the CCO Credit Facilities on the
Issue Date.

 
 
22

--------------------------------------------------------------------------------


 
“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used, directly or indirectly, within 60 days of the date of
issuance thereof to extend, refinance, renew, replace, defease or refund, other
Indebtedness of the Company or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided, however, that unless permitted otherwise
by this Indenture, no Indebtedness of any Restricted Subsidiary may be issued in
exchange for, nor may the net proceeds of Indebtedness be used to extend,
refinance, renew, replace, defease or refund, Indebtedness of the Company;
provided further, however, that:
 
 
(1)
the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount of (or accreted
value, if applicable) plus accrued interest and premium, if any, on the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded
(plus the amount of reasonable expenses incurred in connection therewith),
except to the extent that any such excess principal amount (or accreted value,
as applicable) would be then permitted to be incurred by other provisions of
Section 4.10;

 
 
(2)
such Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded; and

 
 
(3)
if the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded is subordinated in right of payment to the Notes, such Permitted
Refinancing Indebtedness has a final maturity date later than the final maturity
date of, and is subordinated in right of payment to, the Notes on terms at least
as favorable to the Holders as those contained in the documentation governing
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded.

 
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization, government or agency or political subdivision
thereof or any other entity.
 
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.
 
“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which, by its terms, is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.
 
“Private Placement Legend” means the legend set forth in Section 2.06(f)(i) to
be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions of this Indenture.
 
“Productive Assets” means assets (including assets of a referent Person owned
directly or indirectly through ownership of Capital Stock) of a kind used or
useful in the Cable Related Business.
 
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
 
 
23

--------------------------------------------------------------------------------


 
“QIB Global Note” means a global note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in an initial denomination that, when aggregated
with the initial denomination of the other QIB Global Notes, will equal the
outstanding principal amount of the Initial Notes or any Additional Notes, in
each case initially sold in reliance on Rule 144A or Section 4(2) of the
Securities Act.
 
“Qualified Capital Stock” means Capital Stock that is not Disqualified Stock.
 
“Rating Agencies” means Moody’s and S&P.
 
“Regulation S” means Regulation S promulgated under the Securities Act.
 
“Regulation S Global Note” means a global note substantially in the form of
Exhibit A hereto, bearing the Global Note Legend and the Private Placement
Legend and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee that will be issued in an initial denomination that,
when aggregated with the initial denominations of the other Regulation S Global
Notes, will equal to the outstanding principal amount of the Initial Notes or
any Additional Notes , in each case, initially sold in reliance on Rule 903 of
Regulation S.
 
“Related Cash Management Obligations” means obligations of the Company or any
Restricted Subsidiary arising from treasury, depository and cash management
services provided by one or more of the Bank Agents or the Lenders or their
Affiliates or designees or other parties permitted under the CCO Credit
Facility.
 
“Related Hedging Obligations” means Hedging Obligations of the Company or any
Restricted Subsidiary entered into with one or more of the Bank Agents or the
Lenders or their Affiliates or designees or other parties permitted under the
CCO Credit Facility.
 
“Related Obligations” means, collectively, the Related Cash Management
Obligations and the Related Hedging Obligations.
 
“Related Obligations Counterparties” means the Bank Agents and/or Lenders and
their Affiliates counterparties to the Related Obligations.
 
“Related Party” means:
 
 
(1)
the spouse or an immediate family member, estate or heir of Paul G. Allen; or

 
 
(2)
any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding an 80% or more
controlling interest of which consist of Paul G. Allen and/or such other Persons
referred to in the immediately preceding clause (1).

 
“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) with direct responsibility for the administration of this
Indenture and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of his knowledge of
and familiarity with the particular subject.
 
 
24

--------------------------------------------------------------------------------


 
“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.
 
“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.
 
“Restricted Investment” means an Investment other than a Permitted Investment.
 
“Restricted Period” means the relevant 40-day distribution compliance period as
defined in Regulation S.
 
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
 
“Rule 144” means Rule 144 promulgated under the Securities Act.
 
“Rule 144A” means Rule 144A promulgated under the Securities Act.
 
“Rule 144A Global Note” means a global note substantially in the form of Exhibit
A hereto, bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in an initial denomination equal to the
outstanding principal amount of the Initial Notes or any Additional Notes, in
each case initially sold in reliance on Rule 144A.
 
“Rule 903” means Rule 903 promulgated under the Securities Act.
 
“Rule 904” means Rule 904 promulgated under the Securities Act.
 
“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.
 
“Second Lien Agreement” means the collective reference to (i) the Existing CCO
Indenture, (ii) this Indenture, (iii) each Additional Second Lien Agreement and
(iv) any other credit agreement, loan agreement, note agreement, promissory
note, indenture, or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the Existing CCO Indenture,
this Indenture, any Additional Second Lien Agreement or any other agreement or
instrument referred to in this clause (iv).  Any reference to the Second Lien
Agreement hereunder shall be deemed a reference to any Second Lien Agreement
then extant.
 
“Second Lien Documents” means each Second Lien Agreement, each Second Lien
Security Document and each Second Lien Guarantee.
 
“Second Lien Guarantee” means any Guarantee by any Loan Party that is a
Subsidiary or Parent of the Company of any or all of the Second Lien
Obligations.
 
“Second Lien Obligations” means (i) the Notes Obligations, (ii) the Existing CCO
Notes Obligations and (iii) any Additional Second Lien Obligations.
 
“Second Lien Representative” means the Trustee, but shall also include any
Person identified as a “Second Lien Representative” in any Second Lien Agreement
other than the Indenture.
 
 
25

--------------------------------------------------------------------------------


 
“Secured Parties” means, collectively, the Pari Passu First Priority Secured
Parties and the Pari Passu Second Priority Secured Parties.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute or statutes thereto.
 
“Security Documents” means, collectively, all security agreements, mortgages,
deeds of trust, pledges, collateral assignments and other agreements or
instruments evidencing or creating any security in favor of the Trustee and any
Holders in any or all of the Collateral, in each case, as amended from time to
time in accordance with the terms thereof.
 
“Senior Secured Leverage Ratio” means, as to the Company, as of any date, the
ratio of:
 
 
(1)
the Indebtedness, Attributable Debt or Trade Payables of the Company and any of
its Subsidiaries that are secured by, or have the benefit of, any Lien that is
in any respect senior to the Liens in favor of the Notes on such date to

 
 
(2)
the aggregate amount of Consolidated EBITDA for the Company for the most
recently ended fiscal quarter for which internal financial statements are
available (the “Reference Period”) multiplied by four.

 
In addition to the foregoing, for purposes of this definition, “Consolidated
EBITDA” shall be calculated on a pro forma basis after giving effect to
 
 
(1)
the issuance of the Notes;

 
 
(2)
the incurrence of the Indebtedness or the issuance of the Disqualified Stock or
other Preferred Stock (and the application of the proceeds therefrom) giving
rise to the need to make such calculation and any incurrence or issuance (and
the application of the proceeds therefrom) or repayment of other Indebtedness,
Disqualified Stock or Preferred Stock, other than the incurrence or repayment of
Indebtedness for ordinary working capital purposes, at any time subsequent to
the beginning of the Reference Period and on or prior to the date of
determination, as if such incurrence (and the application of the proceeds
thereof) or the repayment, as the case may be, occurred on the first day of the
Reference Period; and

 
 
(3)
any Dispositions or Asset Acquisitions (including any Asset Acquisition giving
rise to the need to make such calculation as a result of such Person or one of
its Restricted Subsidiaries (including any Person that becomes a Restricted
Subsidiary as a result of such Asset Acquisition) incurring, assuming or
otherwise becoming liable for or issuing Indebtedness, Disqualified Stock or
Preferred Stock) made on or subsequent to the first day of the Reference Period
and on or prior to the date of determination, as if such Disposition or Asset
Acquisition (including the incurrence, assumption or liability for any such
Indebtedness, Disqualified Stock or Preferred Stock and also including any
Consolidated EBITDA associated with such Asset Acquisition, including any cost
savings adjustments in compliance with Regulation S-X promulgated by the
Commission) had occurred on the first day of the Reference Period.

 
“Significant Subsidiary” means (a) with respect to any Person, any Restricted
Subsidiary of such Person which would be considered a “Significant Subsidiary”
as defined in Rule 1-02(w) of Regulation S-X under the Securities Act and (b) in
addition, with respect to the Company, Capital Corp.
 
 
26

--------------------------------------------------------------------------------


 
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness on the Issue Date, or, if none, the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
 
“Subsidiary” means, with respect to any Person:
 
 
(1)
any corporation, association or other business entity of which at least 50% of
the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person (or a combination thereof) and, in the case of any such entity of which
50% of the total voting power of shares of Capital Stock is so owned or
controlled by such Person or one or more of the other Subsidiaries of such
Person, such Person and its Subsidiaries also have the right to control the
management of such entity pursuant to contract or otherwise; and

 
 
(2)
any partnership

 
(a)           the sole general partner or the managing general partner of which
is such Person or a Subsidiary of such Person, or
 
 
(b)           the only general partners of which are such Person or one or more
Subsidiaries of such Person (or any combination thereof).
 
 
“Tax” shall mean any tax, duty, levy, impost, assessment or other governmental
charge (including penalties, interest and any other liabilities related
thereto).
 
“Temporary Regulation S Global Note” means a Regulation S Global Note that bears
the Temporary Regulation S Legend.
 
“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in
effect on the date on which this Indenture is qualified under the TIA; provided,
however, that in the event the Trust Indenture Act of 1939 is amended after such
date, then “TIA” means, to the extent required by such amendment, the Trust
Indenture Act of 1939 as so amended.
 
“Transfer Restricted Notes” means Notes that bear or are required to bear the
Private Placement Legend.
 
“Treasury Rate” means, for any date, the yield to maturity at the time of
computation of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15(519) that has become publicly available at least two Business Days prior to
the applicable redemption date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from the applicable redemption date to March 15, 2012;
provided, however, that if the period from the applicable redemption date is not
equal to the constant maturity of a United States Treasury security for which a
weekly average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one-twelfth of a year) from the weekly
average yields of United States Treasury securities for which such
 
27

--------------------------------------------------------------------------------


 
yields are given except that if the period from the applicable redemption date
to March 15, 2012 is less than one year, the weekly average yield on actually
traded United States Treasury Securities adjusted to a constant maturity of one
year shall be used.
 
“Trustee” means Wilmington Trust Company until a successor replaces Wilmington
Trust Company in accordance with the applicable provisions of this Indenture and
thereafter means the successor serving hereunder.
 
“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.
 
“Unrestricted Global Note” means a permanent global note substantially in the
form of Exhibit A attached hereto that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
and that is deposited with or on behalf of and registered in the name of the
Depositary, representing Notes that do not bear the Private Placement Legend.
 
“Unrestricted Subsidiary” means any Subsidiary of the Company that is designated
by the Board of Directors of the Company or CCI as an Unrestricted Subsidiary
pursuant to a board resolution, but only to the extent that such Subsidiary:
 
 
(1)
has no Indebtedness other than Non-Recourse Debt;

 
 
(2)
is not party to any agreement, contract, arrangement or understanding with the
Company or any Restricted Subsidiary of the Company unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Company or any Restricted Subsidiary of the Company than those that might be
obtained at the time from Persons who are not Affiliates of the Company unless
such terms constitute Investments permitted by Section 4.08, Asset Sales
permitted by Section 4.11 or sale-leaseback transactions permitted by Section
4.12;

 
 
(3)
is a Person with respect to which neither the Company nor any of its Restricted
Subsidiaries has any direct or indirect obligation

 
(a)           to subscribe for additional Equity Interests or
 
 
(b)           to maintain or preserve such Person’s financial condition or to
cause such Person to achieve any specified levels of operating results;
 
 
 
(4)
has not guaranteed or otherwise directly or indirectly provided credit support
for any Indebtedness of the Company or any of its Restricted Subsidiaries; and

 
 
(5)
does not own any Capital Stock of any Restricted Subsidiary of the Company.

 
Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
shall be evidenced to the Trustee by filing with the Trustee a certified copy of
the board resolution giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the preceding
conditions and was permitted by Section 4.08.  If, at any time, any Unrestricted
Subsidiary would fail to meet the preceding requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Indenture, except in the case of an Unrestricted Subsidiary
that is deemed to become a
 
 
28

--------------------------------------------------------------------------------


 
Restricted Subsidiary on any Reversion Date, and any Indebtedness of such
Subsidiary shall be deemed to be incurred by a Restricted Subsidiary of the
Company as of such date and, if such Indebtedness is not permitted to be
incurred as of such date under Section 4.10, the Company shall be in default of
Section 4.10.  The Board of Directors of the Company or CCI may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided,
however, that such designation shall be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation shall only be permitted if:
 
 
(1)
such Indebtedness is permitted under Section 4.10, calculated on a pro forma
basis as if such designation had occurred at the beginning of the four-quarter
reference period; and

 
 
(2)
no Default or Event of Default would be in existence immediately following such
designation.

 
Any such designation shall be evidenced to the Trustee by filing with the
Trustee a certified copy of the board resolution giving effect to such
designation and an Officer’s Certificate certifying such designation complied
with the preceding conditions.
 
“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.
 
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors or comparable governing body of such Person.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
 
 
(1)
the sum of the products obtained by multiplying

 
(a)           the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by
 
 
(b)           the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment; by
 
 
 
(2)
the then outstanding principal amount of such Indebtedness.

 
“Wholly Owned Restricted Subsidiary” of any Person means a Restricted Subsidiary
of such Person all of the outstanding common equity interests or other ownership
interests of which (other than directors’ qualifying shares) shall at the time
be owned by such Person and/or by one or more Wholly Owned Restricted
Subsidiaries of such Person.
 
Section 1.02 Other Definitions.
 
29

--------------------------------------------------------------------------------


 
 
Term
 
Defined in Section
 
“Adjusted Net
Assets”                                                                        
    11.05  
“Affiliate
Transaction”                                                                        
    4.13  
“Agent
Members                                                                        
    2.06  
“Asset Sale
Offer”                                                                        
    3.09  
“Authentication
Order”                                                                        
    2.02  
“Change of Control
Offer”                                                                        
    4.16  
“Change of Control
Payment”                                                                        
    4.16  
“Change of Control Payment
Date”                                                                        
    4.16  
“Company
Notice”                                                                        
    10.03  
“Covenant
Defeasance”                                                                        
    8.03  
“DTC”                                                                        
    2.03  
“Effectiveness
Condition”                                                                        
    11.03  
“Event of
Default”                                                                        
    6.01  
“Excess
Proceeds”                                                                        
    4.11  
“Funding
Guarantor”                                                                        
    11.05  
“incur”                                                                        
    4.10  
“Legal
Defeasance”                                                                        
    8.02  
“Offer
Amount”                                                                        
    3.09  
“Offer
Period”                                                                        
    3.09  
“Paying
Agent”                                                                        
    2.03  
“Payment
Default”                                                                        
    6.01  
“Permitted
Debt”                                                                        
    4.10  
“Purchase
Date”                                                                        
    3.09  
“QIB                                                                        
    2.01  
“Ratio
Debt”                                                                        
    4.10  
“Reference
Date”                                                                        
    4.07  
“Registrar”                                                                        
    2.03  
“Released
Collateral”                                                                        
    10.03  
“Restricted
Payments”                                                                        
    4.07  
“Reversion
Date”                                                                        
    4.19  
“Regulations
S”                                                                        
    2.01  
“Rule 144A”
    2.01  
“Suspended
Covenants”                                                                        
    4.19  
“Suspension
Period”                                                                        
    4.19  
“Temporary Regulation S
Legend”                                                                        
    2.06  
“Trustee”
    8.05  



 
Section 1.03 Incorporation by Reference of Trust Indenture Act.
 
Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.
 
The following TIA terms used in this Indenture have the following meanings:
 
“indenture securities” means the Notes;
 
“indenture security holder” means a Holder;
 
 
30

--------------------------------------------------------------------------------


 
“indenture to be qualified” means this Indenture;
 
“indenture trustee” or “institutional trustee” means the Trustee; and
 
“obligor” on the Notes means the Issuers and any successor obligor upon the
Notes.
 
All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.
 
Section 1.04 Rules of Construction.
 
Unless the context otherwise requires:
 
(i) a term has the meaning assigned to it;
 
(ii) an accounting term not otherwise defined has the meaning assigned to it,
and all accounting determinations shall be made, in accordance with GAAP;
 
(iii) “or” is not exclusive and “including” means “including without
limitation”;
 
(iv) words in the singular include the plural, and in the plural include the
singular;
 
(v) all exhibits are incorporated by reference herein and expressly made a part
of this Indenture;
 
(vi) references to sections of or rules under the Securities Act shall be deemed
to include substitute, replacement or successor sections or rules adopted by the
SEC from time to time;
 
(vii) references to any statute, law, rule or regulation shall be deemed to
refer to the same as from time to time amended and in effect and to any
successor statute, law, rule or regulation;
 
(viii) references to any contract, agreement or instrument shall mean the same
as amended, modified, supplemented or amended and restated from time to time, in
each case, in accordance with any applicable restrictions contained in this
Indenture; and
 
(ix) any transaction or event shall be considered “permitted by” or made “in
accordance with” or “in compliance with” this Indenture or any particular
provision thereof if such transaction or event is not expressly prohibited by
this Indenture or such provision, as the case may be.
 
ARTICLE 2
 
THE NOTES
 
Section 2.01 Form and Dating.
 
(a) General.  The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto.  The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage.  Each
Note shall be dated the date of its authentication.  The Notes shall be in
denominations of $2,000 and integral multiples of $1,000 in excess thereof.
 
 
31

--------------------------------------------------------------------------------


 
The Global Notes shall be deposited on behalf of the purchasers of the Notes
represented thereby with the Trustee as custodian for the Depositary, and
registered in the name of the Depositary or a nominee of the Depositary, duly
executed by the Issuers and authenticated by the Trustee as hereinafter
provided.
 
Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges, redemptions and
transfers of interests.  Any endorsement of a Global Note to reflect the amount
of any increase or decrease in the amount of outstanding Notes represented
thereby shall be made by the Trustee or the Note Custodian, at the direction of
the Trustee, in accordance with instructions given by the Holder thereof as
required by Section 2.06 hereof.
 
(b) The Initial Notes are being issued by the Issuers only (i) to “qualified
institutional buyers” (as defined in Rule 144A under the Securities Act (“Rule
144A”)) (“QIBs”) and (ii) in reliance on Regulation S under the Securities Act
(“Regulation S”).  After such initial offers, Initial Notes that are Transfer
Restricted Notes may be transferred (i) to an Issuer, (ii) pursuant to an
effective registration statement under the Securities Act, (iii) so long as such
Initial Note is eligible for resale pursuant to Rule 144A, to a person whom the
transferor reasonably believes is a QIB purchasing for its own account or for
the account of a QIB, in each case, to whom notice is given that the offer,
resale, pledge or other transfer is being made in reliance on Rule 144A, (iv) to
Non-U.S. Persons in an offshore transaction in accordance with Rule 904 of
Regulation S, or (v) in any other transaction that does not require registration
under the Securities Act.  Initial Notes that are offered to QIBs in reliance on
Section 4(2) of the Securities Act shall be issued in the form of one or more
permanent QIB Global Notes deposited with the Trustee, as Note Custodian, duly
executed by the Issuers and authenticated by the Trustee as hereinafter
provided.  Initial Notes that are offered in offshore transactions in reliance
on Regulation S shall be issued in the form of one or more Temporary Regulation
S Global Notes deposited with the Trustee, as Note Custodian, duly executed by
the Issuers and authenticated by the Trustee as hereinafter provided.  The QIB
Global Notes and the Regulation S Global Notes shall each be issued with
separate CUSIP numbers.  The aggregate principal amount of each Global Note may
from time to time be increased or decreased by adjustments made on the records
of the Trustee, as Note Custodian.  Transfers of Notes between or among QIBs and
to or by purchasers pursuant to Regulation S shall be represented by appropriate
increases and decreases to the respective amounts of the appropriate Global
Notes, as more fully provided in Sections 2.06 and 2.14.
 
Section 2.01(b) shall apply only to Global Notes deposited with or on behalf of
the Depositary.
 
(c) The Trustee shall have no responsibility or obligation to any Holder that is
a member of (or a participant in) DTC or any other Person with respect to the
accuracy of the records of DTC (or its nominee) or of any participant or member
thereof, with respect to any ownership interest in the Notes or with respect to
the delivery of any notice (including any notice of redemption) or the payment
of any amount or delivery of any Notes (or other security or property) under or
with respect to the Notes.  The Trustee may rely (and shall be fully protected
in relying) upon information furnished by DTC with respect to its members,
participants and any beneficial owners in the Notes.
 
Section 2.02 Execution and Authentication.
 
Two Officers shall sign the Notes for each Issuer by manual or facsimile
signature.
 
If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.
 
 
32

--------------------------------------------------------------------------------


 
A Note shall not be valid until authenticated by the manual signature (which may
be by facsimile) of the Trustee.  The signature shall be conclusive evidence
that the Note has been authenticated under this Indenture.
 
At any time and from time to time after the execution and delivery of this
Indenture, the Issuers may deliver Notes executed by the Issuers to the Trustee
for authentication; and the Trustee shall authenticate and deliver (i) Initial
Notes for original issue in the aggregate principal amount of $545,896,000, and
(ii) Additional Notes from time to time for original issue in aggregate
principal amount specified by the Issuers, in each case, upon a written order of
the Issuers signed by two Officers of each of the Issuers (an “Authentication
Order”).  Such Authentication Order shall specify the amount of the Notes to be
authenticated and the date on which the Notes are to be authenticated, whether
such Notes are to be Initial Notes or Additional Notes and whether the Notes are
to be issued as one or more Global Notes and such other information as the
Issuers may include or the Trustee may reasonably request.  The aggregate
principal amount of Notes which may be authenticated and delivered under this
Indenture is unlimited.
 
Initial Notes and Additional Notes offered and sold in reliance on the exemption
from registration under the Securities Act provided by Section 4(2) thereunder
or Rule 144A shall be issued as one or more Rule 144A Global Notes.  Initial
Notes and Additional Notes offered and sold in offshore transactions in reliance
on Regulation S shall be issued as one or more Regulation S Global Notes.
 
The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes.  An authenticating agent may authenticate Notes whenever the
Trustee may do so.  Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent.  An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuers.
 
Section 2.03 Registrar and Paying Agent.
 
The Issuers shall maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”).  The Registrar shall
keep a register of the Notes and of their transfer and exchange.  The Issuers
may appoint one or more co-registrars and one or more additional paying
agents.  The term “Registrar” includes any co-registrar and the term “Paying
Agent” includes any additional paying agent.  The Issuers may change any Paying
Agent or Registrar without notice to any Holder.  The Issuers shall notify the
Trustee in writing of the name and address of any Agent not a party to this
Indenture.  If the Issuers fail to appoint or maintain another entity as
Registrar or Paying Agent, the Trustee shall act as such.  The Company or any of
its Subsidiaries may act as Paying Agent or Registrar.
 
The Issuers initially appoint The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.
 
The Issuers initially appoint the Trustee to act as the Registrar and Paying
Agent and to act as custodian with respect to the Global Notes.
 
Section 2.04 Paying Agent to Hold Money in Trust.
 
The Issuers shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of all amounts
payable to the Trustee under the first clause of Section 6.10, and of principal,
premium, if any, or interest on the Notes, and shall notify the Trustee of any
default by the Issuers in making any such payment.  While any such default
continues, the Trustee may require a
 
 
33

--------------------------------------------------------------------------------


 
 
Paying Agent to pay all money held by it to the Trustee and to account for
monies already paid.  The Issuers at any time may require a Paying Agent to pay
all money held by it to the Trustee.  Upon payment over to the Trustee, the
Paying Agent (if other than the Company or a Subsidiary) shall have no further
liability for the money.  If the Company or a Subsidiary acts as Paying Agent,
it shall segregate and hold in a separate trust fund for the benefit of the
Holders or the Trustee all money held by it as Paying Agent.
 
Section 2.05 Holder Lists.
 
The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA § 312(a).  If the Trustee is not the Registrar,
the Issuers shall furnish to the Trustee at least seven Business Days before
each interest payment date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of the Holders and the Issuers shall
otherwise comply with TIA § 312(a).
 
Section 2.06 Transfer and Exchange.
 
(a) Each Global Note shall (i) be registered in the name of the Depositary for
such Global Notes or the nominee of such Depositary, (ii) be delivered to the
Trustee as custodian for such Depositary and (iii) bear legends as set forth in
Section 2.06(f).
 
Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depositary, or the Trustee as its custodian, or under such Global Note,
and the Depositary may be treated by the Issuers, the Trustee and any agent of
the Company or the Trustee as the absolute owner of such Global Note for all
purposes whatsoever.  Notwithstanding the foregoing, nothing herein shall
prevent the Issuers, the Trustee or any agent of the Issuers or the Trustee,
from giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a Holder of any Note.
 
(b) Transfers of a Global Note shall be limited to transfers of such Global Note
in whole, but not in part, to the Depositary, its successors or their respective
nominees.  Interests of beneficial owners in a Global Note may be transferred in
accordance with Section 2.13 and the rules and procedures of the Depositary.  In
addition, Definitive Notes shall be transferred to all beneficial owners in
exchange for their beneficial interests if (i) the Depositary notifies the
Issuers that the Depositary is unwilling or unable to continue as Depositary for
the Global Notes or the Depositary ceases to be a “clearing agency” registered
under the Exchange Act and a successor depositary is not appointed by the
Issuers within ninety (90) days of such notice, (ii) the Issuers at their sole
discretion, notify the Trustee in writing that they elect to cause the issuance
of Definitive Notes under this Indenture or (iii) an Event of Default of which a
Responsible Officer of the Trustee has actual notice has occurred and is
continuing and the Registrar has received a request from the Depositary to issue
such Definitive Notes.
 
(c) In connection with the transfer of the entire Global Note to beneficial
owners pursuant to clause (b) of this Section, such Global Note shall be deemed
to be surrendered to the Trustee for cancellation, and the Issuers shall
execute, and the Trustee shall authenticate and deliver, to each beneficial
owner identified by the Depositary in exchange for its beneficial interest in
such Global Note an equal aggregate principal amount of Definitive Notes of
authorized denominations.
 
(d) The registered holder of a Global Note may grant proxies and otherwise
authorize any person, including Agent Members and persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Indenture or the Notes.
 
 
34

--------------------------------------------------------------------------------


 
(e) A Definitive Note may not be transferred or exchanged for a beneficial
interest in a Global Note.
 
(f) Legends.  The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture.
 
(i)  
Private Placement Legend.  Except as permitted by Section 2.13, each Global Note
and each Definitive Note (and all Notes issued in exchange therefor or
substitution thereof) shall bear the legend in substantially the following form:

 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY
BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH
SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”) WHICH IS
ONE YEAR, OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(D) UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AFTER THE LATER OF THE
ORIGINAL ISSUE DATE HEREOF, AND THE LAST DATE ON WHICH THE ISSUERS OR ANY
AFFILIATE OF THE ISSUERS WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF
SUCH SECURITY) OR SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY LAW, ONLY (A)
TO THE ISSUERS OR ANY OF THEIR SUBSIDIARIES, (B) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO
LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS
AND SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT THAT IS AN “INSTITUTIONAL ACCREDITED INVESTOR” ACQUIRING THE
SECURITY FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF THE
SECURITIES OF $250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR
OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES
ACT OR (F) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION
 
 
35

--------------------------------------------------------------------------------


 
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE
ISSUERS’ AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.
 
(ii)  
Global Note Legend.  Each Global Note shall bear a legend in substantially the
following form:

 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OR
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUIRED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY) ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE.
 
(iii)  
Temporary Regulation S Legend.  Each Regulation S Global Note shall initially
bear a legend (the “Temporary Regulation S Legend”) in substantially the
following form:

 
THE HOLDER OF THIS NOTE BY ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IF IT IS A PURCHASER IN A SALE THAT OCCURS OUTSIDE THE UNITED
STATES WITHIN THE MEANING OF REGULATION S OF THE SECURITIES ACT, IT ACKNOWLEDGES
THAT, UNTIL EXPIRATION OF THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE
MEANING OF RULE 903 OF REGULATION S, ANY OFFER OR SALE OF THIS NOTE SHALL NOT BE
MADE BY IT TO A U.S. PERSON TO OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON
WITHIN THE MEANING OF RULE 902(k) UNDER THE SECURITIES ACT.
 
(g) Cancellation and/or Adjustment of Global Notes.  At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be re-
 
36

--------------------------------------------------------------------------------


 
 
turned to or retained and canceled by the Trustee in accordance with
Section 2.11.  At any time prior to such cancellation, if any beneficial
interest in a Global Note is exchanged for or transferred to a Person who will
take delivery thereof in the form of a beneficial interest in another Global
Note or for Definitive Notes, the principal amount of Notes represented by such
Global Note shall be reduced accordingly and an endorsement shall be made on
such Global Note by the Trustee or by the Depositary at the direction of the
Trustee to reflect such reduction; and if the beneficial interest is being
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note, such other Global Note
shall be increased accordingly and an endorsement shall be made on such Global
Note by the Trustee or by the Depositary at the direction of the Trustee to
reflect such increase.
 
(h) General Provisions Relating to Transfers and Exchanges.
 
(i) To permit registrations of transfers and exchanges, the Issuers shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon the Issuers’ order or at the Registrar’s request.
 
(ii) No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 3.09, 4.11, 4.16 and 9.05).
 
(iii) The Registrar shall not be required to register the transfer of or
exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.
 
(iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
 
(v) The Issuers shall not be required to register the transfer of or to exchange
a Note for a period of 15 days immediately preceding the redemption of a Note or
between a record date and the next succeeding interest payment date.
 
(vi) Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Issuers may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of and interest on such Notes and for all
other purposes, and none of the Trustee, any Agent or the Issuers shall be
affected by notice to the contrary.
 
(vii) The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02.
 
(viii) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.
 
Section 2.07 Replacement Notes.
 
 
37

--------------------------------------------------------------------------------


 
If any mutilated Note is surrendered to the Trustee or the Issuers and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Issuers shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee’s
requirements are met.  If required by the Trustee or the Issuers, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Issuers to protect the Issuers, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced.  The Issuers may charge for their expenses in replacing a Note.
 
Every replacement Note is an additional legally binding obligation of the
Issuers and shall be entitled to all of the benefits of this Indenture equally
and proportionately with all other Notes duly issued hereunder.
 
Section 2.08 Outstanding Notes.
 
The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions of this Indenture, and those described in this
Section 2.08 as not outstanding.  Except as set forth in Section 2.09, a Note
does not cease to be outstanding because the Company or an Affiliate of the
Company holds the Note.
 
If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Company receives proof satisfactory to it that the replaced Note is
held by a protected purchaser.
 
If the principal amount of any Note is considered paid under Section 4.01, it
ceases to be outstanding and interest on it ceases to accrue.
 
If the Paying Agent (other than an Issuer, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.
 
Section 2.09 Treasury Notes.
 
In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by an Issuer, or
by any Person directly or indirectly controlling or controlled by or under
direct or indirect common control with an Issuer, shall be considered as though
not outstanding, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes that a Responsible Officer of the Trustee knows are so owned shall be so
disregarded.
 
Section 2.10 Temporary Notes.
 
Until certificates representing Notes are ready for delivery, the Issuers may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes.  Temporary Notes shall be substantially in the
form of certificated Notes but may have variations that the Issuers consider
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee.  Without unreasonable delay, the Issuers shall prepare and the Trustee
shall authenticate, upon due receipt of an Authentication Order, definitive
Notes in exchange for temporary Notes.
 
Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.
 
 
38

--------------------------------------------------------------------------------


 
Section 2.11 Cancellation.
 
The Issuers at any time may deliver Notes to the Trustee for cancellation.  The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment.  The Trustee and no one
else shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and shall dispose of such canceled Notes in
its customary manner.  The Issuers may not issue new Notes to replace Notes that
they have paid or that have been delivered to the Trustee for cancellation.
 
Section 2.12 Defaulted Interest.
 
If the Issuers default in a payment of interest on the Notes, they shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01.  The Issuers shall notify the Trustee in writing of the
amount of defaulted interest proposed to be paid on each Note and the date of
the proposed payment.  The Issuers shall fix or cause to be fixed each such
special record date and payment date; provided, however, that no such special
record date shall be less than 10 days prior to the related payment date for
such defaulted interest.  At least 15 days before the special record date, the
Issuers (or, upon the written request of the Issuers, the Trustee in the name
and at the expense of the Issuers) shall mail or cause to be mailed to Holders a
notice that states the special record date, the related payment date and the
amount of such defaulted interest to be paid.
 
Section 2.13 Special Transfer Provisions.
 
Unless and until a Transfer Restricted Note is transferred or exchanged under an
effective registration statement under the Securities Act, the following
provisions shall apply:
 
(a) Transfers to QIBs.  The following provisions shall apply with respect to the
registration of any proposed transfer of a Transfer Restricted Note to a QIB:
 
(i) The Registrar shall register the transfer of a Transfer Restricted Note by a
Holder to a QIB if such transfer is being made by a proposed transferor who has
provided the Registrar with (a) an appropriately completed certificate of
transfer in the form attached to the Note and (b) a letter substantially in the
form set forth in Exhibit B hereto.
 
(ii) If the proposed transferee is an Agent Member and the Transfer Restricted
Note to be transferred consists of an interest in either a Regulation S Global
Note or an Other Global Note, upon receipt by the Registrar of (x) the items
required by paragraph (i) above and (y) instructions given in accordance with
the Depositary’s and the Registrar’s procedures therefor, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the QIB Global Note in an amount equal to the principal amount of the
beneficial interest in the Regulation S Global Note or Other Global Note, as
applicable, to be so transferred, and the Registrar shall reflect on its books
and records the date and an appropriate decrease in the principal amount of such
Regulation S Global Note or Other Global Note, as applicable.
 
(b) Transfers Pursuant to Regulation S.  The Registrar shall register the
transfer of any Permanent Regulation S Global Note without requiring any
additional certification.  The following provisions shall apply with respect to
the registration of any proposed transfer of a Transfer Restricted Note pursuant
to Regulation S:
 
 
39

--------------------------------------------------------------------------------


 
(i) The Registrar shall register any proposed transfer of a Transfer Restricted
Note pursuant to Regulation S by a Holder upon receipt of (a) an appropriately
completed certificate of transfer in the form attached to the Note and (b) a
letter substantially in the form set forth in Exhibit C hereto from the proposed
transferor.
 
(ii) If the proposed transferee is an Agent Member and the Transfer Restricted
Note to be transferred consists of an interest in a QIB Global Note or an Other
Global Note, upon receipt by the Registrar of (x) the items required by
paragraph (i) above and (y) instructions given in accordance with the
Depositary’s and the Registrar’s procedures therefor, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the Regulation S Global Note in an amount equal to the principal
amount of the beneficial interest in the QIB Global Note or Other Global Note,
as applicable, to be transferred, and the Registrar shall reflect on its books
and records the date and an appropriate decrease in the principal amount of the
QIB Global Note or Other Global Note, as applicable.
 
(c) Other Transfers.  The following provisions shall apply with respect to the
registration by the Registrar of any other proposed transfer of a Transfer
Restricted Note that does not require registration under the Securities Act:
 
(i) The Registrar shall register such transfer if it is being made by a proposed
transferor who has provided the Registrar with (a) an appropriately completed
certificate of transfer in the form attached to the Note and (b) a legal opinion
from a law firm of nationally recognized standing to the effect that such
transfer does not require registration under the Securities Act.
 
(ii) Subject to clause (iii) below, if the proposed transferee is an Agent
Member and the Transfer Restricted Note to be transferred consists of an
interest in either a QIB Global Note or a Regulation S Global Note, upon receipt
by the Registrar of (x) the items required by paragraph (i) above and (y)
instructions given in accordance with the Depositary’s and the Registrar’s
procedures therefor, the Registrar shall reflect on its books and records the
date and an increase in the principal amount of the Other Global Note in an
amount equal to the principal amount of the beneficial interest in the QIB
Global Note or the Regulation S Global Note, as applicable, to be so
transferred, and the Registrar shall reflect on its books and records the date
and an appropriate decrease in the principal amount of such QIB Global Note or
Regulation S Global Note or, as applicable.
 
(iii) In connection with the first transfer pursuant to this Section 2.13(c), an
Other Global Note shall be issued in the form of a permanent Global Note
substantially in the form set forth in Exhibit A deposited with the Trustee, as
Note Custodian, duly executed by the Issuers and authenticated by the Trustee as
herein provided.  The Other Global Note shall be issued with its own CUSIP
number.  The aggregate principal amount of the Other Global Note may from time
to time be increased or decreased by adjustments made on the records of the
Trustee, as Note Custodian.
 
(d) Private Placement Legend.  Upon the transfer, exchange or replacement of
Notes not bearing the Private Placement Legend, the Registrar shall deliver
Notes that do not bear the Private Placement Legend.  Upon the transfer,
exchange or replacement of Transfer Restricted Notes, the Registrar shall
deliver only Transfer Restricted Notes unless either (i) such transfer or
exchange is made in connection with a registered exchange offer, (ii) the
circumstances contemplated in Section 2.14 exist, or (iii) there is delivered to
the Registrar an Opinion of Counsel reasonably satisfactory to the Issuers and
the Trustee to the effect that neither such legend nor the related restrictions
on transfer are required in order to maintain compliance with the provisions of
the Securities Act.
 
 
40

--------------------------------------------------------------------------------


 
(e) General.  By its acceptance of any Transfer Restricted Note, each Holder of
such a Note acknowledges the restrictions on transfer of such Note set forth in
this Indenture and in the Private Placement Legend and agrees that it shall
transfer such Note only as provided in this Indenture.
 
The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to this Section 2.13.
 
Section 2.14 Temporary Regulation S Global Notes.  An owner of a beneficial
interest in a Temporary Regulation S Global Note (or a Person acting on behalf
of such an owner) may provide to the Trustee (and the Trustee shall accept) a
duly completed certificate in the form of Exhibit D hereto at any time after the
Restricted Period (it being understood that the Trustee shall not accept any
such certificate during the Restricted Period).  Promptly after acceptance of
such a certificate with respect to such a beneficial interest, the Trustee shall
cause such beneficial interest to be exchanged for an equivalent beneficial
interest in a Permanent Regulation S Global Note, and shall (x) permanently
reduce the principal amount of such Temporary Regulation S Global Note by the
amount of such beneficial interest and (y) increase the principal amount of such
Permanent Regulation S Global Note by the amount of such beneficial interest.
 
Section 2.15 Issuance of Additional Notes.  The Issuers shall be entitled to
issue Additional Notes under this Indenture that shall have identical terms as
the Initial Notes, other than with respect to the date of issuance, issue price
and amount of interest payable on the first interest payment date applicable
thereto (and, if such Additional Notes shall be issued in the form of Transfer
Restricted Notes, other than with respect to transfer restrictions, any
registration rights agreement and additional interest with respect
thereto).  The Initial Notes and any Additional Notes shall be treated as a
single class for all purposes under this Indenture.
 
With respect to any Additional Notes, the Issuers shall set forth in a
resolution of each of their Boards of Directors and in an Officers’ Certificate,
a copy of each of which shall be delivered to the Trustee, the following
information:
 
(a) the aggregate principal amount of such Additional Notes to be authenticated
and delivered pursuant to this Indenture;
 
(b) the issue price, the date on which such Additional Notes shall be issued,
the CUSIP number, the first interest payment date and the amount of interest
payable on such first interest payment date applicable thereto and the date from
which interest shall accrue; and
 
(c) whether such Additional Notes shall be Transfer Restricted Notes.
 
Section 2.16 CUSIP Numbers.  The Issuers, in issuing the Notes, may use one or
more “CUSIP” numbers (and, if Notes are also to be issued outside the United
States, one or more similar identifying numbers as is customary in such global
markets; references in this Section 2.16 to CUSIP numbers being deemed to
include any such similarly identifying numbers) and, if so, the Trustee shall
use such CUSIP numbers in notices of repurchase or conversion as a convenience
to the Holders; provided, however, that any such notice may state that no
representation is made as to the correctness or accuracy of any CUSIP numbers
printed in the notice or on the Notes, and that any reliance may be placed only
on the other identification numbers printed on the Notes.  Any repurchase or
conversion will not be affected by any defect in or the omission of such CUSIP
numbers.  The Issuers will promptly notify the Trustee of any change to the
CUSIP numbers.


 
41

--------------------------------------------------------------------------------


 
 
                                                ARTICLE
3                              
 
REDEMPTION AND PREPAYMENT
 
Section 3.01 Notices to Trustee.
 
If the Issuers elect to redeem Notes pursuant to the optional redemption
provisions of Section 3.07, they shall furnish to the Trustee, at least 30 days
but not more than 60 days before a redemption date, an Officers’ Certificate
setting forth (i) the paragraph of the Notes and/or the clause of this Indenture
pursuant to which the redemption shall occur, (ii) the redemption date, (iii)
the principal amount of Notes to be redeemed and (iv) the redemption price.
 
Section 3.02 Selection of Notes to Be Redeemed.
 
If less than all of the Notes are to be redeemed at any time, the Trustee shall
select the Notes to be redeemed among the Holders of the Notes as follows:
 
(a)  
if any of the Notes are listed, in compliance with the requirements of the
principal national securities exchange on which such Notes are listed; or

 
(b)  
if such Notes are not so listed, on a pro rata basis, to the extent practicable
(and in such manner as complies with applicable legal requirements).

 
In the event of partial redemption by lot, the particular Notes to be redeemed
shall be selected, unless otherwise provided herein, not less than 30 nor more
than 60 days prior to the redemption date by the Trustee from the outstanding
Notes not previously called for redemption.
 
The Trustee shall promptly notify the Issuers in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed. Notes and portions of Notes selected
shall be in amounts of $2,000 or an integral multiple of $1,000 in excess
thereof; except that if all of the Notes of a Holder are to be redeemed, the
entire outstanding amount of Notes held by such Holder, even if not a multiple
of $1,000, shall be redeemed. Except as provided in the preceding sentence,
provisions of this Indenture that apply to Notes called for redemption also
apply to portions of Notes called for redemption.
 
Section 3.03 Notice of Redemption.
 
Subject to the provisions of Section 3.09, at least 30 days but not more than 60
days before a redemption date, the Issuers shall mail or cause to be mailed, by
first class mail, a notice of redemption to each Holder whose Notes are to be
redeemed at its registered address.
 
The notice shall identify the Notes to be redeemed and shall state:
 
(a)  
the redemption date;

 
(b)  
the redemption price;

 
(c)  
if any Note is being redeemed in part, the portion of the principal amount of
such Note to be redeemed and that, after the redemption date upon surrender of
such Note, a new Note or Notes in principal amount equal to the unredeemed
portion shall be issued upon cancellation of the original Note;

 
 
42

--------------------------------------------------------------------------------


 
(d)  
the name and address of the Paying Agent;

 
(e)  
that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

 
(f)  
that, unless the Issuers default in making such redemption payment, interest on
Notes called for redemption, or if any Note is being redeemed only in part,
interest on a portion of the principal amount of such Note to be redeemed,
ceases to accrue on and after the redemption date;

 
(g)  
the paragraph of the Notes and/or Section of this Indenture pursuant to which
the Notes called for redemption are being redeemed; and

 
(h)  
that no representation is made as to the correctness or accuracy of the CUSIP
number, if any, listed in such notice or printed on the Notes.

 
At the Issuers’ request, the Trustee shall give the notice of redemption in the
Issuers’ name and at their expense; provided, however, that each of the Issuers
shall have delivered to the Trustee, at least 45 days prior to the redemption
date, an Officers’ Certificate requesting that the Trustee give such notice and
setting forth the information to be stated in such notice as provided in the
preceding paragraph.
 
Section 3.04 Effect of Notice of Redemption.
 
Once notice of redemption is mailed in accordance with Section 3.03, Notes
called for redemption, or if any Note is being redeemed only in part, the
portion of the principal amount of such Note to be redeemed, become irrevocably
due and payable on the redemption date at the redemption price.  A notice of
redemption may not be conditional.
 
Section 3.05 Deposit of Redemption Price.
 
At or prior to 10:00 a.m., New York City time, on the redemption date, the
Issuers shall deposit with the Trustee or with the Paying Agent money in same
day funds sufficient to pay the redemption price of and accrued interest on all
Notes to be redeemed on that date.  The Trustee or the Paying Agent shall
promptly return to the Issuers any money deposited with the Trustee or the
Paying Agent by the Issuers in excess of the amounts necessary to pay the
redemption price of, and accrued interest on, all Notes to be redeemed.
 
If the Issuers comply with the provisions of the preceding paragraph, on and
after the redemption date, interest shall cease to accrue on the Notes or the
portions of Notes called for redemption. If a Note is redeemed on or after an
interest record date but on or prior to the related interest payment date, then
any accrued and unpaid interest shall be paid to the Person in whose name such
Note was registered at the close of business on such record date.  If any Note
called for redemption shall not be so paid upon surrender for redemption because
of the failure of the Issuers to comply with the preceding paragraph, interest
shall be paid on the unpaid principal, from the redemption date until such
principal is paid, and to the extent lawful on any interest not paid on such
unpaid principal, in each case at the rate provided in the Notes and in Section
4.01.
 
Section 3.06 Notes Redeemed in Part.
 
 
43

--------------------------------------------------------------------------------


 
Upon surrender of a Note that is redeemed in part, the Issuers shall issue and,
upon receipt of an Authentication Order, the Trustee shall authenticate for the
Holder at the expense of the Issuers a new Note equal in principal amount to the
unredeemed portion of the Note surrendered.
 
Section 3.07 Optional Redemption.
 
(a) The Issuers may, at any time and from time to time, prior to March 15, 2012,
at their option, redeem the outstanding Notes, in whole or in part, at a
redemption price equal to 100% of the principal amount thereof plus accrued and
unpaid interest, if any, to the redemption date, plus the Make-Whole Premium.
 
(b) At any time prior to March 15, 2011, the Issuers may, on any one or more
occasions, redeem up to 35% of the original aggregate principal amount of the
Notes issued on the Issue Date (plus any Additional Notes) at a redemption price
of 110.875% of the principal amount thereof, plus accrued and unpaid interest,
if any, to the redemption date, with the net cash proceeds of one or more Equity
Offerings; provided, however, that:
 
 
(i)  
at least 65% of the original aggregate principal amount of the Notes issued on
the Issue Date (plus any Additional Notes actually issued) remains outstanding
immediately after the occurrence of such redemption (excluding Notes held by the
Issuers and their Subsidiaries); and

 
(ii)  
the redemption must occur within 60 days of the date of the closing of such
Equity Offering.

 
(c) On or after March 15, 2012, the Issuers shall have the option to redeem the
Notes, in whole or in part, at the redemption prices (expressed as percentages
of principal amount) set forth below plus accrued and unpaid interest, if any,
to the applicable redemption date, if redeemed during the twelve-month period
beginning on March 15 of the years indicated below:
 
Year
 
Percentage
 
2012
    105.438 %
2013
    102.719 %
2014
    100.000 %

 


 
(d)  
Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06.

 
Section 3.08 Mandatory Redemption.
 
Without prejudice to the obligations of the Issuers under Section 4.11 and
Section 4.16 below, the Issuers shall not be required to make mandatory
redemption payments with respect to the Notes.
 
Section 3.09 Offer to Purchase by Application of Excess Proceeds.
 
 
44

--------------------------------------------------------------------------------


 
In the event that the Issuers shall be required to commence an offer to all
Holders to purchase Notes pursuant to Section 4.11 (an “Asset Sale Offer”), the
Issuers shall follow the procedures specified below.
 
The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”).  No later than five
Business Days after the termination of the Offer Period (the “Purchase Date”),
the Issuers shall purchase the principal amount of Notes required to be
purchased pursuant to Section 4.11 (the “Offer Amount”) or, if less than the
Offer Amount has been tendered, all Notes tendered in response to the Asset Sale
Offer.  Payment for any Notes so purchased shall be made in the same manner as
interest payments are made.  Unless the Issuers default in making such payment,
any Note accepted for payment pursuant to the Asset Sale Offer shall cease to
accrue interest after the Purchase Date.
 
To the extent that the provisions of any securities laws or regulations conflict
with the provisions of this Section 3.09, the Issuers’ compliance with such laws
and regulations shall not in and of itself cause a breach of their obligations
under this Section 3.09.
 
If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest shall be paid to
the Person in whose name a Note is registered at the close of business on such
record date.
 
Upon the commencement of an Asset Sale Offer the Issuers shall send, by first
class mail, a notice to the Trustee and each of the Holders, with a copy to the
Trustee.  The notice shall contain all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Asset Sale Offer.  The Asset
Sale Offer shall be made to all Holders.  The notice, which shall govern the
terms of the Asset Sale Offer, shall state:
 
(a) that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.11 and the length of time the Asset Sale Offer shall remain open;
 
(b) the Offer Amount, the purchase price and the Purchase Date;
 
(c) that any Note not tendered or accepted for payment shall continue to accrue
interest;
 
(d) that, unless the Issuers default in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer shall cease to accrue interest
after the Purchase Date;
 
(e) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in amounts equal to $2,000 or integral
multiples of $1,000 in excess thereof only;
 
(f) that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” on the reverse of the Note completed, or transfer by
book-entry transfer, to the Issuers, a depositary, if appointed by the Issuers,
or a Paying Agent at the address specified in the notice at least three Business
Days before the Purchase Date;
 
(g) that Holders shall be entitled to withdraw their election if the Issuers,
the depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a telegram, telex, facsimile transmission or
letter setting forth the name of the Holder,
 
 
45

--------------------------------------------------------------------------------


      
      the principal amount of the Note the Holder delivered for purchase and a
statement that such Holder is withdrawing his election to have such Note
purchased;
 
(h) that, if the aggregate principal amount of Notes surrendered by Holders
exceeds the Offer Amount, the Issuers shall select the Notes to be purchased on
a pro rata basis (with such adjustments as may be deemed appropriate by the
Issuers so that only Notes in denominations of $2,000, or integral multiples of
$1,000 in excess thereof, shall be purchased); and
 
(i) that Holders whose Notes were purchased only in part shall be issued at the
expense of the Issuers new Notes equal in principal amount to the unpurchased
portion of the Notes surrendered (or transferred by book-entry transfer).
 
On or before the Purchase Date, the Issuers shall, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof tendered pursuant to the Asset Sale Offer or if less
than the Offer Amount has been tendered, all Notes tendered, and shall deliver
to the Trustee an Officers’ Certificate stating that such Notes or portions
thereof were accepted for payment by the Issuers in accordance with the terms of
this Section 3.09.  The Issuers, the Depositary or the Paying Agent, as the case
may be, shall promptly (but in any case not later than five days after the
Purchase Date) mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes tendered by such Holder and accepted by the Issuers
for purchase, and the Issuers shall promptly issue a new Note, and the Trustee,
upon receipt of an Authentication Order, shall authenticate and mail or deliver
such new Note to such Holder, in a principal amount equal to any unpurchased
portion of the Note surrendered.  Any Note not so accepted shall be promptly
mailed or delivered by the Issuers to the Holder thereof.  The Issuers shall
publicly announce the results of the Asset Sale Offer on the Purchase Date.
 
ARTICLE 4
 
COVENANTS
 
Section 4.01 Payment of Notes.
 
The Issuers shall pay or cause to be paid the principal, premium, if any, and
interest on the Notes on the dates and in the manner provided in the
Notes.  Principal, premium, if any, and interest shall be considered paid on the
date due if the Paying Agent, if other than the Issuers or a Subsidiary thereof,
holds as of 10:00 a.m., New York City time, on the due date money deposited by
the Issuers in immediately available funds and designated for and sufficient to
pay all principal, premium, if any, and interest then due.
 
The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
2% per annum in excess of the then applicable interest rate on the Notes to the
extent lawful; they shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace period) at the same rate to the extent
lawful.
 
Section 4.02 Maintenance of Office or Agency.
 
The Issuers shall maintain in the Borough of Manhattan, The City of New York, an
office or agency (which may be an office of the Trustee or an Affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuers in respect of the Notes and this Indenture may be served.  The
Issuers shall
 
 
46

--------------------------------------------------------------------------------


 
give prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency.  If at any time the Issuers shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office of the Trustee.
 
The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Issuers
of their obligation to maintain an office or agency in the Borough of Manhattan,
The City of New York for such purposes.  The Issuers shall give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.  The Issuers hereby designate
Wilmington Trust Company, Rodney Square North, 1100 N. Market Street,
Wilmington, DE 19890-1615, as one such office or agency of the Issuers in
accordance with Section 2.03.
 
Section 4.03 Reports.
 
So long as any Notes are outstanding, the Company shall furnish to the Holders,
within the time periods that such information would have otherwise been required
to have been provided to the Commission under Section 13 or 15(d) of the
Exchange Act if the rules and regulations applicable to the filing of such
information were applicable to the Company:
 
(1) all quarterly and annual financial and other information that would be
required to be contained in a filing with the Commission on Forms 10-Q and 10-K
if the Issuers were required to file such forms, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”
section (together with the certifications that would be required to be filed
with the Commission pursuant to Section 302 of the Sarbanes-Oxley Act of 2002,
unless such certifications are provided by any Parent in a filing with the
Commission) and, with respect to the year-end financial statements only, a
report on the annual consolidated financial statements of the Company by its
independent public accountants; provided, however, that the Company shall not be
required to furnish separate financial statements for any Guarantor or for any
Subsidiary, individually or as a group, whose equity securities constitute part
of the Collateral; and
 
(2) all current reports that would be required to be filed with the Commission
on Form 8-K if the Issuers were required to file such reports.
 
If the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
the preceding paragraph shall include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, and in
Management’s Discussion and Analysis of Financial Condition and Results of
Operations, of the financial condition and results of operations of the Company
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of the Company.
 
In addition, the Issuers shall cause a copy of all of the information and
reports referred to in clauses (1) and (2) above to be posted, no later than the
date such information is required to be furnished to registered Holders, on the
website of CCI (and remain there for a period of one year from the date of such
posting).  So long as any Notes remain outstanding, the Company will furnish to
the Holders and to securities analysts and prospective investors, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4).
 
During any period when the rules and regulations of the Commission applicable to
filing of financial reports of the kinds described in the first paragraph of
this Section 4.03 are not applicable to
 
 
47

--------------------------------------------------------------------------------


 
 
the Company, the Company shall not be required to comply with the requirements
of § 314 of the TIA except § 314(b)(2) thereof.
 
Section 4.04 Compliance Certificate.
 
(a)  
The Issuers shall deliver to the Trustee, within 90 days after the end of each
fiscal year, an Officers’ Certificate stating that a review of the activities of
the Issuers and their Subsidiaries during the preceding fiscal year has been
made under the supervision of the signing Officers with a view to determining
whether the Issuers have kept, observed, performed and fulfilled their
obligations under this Indenture, and further stating, as to each such Officer
signing such certificate, that to the best of his or her knowledge the Issuers
have kept, observed, performed and fulfilled each and every covenant contained
in this Indenture and are not in default in the performance or observance of any
of the terms, provisions and conditions of this Indenture (or, if a Default or
Event of Default shall have occurred, describing all such Defaults or Events of
Default of which he or she may have knowledge and what action the Issuers are
taking or propose to take with respect thereto).

 
(b)  
The Issuers shall, so long as any of the Notes are outstanding, deliver to the
Trustee, forthwith upon any Officer becoming aware of any Default or Event of
Default, an Officers’ Certificate specifying such Default or Event of Default
and what action the Issuers are taking or propose to take with respect thereto.

 
Section 4.05 Taxes.
 
The Company shall pay, and shall cause each of its Restricted Subsidiaries to
pay, prior to delinquency, all material taxes, assessments, and governmental
levies except such as are contested in good faith and by appropriate proceedings
or where the failure to effect such payment is not likely to result in a
material adverse effect on the Company and its Restricted Subsidiaries, taken as
a whole.
 
Section 4.06 Stay, Extension and Usury Laws.
 
Each of the Issuers covenants (to the extent that it may lawfully do so) that it
shall not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law wherever
enacted, now or at any time hereafter in force, that may affect the covenants or
the performance of this Indenture; and each of the Issuers (to the extent that
it may lawfully do so) hereby expressly waives all benefit or advantage of any
such law, and covenants that it shall not, by resort to any such law, hinder,
delay or impede the execution of any power herein granted to the Trustee, but
shall suffer and permit the execution of every such power as though no such law
has been enacted.
 
Section 4.07 Restricted Payments.
 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:
 
(1) declare or pay any dividend or make any other payment or distribution on
account of its or any of its Restricted Subsidiaries’ Equity Interests
(including any payment in connection with any merger or consolidation involving
the Company or any of its Restricted Subsidiaries) or to the direct or indirect
holders of the Company’s or any of its Restricted Subsidiaries’ Equity Interests
in their capacity as such (other than dividends or distributions payable
(x) solely in Equity In-
 
48

--------------------------------------------------------------------------------


 
 
        terests (other than Disqualified Stock) of the Company or (y) in the
case of the Company and its Restricted Subsidiaries, to the Company or a
Restricted Subsidiary thereof); or
 
(2) purchase, redeem or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving the Company or any of its
Restricted Subsidiaries) any Equity Interests of the Company or any direct or
indirect Parent of the Company or any Restricted Subsidiary of the Company
(other than, in the case of the Company and its Restricted Subsidiaries, any
such Equity Interests owned by the Company or any of its Restricted
Subsidiaries)
 
(all such payments and other actions set forth in clauses (1) and (2) above are
collectively referred to as “Restricted Payments”), unless, at the time of and
after giving effect to such Restricted Payment:
 
(i)  
no Default or Event of Default shall have occurred and be continuing or would
occur as a consequence thereof;

 
(ii)  
the Company would, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Leverage Ratio test set
forth in the first paragraph of Section 4.10; and

 
(iii)  
such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and its Restricted Subsidiaries from and
after April 27, 2004 (excluding Restricted Payments permitted by clauses (2),
(3), (4), (5), (6), (7), (8) and (9) of the next succeeding paragraph), shall
not exceed, at the date of determination, the sum of:

 
(a) an amount equal to 100% of the Consolidated EBITDA of the Company for the
period beginning on the first day of the fiscal quarter commencing April 1, 2004
to the end of the Company’s most recently ended full fiscal quarter for which
internal financial statements are available, taken as a single accounting
period, less the product of 1.3 times the Consolidated Interest Expense of the
Company for such period, plus
 
(b) an amount equal to 100% of Capital Stock Sale Proceeds less any amount of
such Capital Stock Sale Proceeds used in connection with an Investment made on
or after April 27, 2004 and on or prior to the date such Restricted Payment is
made (the “Reference Date”) pursuant to clause (5) of the definition of
“Permitted Investments,” plus
 
(c) $100 million.
 
So long as no Default under this Indenture has occurred and is continuing or
would be caused thereby, the preceding provisions shall not prohibit:
 
(1) the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Indenture;
 
(2) regardless of whether a Default then exists, the payment of any dividend or
distribution made in respect of any calendar year or portion thereof during
which the Company or any of its
 
 
49

--------------------------------------------------------------------------------


 
 
Subsidiaries is a Person that is not treated as a separate tax paying entity for
United States federal income tax purposes by the Company and its Subsidiaries
(directly or indirectly) to the direct or indirect holders of the Equity
Interests of the Company or its Subsidiaries that are Persons that are treated
as a separate tax paying entity for United States federal income tax purposes,
in an amount sufficient to permit each such holder to pay the actual income
taxes (including required estimated tax installments) that are required to be
paid by it with respect to the taxable income of any Parent (through its direct
or indirect ownership of the Company and/or its Subsidiaries), the Company, its
Subsidiaries or any Unrestricted Subsidiary, as applicable, in any calendar
year, as estimated in good faith by the Company or its Subsidiaries, as the case
may be;
 
(3) regardless of whether a Default then exists, the payment of any dividend by
a Restricted Subsidiary of the Company to the holders of its common Equity
Interests on a pro rata basis;
 
(4) the payment of any dividend on the Helicon Preferred Stock or the
redemption, repurchase, retirement or other acquisition of the Helicon Preferred
Stock in an amount not in excess of its aggregate liquidation value;
 
(5) the repurchase, redemption or other acquisition or retirement for value, or
the payment of any dividend or distribution to the extent necessary to permit
the repurchase, redemption or other acquisition or retirement for value, of any
Equity Interests of the Company or a Parent of the Company held by any member of
the Company’s, such Parent’s or any Restricted Subsidiary’s management pursuant
to any management equity subscription agreement or stock option agreement
entered into in accordance with the policies of the Company, any Parent or any
Restricted Subsidiary; provided, however, that the aggregate price paid for all
such repurchased, redeemed, acquired or retired Equity Interests shall not
exceed $10 million in any fiscal year of the Issuers;
 
(6) payment of fees in connection with any acquisition, merger or similar
transaction in an amount that does not exceed an amount equal to 1.25% of the
transaction value of such acquisition, merger or similar transaction;
 
(7) additional Restricted Payments directly or indirectly to any Parent
(i) regardless of whether a Default exists (other than a Default under Section
6.01(1), (2), (7) or (8)), for the purpose of enabling Charter Holdings, CCOH,
CCH II, CCH I, CIH and/or any Charter Refinancing Subsidiary to pay interest
when due on Indebtedness under the Charter Holdings Indentures, the CCOH
Indentures, the CCOH Credit Facility, the CCH II Indentures, the CCH I
Indentures, the CIH Indentures and/or any Charter Refinancing Indebtedness,
(ii) for the purpose of enabling CCI and/or any Charter Refinancing Subsidiary
to pay interest when due on Indebtedness under the CCI Indentures and/or any
Charter Refinancing Indebtedness and (iii) so long as the Company would have
been permitted, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable quarter period, to incur at least $1.00 of
additional Indebtedness pursuant to the Leverage Ratio test set forth in the
first paragraph of Section 4.10, (A) consisting of dividends or distributions to
the extent required to enable CCH II, Charter Holdings, CCI, CCOH, CCH I, CIH or
any Charter Refinancing Subsidiary to defease, redeem, repurchase, prepay,
repay, discharge or otherwise acquire or retire for value Indebtedness under the
CCH II Indentures, the Charter Holdings Indentures, the CCI Indentures, the CCOH
Indentures, the CCOH Credit Facility, the CCH I Indentures, the CIH Indentures
or any Charter Refinancing Indebtedness (including any expenses incurred by any
Parent in connection therewith) or (B) consisting of purchases, redemptions or
other acquisitions by the Company or its Restricted Subsidiaries of Indebtedness
under the CCH II Indentures, the Charter Holdings Indentures, the CCI
Indentures, the CCOH Indentures, the CCOH Credit Facility, the CCH I Indentures,
the CIH Indentures or any Charter Refinancing Indebtedness (including any
expenses incurred by the Company and its
 
 
50

--------------------------------------------------------------------------------


 
 
Restricted Subsidiaries in connection therewith) and the distribution, loan or
investment to any Parent of Indebtedness so purchased, redeemed or acquired.
 
(8) Restricted Payments directly or indirectly to CCOH or any other Parent
regardless of whether a Default exists (other than a Default under Section
6.01(1), (2), (7) or (8)), for the purpose of enabling such Person (A) to pay
interest on and (B) so long as the Company would, at the time of such Restricted
Payment and after giving pro forma effect thereto as if such Restricted Payment
had been made at the beginning of the applicable quarter period, have been
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
first paragraph of Section 4.10, to defease, redeem, repurchase, prepay, repay,
discharge or otherwise acquire or retire, in each case, Indebtedness of such
Parent (x) which is not held by another Parent and (y) to the extent that the
net cash proceeds of such Indebtedness are or were used for the (1) payment of
interest or principal (or premium) on any Indebtedness of a Parent (including
(A) by way of a tender, redemption or prepayment of such Indebtedness and (B)
amounts set aside to prefund any such payment), (2) direct or indirect
Investment in the Company or any of its Restricted Subsidiaries (to the extent
such Investment is deducted from clause (iii)(b) of the first paragraph of this
Section 4.07) or (3) payment of amounts that would be permitted to be paid by
way of a Restricted Payment under clause (9) below (including the expenses of
any exchange transaction); and
 
(9) Restricted Payments directly or indirectly to CCOH or any other Parent of
(A) attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection with any issuance, sale or incurrence by CCOH or such
Parent of Equity Interests or Indebtedness, or any exchange of securities or
tender for outstanding debt securities, or (B) the costs and expenses of any
offer to exchange privately placed securities in respect of the foregoing for
publicly registered securities or any similar concept having a comparable
purpose.
 
The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or any of its Restricted
Subsidiaries pursuant to the Restricted Payment.  The fair market value of any
assets or securities that are required to be valued by this Section 4.07 shall
be determined by the Board of Directors of the Company, whose resolution with
respect thereto shall be delivered to the Trustee.  Such Board of Directors’
determination must be based upon an opinion or appraisal issued by an
accounting, appraisal or investment banking firm of national standing if the
fair market value exceeds $100 million.
 
Not later than the date of making any Restricted Payment involving an amount or
fair market value in excess of $10 million, the Issuers shall deliver to the
Trustee an Officers’ Certificate stating that such Restricted Payment is
permitted and setting forth the basis upon which the calculations required by
this Section 4.07 were computed, together with a copy of any fairness opinion or
appraisal by an accounting, appraisal, valuation or investment banking firm of
national standing as required by this Indenture.
 
Section 4.08 Investments.
 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:
 
(1) make any Restricted Investment; or
 
(2) allow any of its Restricted Subsidiaries to become an Unrestricted
Subsidiary, unless, in each case:
 
 
51

--------------------------------------------------------------------------------


 
(a) no Default or Event of Default under this Indenture shall have occurred and
be continuing or would occur as a consequence thereof; and
 
(b) the Company would, at the time of, and after giving effect to, such
Restricted Investment or such designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, have been permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Leverage Ratio test set forth in the
first paragraph of Section 4.10. 
 
An Unrestricted Subsidiary may be redesignated as a Restricted Subsidiary if
such redesignation would not cause a Default.
 
Section 4.09 Dividend and Other Payment Restrictions Affecting Subsidiaries.
 
The Company shall not, directly or indirectly, create or permit to exist or
become effective any encumbrance or restriction on the ability of any of its
Restricted Subsidiaries to:
 
(1) pay dividends or make any other distributions on its Capital Stock to the
Company or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Company or any of its Restricted Subsidiaries;
 
(2) make loans or advances to the Company or any of its Restricted Subsidiaries;
or
 
(3) transfer any of its properties or assets to the Company or any of its
Restricted Subsidiaries.
 
The preceding restrictions shall not apply to encumbrances or restrictions
existing under or by reason of:
 
(4) Existing Indebtedness, contracts and other instruments as in effect on the
Issue Date (including Indebtedness under any of the Credit Facilities or the
Existing CCO Indenture) and any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings
thereof, provided, however, that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are
not materially more restrictive, taken as a whole, with respect to such dividend
and other payment restrictions than those contained in the most restrictive
Existing Indebtedness, contracts or other instruments, as in effect on the Issue
Date;
 
(5) this Indenture and the Notes;
 
(6) applicable law;
 
(7) any instrument governing Indebtedness or Capital Stock of a Person acquired
by the Company or any of its Restricted Subsidiaries as in effect at the time of
such acquisition (except to the extent such Indebtedness was incurred in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired; provided, however, that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Indenture to be incurred;
 
 
52

--------------------------------------------------------------------------------


 
(8) customary non-assignment provisions in leases, franchise agreements and
other commercial agreements entered into in the ordinary course of business;
 
(9) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions on the property so acquired of the nature
described in clause (3) of the preceding paragraph;
 
(10) any agreement for the sale or other disposition of Capital Stock or assets
of a Restricted Subsidiary that restricts distributions by such Restricted
Subsidiary pending such sale or other disposition;
 
(11) Permitted Refinancing Indebtedness; provided, however, that the
restrictions contained in the agreements governing such Permitted Refinancing
Indebtedness are not materially more restrictive at the time such restrictions
become effective, taken as a whole, than those contained in the agreements
governing the Indebtedness being refinanced;
 
(12) Liens securing Indebtedness or other obligations otherwise permitted to be
incurred under Section 4.14 that limit the right of the Company or any of its
Restricted Subsidiaries to dispose of the assets subject to such Lien;
 
(13) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements and other similar agreements entered into
in the ordinary course of business;
 
(14) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
 
(15) restrictions contained in the terms of Indebtedness or Preferred Stock
permitted to be incurred under Section 4.10; provided, however, that such
restrictions are not materially more restrictive, taken as a whole, than the
terms contained in the most restrictive, together or individually, of the Credit
Facilities and other Existing Indebtedness as in effect on April 27, 2004; and
 
(16) restrictions that are not materially more restrictive, taken as a whole,
than customary provisions in comparable financings and that the management of
the Company determines, at the time of such financing, will not materially
impair the Issuers’ ability to make payments as required under the Notes.
 
Section 4.10 Incurrence of Indebtedness and Issuance of Preferred Stock.
 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt) and the
Company shall not issue any Disqualified Stock and shall not permit any of its
Restricted Subsidiaries to issue any shares of Disqualified Stock or Preferred
Stock; provided, however, that the Company or any of its Restricted Subsidiaries
that are Guarantors may incur Indebtedness, the Company may issue Disqualified
Stock and Restricted Subsidiaries of the Company that are Guarantors may issue
Preferred Stock if the Leverage Ratio of the Company and its Restricted
Subsidiaries would have been not greater than 4.25 to 1.0 determined on a pro
forma basis (including a pro forma application of the net proceeds therefrom),
as if the additional Indebtedness had been incurred, or the Disqualified Stock
or Preferred Stock had been issued, as the case may be, at the beginning of the
most recently ended fiscal quar-
 
 
53

--------------------------------------------------------------------------------


 
 
ter.  Debt incurred under this paragraph, or once incurred under this paragraph
and subsequently refinanced under clause (5) of the next succeeding paragraph,
is collectively referred to as “Ratio Debt”).
 
So long as no Default under this Indenture shall have occurred and be continuing
or would be caused thereby, the first paragraph of this Section 4.10 shall not
prohibit the incurrence of any of the following items of Indebtedness
(collectively, “Permitted Debt”):
 
(1) the incurrence of Indebtedness under the Credit Facilities by the Company
and its Restricted Subsidiaries that are Guarantors or that are not Guarantors
because of the failure of the Effectiveness Condition to be satisfied (or that
cease to be Guarantors as a result of the operation of the first paragraph of
clause (a) of Section 11.04 and are no longer otherwise obligors with respect to
the CCO Credit Facility and the Related Obligations, except continuing to secure
the Company’s obligations under the CCO Credit Facility and the Related
Obligations and the Issuers’ obligations with respect to the Notes under Article
10); provided, however, that the aggregate principal amount of all Indebtedness
of the Company and its Restricted Subsidiaries outstanding under this clause (1)
for all Credit Facilities after giving effect to such incurrence does not exceed
an amount equal to $6.8 billion less the aggregate amount of all Net Proceeds
from Asset Sales applied by the Company or any of its Restricted Subsidiaries to
repay Indebtedness under a Credit Facility pursuant to Section 4.11;
 
(2) the incurrence by the Company and its Restricted Subsidiaries of Existing
Indebtedness (including Indebtedness outstanding on the Issue Date under the CCO
Credit Facility);
 
(3) the incurrence on the Issue Date by the Company and its Restricted
Subsidiaries of Indebtedness represented by the Notes (other than any Additional
Notes);
 
(4) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement
(including the cost of design, development, construction, acquisition,
transportation, installation, improvement and migration) of Productive Assets of
the Company or any of its Restricted Subsidiaries, in an aggregate principal
amount not to exceed, together with any related Permitted Refinancing
Indebtedness permitted by clause (5) below, $75 million at any time outstanding;
 
(5) the incurrence by the Company or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace, in whole or in part, Indebtedness that
was permitted by this Indenture to be incurred under this clause (5), the first
paragraph of this Section 4.10 (but only with respect to such first paragraph if
by the Company and its Restricted Subsidiaries that are Guarantors) or clause
(2), (3) or (4) of this paragraph;
 
(6) the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Company and/or any of its
Restricted Subsidiaries; provided, however, that:
 
(a) if the Company or a Restricted Subsidiary of the Company that is a Guarantor
is the obligor on such Indebtedness, such Indebtedness must be expressly
subordinated to the Notes or the Note Guarantee of such Guarantor on the same
terms as such Indebtedness is subordinated to the CCO Credit Facility and the
Related Obligations; and
 
 
54

--------------------------------------------------------------------------------


 
(b) (i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Company or a
Restricted Subsidiary of the Company and (ii) any sale or other transfer of any
such Indebtedness to a Person that is neither the Company nor a Restricted
Subsidiary of the Company shall be deemed, in each case, to constitute an
incurrence of such Indebtedness that was not permitted by this clause (6);
 
(7) the incurrence by the Company or any of its Restricted Subsidiaries of
Hedging Obligations that are incurred for the purpose of fixing, hedging or
swapping interest rate risk with respect to any floating rate Indebtedness that
is permitted by the terms of this Indenture to be outstanding;
 
(8) the guarantee by the Company or any of its Restricted Subsidiaries of
Indebtedness of a Restricted Subsidiary that was permitted to be incurred by
another provision of this Section 4.10 and the guarantee by a Guarantor or by a
Subsidiary that is not a Guarantor because of the failure of the Effectiveness
Condition to be satisfied (or that ceases to be a Guarantor as a result of the
operation of the first paragraph of clause (a) of Section 11.04 and is no longer
otherwise an obligor with respect to the CCO Credit Facility and the Related
Obligations, except continuing to secure the Company’s obligations under the CCO
Credit Facility and the Related Obligations and the Issuers’ obligations with
respect to the Notes under Article 10) of Indebtedness of CCO that was permitted
to be incurred by another provision of this Section 4.10;
 
(9) Acquired Debt of a Person that becomes, or is merged into, a Restricted
Subsidiary that is not a Guarantor; provided, however, that (x) such Acquired
Debt was not incurred in connection with, or in contemplation of, such Person
becoming, or being merged into, a Restricted Subsidiary and (y) the Company
would, at the time such Person becomes, or is merged into, a Restricted
Subsidiary and after giving pro forma effect thereto as if such acquisition or
merger had been made at the beginning of the applicable quarter period, have
been permitted to incur at least $1.00 of additional Indebtedness pursuant to
the Leverage Ratio test set forth in the first paragraph of this Section 4.10;
 
(10) the incurrence by the Company or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount at any time outstanding
under this clause (10) not to exceed $300 million;
 
(11) the accretion or amortization of original issue discount and the write-up
of Indebtedness in accordance with purchase accounting; and
 
(12) Indebtedness of the Company or any of its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn by the Company or such Restricted Subsidiary in the
ordinary course of business against insufficient funds, so long as such
Indebtedness is promptly repaid.
 
Indebtedness outstanding under the CCO Credit Facility on the Issue Date, shall
be deemed to be outstanding in reliance on clause (2) above (and not in reliance
on clause (1)).  For purposes of determining compliance with this Section 4.10,
in the event that an item of proposed Indebtedness (a) meets the criteria of
more than one of the categories of Permitted Debt described in clauses (1)
through (12) above or (b) is entitled to be incurred pursuant to the first
paragraph of this Section 4.10, the Company shall be permitted to classify and
from time to time to reclassify such item of Indebtedness in any manner that
complies with this Section 4.10.  Once any item of Indebtedness is so
reclassified, it shall no longer be deemed outstanding under the category of
Permitted Debt, where initially incurred or previously reclassified.  For
avoidance of doubt, Indebtedness incurred pursuant to a single agreement,
instrument, program, facility or line of credit may be classified as
Indebtedness arising in part under one of the
 
 
55

--------------------------------------------------------------------------------


 
 
clauses listed above or under the first paragraph of this Section 4.10, and in
part under any one or more of the clauses listed above, to the extent that such
Indebtedness satisfies the criteria for such classification.
 
The Company shall not, directly or indirectly, incur, or permit any of its
Restricted Subsidiaries that is a Guarantor to incur, any Indebtedness which by
its contractual terms (or by the contractual terms of any agreement to which any
of the Company or its Restricted Subsidiaries is a party governing such
Indebtedness) is subordinated in right of payment to any other Indebtedness of
the Company or such Guarantor, unless such Indebtedness is also by its terms (or
by the contractual terms of any agreement to which the Company or such Guarantor
is a party governing such Indebtedness) made expressly subordinate to the Notes
(or relevant Note Guarantee) to the same extent and in the same manner as such
Indebtedness is subordinated to other Indebtedness of the Company or such
Restricted Subsidiary, as the case may be (it being understood that Indebtedness
would not be considered subordinated in right of payment (i) merely by reason of
being secured with a lower-priority Lien, (ii) if such Indebtedness constitutes
Additional Pari Passu Second Priority Indebtedness or (iii) if such Indebtedness
is pari passu in right of payment to the Notes and subject to an agreement the
terms of which are substantially similar to the intercreditor agreement referred
to in Section 7.12.
 
Notwithstanding the foregoing, all Indebtedness incurred during any Suspension
Period shall not be deemed to have been incurred for the purposes of this
Section 4.10, but shall be included in the calculation of outstanding
Indebtedness from and after the next succeeding Reversion Date.
 
 
Section 4.11 Limitation on Asset Sales.
 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:
 
 
(1) the Company or such Restricted Subsidiary receives consideration at the time
of such Asset Sale at least equal to the fair market value of the assets or
Equity Interests issued or sold or otherwise disposed of;
 
(2) such fair market value is determined by the Board of Directors of the
Company and evidenced by a resolution of such Board of Directors set forth in an
Officers’ Certificate delivered to the Trustee; and
 
(3) at least 75% of the consideration therefor received by the Company or such
Restricted Subsidiary is in the form of cash, Cash Equivalents or readily
marketable securities.
 
For purposes of this Section 4.11, each of the following shall be deemed to be
cash:
 
 
(a) any liabilities (as shown on the Company’s or such Restricted Subsidiary’s
most recent balance sheet) of the Company or any Restricted Subsidiary thereof
(other than contingent liabilities and liabilities that are by their terms
subordinated to the Notes) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases the Company or such
Restricted Subsidiary from further liability;
 
 
56

--------------------------------------------------------------------------------


 
(b) any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are converted by the
recipient thereof into cash, Cash Equivalents or readily marketable securities
within 60 days after receipt thereof (to the extent of the cash, Cash
Equivalents or readily marketable securities received in that conversion); and
 
(c) Productive Assets.
 
Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the
Company or a Restricted Subsidiary of the Company may apply an amount equal to
such Net Proceeds at its option:
 
(4) to repay debt under Credit Facilities (other than debt securities issued as
part of, or to refinance, a Credit Facility that are not Pari Passu First
Priority Indebtedness) or other Pari Passu First Priority Indebtedness or any
other Indebtedness of the Restricted Subsidiaries of the Company (other than
Indebtedness represented solely by a guarantee of a Restricted Subsidiary of the
Company); or
 
(5) to invest in Productive Assets; provided, however, that any such amount of
Net Proceeds which the Company or a Restricted Subsidiary has committed to
invest in Productive Assets within 365 days of the applicable Asset Sale may be
invested in Productive Assets within two years of such Asset Sale.
 
The amount of any Net Proceeds received from Asset Sales that are not applied or
invested as provided in the preceding paragraph shall constitute “Excess
Proceeds.”  When the aggregate amount of Excess Proceeds exceeds $25 million,
the Company shall make an offer (an “Asset Sale Offer”) to all Holders and all
holders of other Indebtedness that is of equal priority with the Notes
(including the Existing CCO Notes) containing provisions requiring offers to
purchase or redeem with the proceeds of sales of assets to purchase the maximum
principal amount of Notes and such other Indebtedness of equal priority that may
be purchased out of the Excess Proceeds, irrespective of the $25 million
threshold.  The offer price in any Asset Sale Offer shall be payable in cash and
equal to 100% of the principal amount of the subject Notes plus accrued and
unpaid interest, if any, to the date of purchase.  If the aggregate principal
amount of Notes and such other Indebtedness of equal priority tendered into such
Asset Sale Offer exceeds the amount of Excess Proceeds, the Trustee shall select
the Notes and such other Indebtedness of equal priority to be purchased on a pro
rata basis.
 
If any Excess Proceeds remain after consummation of an Asset Sale Offer, then
the Company or any Restricted Subsidiary thereof may use such remaining Excess
Proceeds for any purpose not otherwise prohibited by this Indenture.  Upon
completion of any Asset Sale Offer, the amount of Excess Proceeds shall be reset
at zero.
 
In the event that the Company shall be required to commence an offer to Holders
to purchase Notes pursuant to this Section 4.11, it shall follow the procedures
specified in Section 3.09.
 
 
Section 4.12 Sale and Leaseback Transactions.
 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, enter into any sale and leaseback transaction; provided, however, that the
Company and its Restricted Subsidiaries may enter into a sale and leaseback
transaction if:
 
 
57

--------------------------------------------------------------------------------


 
 
                (1) the Company or such Restricted Subsidiary could have
 
(a) incurred Indebtedness in an amount equal to the Attributable Debt relating
to such sale and leaseback transaction under the Leverage Ratio test in the
first paragraph of Section 4.10; and
 
(b) incurred a Lien to secure such Indebtedness pursuant to Section 4.14 or the
definition of “Permitted Liens”; and
 
(2) the transfer of assets in that sale and leaseback transaction is permitted
by, and the Company or such Restricted Subsidiary applies the proceeds of such
transaction in compliance with, Section 4.11.
 
Section 4.13 Transactions with Affiliates.
 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate (each, an
“Affiliate Transaction”), unless:
 
 
(1) such Affiliate Transaction is on terms that are no less favorable to the
Company or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Company or such Restricted
Subsidiary with an unrelated Person; and
 
(2) the Company delivers to the Trustee:
 
(a) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration given or received by the Company
or any such Restricted Subsidiary in excess of $15 million, a resolution of the
Board of Directors of the Company or CCI in its capacity as manager of the
Company (other than with respect to an Affiliate Transaction involving CCI) set
forth in an Officers’ Certificate certifying that such Affiliate Transaction
complies with this Section 4.13 and that such Affiliate Transaction has been
approved by a majority of the members of such Board of Directors; and
 
(b) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration given or received by the Company
or any Restricted Subsidiary in excess of $50 million, an opinion as to the
fairness to the Holders of such Affiliate Transaction from a financial point of
view issued by an accounting, appraisal or investment banking firm of national
standing.
 
The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of the prior paragraph:
 
 
(1) any existing employment agreement and employee benefit arrangement
(including stock purchase or option agreements, deferred compensation plans, and
retirement, savings or similar plans) entered into by the Company or any of its
Subsidiaries and any employment
 
 
58

--------------------------------------------------------------------------------


 
 
agreements and employee benefit arrangements entered into by the Company or any
of its Restricted Subsidiaries in the ordinary course of business;
 
(3) transactions between or among the Company and/or its Restricted
Subsidiaries;
 
(4) payment of reasonable directors’ fees to Persons who are not otherwise
Affiliates of the Company and customary indemnification and insurance
arrangements in favor of directors, regardless of affiliation with the Company
or any of its Restricted Subsidiaries;
 
(5) payment of Management Fees;
 
(6) Restricted Payments that are permitted by Section 4.07 and Restricted
Investments that are permitted by Section 4.08;
 
(7) Permitted Investments;
 
(8) transactions pursuant to agreements existing on the Issue Date, as in effect
on the Issue Date, or as subsequently modified, supplemented, or amended, to the
extent that any such modifications, supplements or amendments complied with the
applicable provisions of the first paragraph of this Section 4.13; and
 
(9) contributions to the common equity capital of the Company or the issue or
sale of Equity Interests of the Company.
 
Section 4.14 Liens.
 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or incur any Lien of any kind securing
Indebtedness, Attributable Debt or trade payables on any of their respective
assets, whether owned on the Issue Date or thereafter acquired, if such Lien is
to secure such an obligation on a basis contractually senior, in any respect, to
the Liens securing the Notes and if after giving effect thereto, or after giving
effect to the incurrence of such Indebtedness (including Pari Passu First
Priority Indebtedness), Attributable Debt or trade payables, the Senior Secured
Leverage Ratio would exceed 3.75 to 1.0.  The foregoing restriction shall not
apply to Permitted Liens.
 
 
Section 4.15 Existence.
 
Subject to Article 5, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect (i) its limited
liability company existence, and the corporate, partnership or other existence
of each of its Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Company or any
such Subsidiary and (ii) the rights (charter and statutory), licenses and
franchises of the Company and its Subsidiaries; provided, however, that the
Company shall not be required to preserve any such right, license or franchise,
or the corporate, partnership or other existence of any of its Subsidiaries
(other than Capital Corp), if the Board of Directors of the Company shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company and its Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Holders.
 
 
Section 4.16 Repurchase at the Option of Holders upon a Change of Control.
 
 
59

--------------------------------------------------------------------------------


 
If a Change of Control occurs, each Holder shall have the right to require the
Issuers to repurchase all or any part (equal to $2,000 or an integral multiple
of $1,000 in excess thereof) of that Holder’s Notes pursuant to a “Change of
Control Offer.”  In the Change of Control Offer, the Issuers shall offer a
“Change of Control Payment” in cash equal to 101% of the aggregate principal
amount of Notes repurchased plus accrued and unpaid interest thereon, if any, to
the date of purchase.
 
Within ten days following any Change of Control, the Issuers shall mail a notice
to each Holder (with a copy to the Trustee) describing the transaction or
transactions that constitute the Change of Control and stating:
 
 
(1) the purchase price and the purchase date, which shall not exceed 30 Business
Days from the date such notice is mailed (the “Change of Control Payment Date”);
 
(2) that any Note not tendered shall continue to accrue interest;
 
(3) that, unless the Issuers default in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
shall cease to accrue interest after the Change of Control Payment Date;
 
(4) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer shall be required to surrender the Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Notes completed, to
the Paying Agent at the address specified in the notice prior to the close of
business on the third Business Day preceding the Change of Control Payment Date;
 
(5) that Holders shall be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for purchase, and a statement that such Holder is
withdrawing his election to have the Notes purchased; and
 
(6) that Holders whose Notes are being purchased only in part shall be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion must be equal to $2,000 in principal
amount or an integral multiple of $1,000 in excess thereof.
 
The Issuers shall comply with the requirements of Rule 14e-1 under the Exchange
Act (or any successor rules) and any other securities laws and regulations
thereunder to the extent such laws and regulations are applicable in connection
with the repurchase of the Notes as a result of a Change of Control.  To the
extent that the provisions of any securities laws or regulations conflict with
the provisions of this Section 4.16, the Issuers’ compliance with such laws and
regulations shall not in and of itself cause a breach of their obligations under
this Section 4.16.
 
On the Change of Control Payment Date, the Issuers shall, to the extent lawful:
 
 
(1) accept for payment all Notes or portions thereof properly tendered pursuant
to the Change of Control Offer;
 
 
60

--------------------------------------------------------------------------------


 
               (2) deposit with the Paying Agent an amount equal to the Change
of Control Payment in respect of all Notes or portions thereof so tendered; and
 
              (3) deliver or cause to be delivered to the Trustee the Notes so
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Notes or portions thereof being purchased by the Issuers.
 
The Paying Agent shall promptly mail to each Holder so tendered the Change of
Control Payment for such Notes, and the Trustee shall, upon receipt of an
Authentication Order, promptly authenticate and mail (or cause to be transferred
by book entry) to each Holder a new Note equal in principal amount to any
unpurchased portion of the Notes surrendered, if any; provided, however, that
each such new Note shall be in a principal amount of $2,000 or an integral
multiple of $1,000 in excess thereof.  The Issuers shall publicly announce the
results of the Change of Control Offer on or as soon as practicable after the
Change of Control Payment Date.
 
The provisions described above that require the Issuers to make a Change of
Control Offer following a Change of Control shall be applicable regardless of
whether or not any other provisions in this Indenture are applicable.  Except as
described above with respect to a Change of Control, this Indenture does not
contain provisions that permit the Holders to require that the Issuers
repurchase or redeem the Notes in the event of a takeover, recapitalization or
similar transaction.
 
Notwithstanding any other provision of this Section 4.16, the Issuers shall not
be required to make a Change of Control Offer upon a Change of Control if the
Company delivers to the Trustee an Officers’ Certificate certifying that a third
party has made or will make the Change of Control Offer in the manner, at the
times and otherwise in compliance with the requirements set forth in this
Indenture applicable to a Change of Control Offer made by the Issuers and has
purchased or will purchase all Notes validly tendered and not withdrawn under
such Change of Control Offer.
 
 
Section 4.17 Additional Note Guarantees; Security.
 
The Company shall cause each Restricted Subsidiary of the Company that, after
the Issue Date, directly or indirectly, Guarantees or pledges any assets to
secure the payment of, or otherwise becomes an obligor with respect to, any
Indebtedness under the CCO Credit Facility or clause (1) of the second paragraph
of Section 4.10 or Related Obligations:
 
 
(1) to the extent that such Subsidiary Guarantees or becomes an obligor with
respect to such Indebtedness, to execute and deliver a supplemental indenture
substantially in the form of Exhibit E hereto providing for the guarantee of the
payment of the Notes such Restricted Subsidiary pursuant to a Note Guarantee,
subject, however, to the Effectiveness Condition; and
 
(2) to the extent such Indebtedness is secured by a security interest in any
assets of such Restricted Subsidiary, execute one or more Security Documents
upon substantially the same terms that grant the collateral agent under the
Security Documents, for the benefit of the Trustee and the Holders, a perfected
second-priority security interest in the assets of such Subsidiary that secure
First Lien Obligations.
 
provided, however, that no such Note Guarantee and/or security need be provided
if the time such Note Guarantee and security would otherwise be granted is not
during a Guarantee and Pledge Availability Period, but such Note Guarantee
and/or security will be required to be provided in accordance with the pro-
 
 
61

--------------------------------------------------------------------------------


 
visions of this Section 4.17 on or prior to the fifth Business Day after the
commencement of the next succeeding Guarantee and Pledge Availability
Period.  If, following the release of any Note Guarantee or any Collateral in
accordance with the provisions of this Indenture, such Guarantor again
guarantees, pledges any assets to secure the payment of, or otherwise becomes an
obligor with respect to, the CCO Credit Facility and the Related Obligations or
any other Indebtedness under clause (1) of the second paragraph of Section 4.10
or Related Obligations, then such Guarantor shall also guarantee the Notes
and/or repledge such assets, as applicable, as described above under this
Section 4.17.
 
 
In the event that additional Liens are granted by the Company or its
Subsidiaries to secure obligations under the CCO Credit Facility or the Related
Obligations, second-priority Liens on the same assets will be granted to secure
the Notes and other Second Lien Obligations of the Company, which Liens will be
subject to the provisions of the Intercreditor Agreement.  Notwithstanding the
foregoing sentence, no such second-priority Liens need be provided if the time
such Lien would otherwise be granted is not during a Guarantee and Pledge
Availability Period, but such second-priority Lien shall be required to be
provided in accordance with the foregoing sentence on or prior to the fifth
Business Day of the commencement of the next succeeding Guarantee and Pledge
Availability Period.
 
Any Restricted Subsidiary acquired after the Issue Date that is prohibited from
issuing a Note Guarantee pursuant to the restrictions contained in any debt
instrument or other agreement in existence at the time such Restricted
Subsidiary was acquired and not entered into in anticipation or contemplation of
such acquisition shall not be required to become a Guarantor so long as any such
restriction is in existence and to the extent of such restriction.
 
The Company shall take, and cause each of its Subsidiaries to take, all action
to preserve and protect the security interests and Liens required to be granted
by this Section 4.17 to the extent it (or its Subsidiaries) takes such action to
preserve or protect similar Liens securing Indebtedness under clause (1) of the
second paragraph of Section 4.10 or Related Obligations.
 
Section 4.18 Payments for Consent.
 
The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, pay or cause to be paid any consideration to or for the benefit
of any Holder for or as an inducement to any consent, waiver or amendment of any
of the terms or provisions of this Indenture or the Notes unless such
consideration is offered to be paid and is paid to all Holders that consent,
waive or agree to amend in the time frame set forth in the solicitation
documents relating to such consent, waiver or agreement.
 
 
Section 4.19 Suspension of Covenants.
 
During any period of time that (a) any Notes have an Investment Grade Rating
from both Rating Agencies and (b) no Default or Event of Default has occurred
and is continuing under this Indenture (the “Suspension Period”), the Company
and its Restricted Subsidiaries shall not be subject to the provisions of
Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.12 and 4.13 and clause (D) of the first
paragraph of Section 5.01 (collectively, the “Suspended Covenants”).  The
Issuers shall promptly notify the Trustee of the commencement of a Suspension
Period.
 
If the Company and its Restricted Subsidiaries are not subject to the Suspended
Covenants for any period of time as a result of the previous sentence and,
subsequently, (i) one, or both, of the Rating Agencies withdraw their ratings or
downgrade the ratings assigned to the Notes below the required
 
 
62

--------------------------------------------------------------------------------


 
 
Investment Grade Ratings or (ii) a Default or Event of Default occurs and is
continuing under such Notes (each, a “Reversion Date”), then the Company and its
Restricted Subsidiaries shall thereafter again be subject to the Suspended
Covenants.
 
For purposes of calculating the amount available to be made as Restricted
Payments under clause (iii) of the first paragraph of Section 4.07, calculations
under that clause will be made with reference to the Reference Date, as set
forth in that clause.  Accordingly, (x) Restricted Payments made during the
Suspension Period not otherwise permitted pursuant to any of clauses (1) through
(9) of the second paragraph of Section 4.07 will reduce the amount available to
be made as Restricted Payments under clause (iii) of the second paragraph of
Section 4.07; provided, however, that the amount available to be made as
Restricted Payments on the Reversion Date shall not be reduced below zero solely
as a result of such Restricted Payments, but may be reduced below zero as a
result of Consolidated EBITDA for the purpose of clause (iii)(a) of the second
paragraph of Section 4.07 being negative, and (y) the items specified in
subclauses (a) through (c) of clause (iii) of the second paragraph of Section
4.07 that occur during the Suspension Period will increase the amount available
to be made as Restricted Payments under clause (iii) of the second paragraph of
Section 4.07.  Any Unrestricted Subsidiary that was designated as such during
any Suspension Period that is a Subsidiary of the Company on the Reversion Date
shall be deemed to be a Restricted Subsidiary on the corresponding Reversion
Date and such designation shall not be deemed a Default or Event of Default
under this Indenture.
 
For purposes of Sections 3.09 and 4.11, on the Reversion Date, the unutilized
Excess Proceeds will be reset to zero.


ARTICLE 5
 
SUCCESSORS
 
Section 5.01 Merger, Consolidation, or Sale of Assets.
 
Neither Issuer may, directly or indirectly:  (1) consolidate or merge with or
into another Person or (2) sell, assign, transfer, convey or otherwise dispose
of all or substantially all of its properties or assets, in one or more related
transactions, to another Person; unless:
 
(A) either:
 
(i)  
such Issuer is the surviving Person; or

 
(ii)  
the Person formed by or surviving any such consolidation or merger (if other
than such Issuer) or to which such sale, assignment, transfer, conveyance or
other disposition shall have been made is a Person organized or existing under
the laws of the United States, any state thereof or the District of Columbia;
provided, however, that if the Person formed by or surviving any such
consolidation or merger with such Issuer is a Person other than a corporation, a
corporate co-issuer shall also be an obligor with respect to the Notes;

 
            (B) the Person formed by or surviving any such consolidation or
merger (if other than such Issuer) or the Person to which such sale, assignment,
transfer, conveyance or other disposition shall have been made assumes all the
obligations of such Issuer under the Notes and this In-
 
 
63

--------------------------------------------------------------------------------


    
 
       denture and the Security Documents pursuant to a supplemental indenture
with the Trustee and agreements with respect to the Security Documents;
 
(C) immediately after such transaction no Default or Event of Default exists;
and
 
(D) such Issuer or the Person formed by or surviving any such consolidation or
merger (if other than such Issuer) will, on the date of such transaction after
giving pro forma effect thereto and any related financing transactions as if the
same had occurred at the beginning of the applicable four-quarter period,
 
 
(x)           be permitted to incur at least $1.00 of additional Indebtedness
pursuant to the Leverage Ratio test set forth in the first paragraph of
Section 4.10; or
 
(y)           have a Leverage Ratio immediately after giving effect to such
consolidation or merger no greater than the Leverage Ratio immediately prior to
such consolidation or merger.
 
 
In addition, the Company may not, directly or indirectly, lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person.  The foregoing clause (D) shall not apply to
a sale, assignment, transfer, conveyance or other disposition of assets between
or among the Company and any of its Wholly Owned Restricted Subsidiaries.
 
Except as provided in paragraph (b) of Section 11.04, no Guarantor that is a
Subsidiary of the Company may, directly or indirectly, consolidate or merge with
or into (whether or not such Subsidiary is the surviving Person) another Person,
unless:
 
(A)           either:
 
                     (i)such Subsidiary is the surviving or continuing Person,
or
 
            (ii)the Person formed by or surviving any such consolidation or
merger is another Guarantor that is a Subsidiary of the Company or assumes, by
supplemental indenture in form and substance reasonably satisfactory to the
Trustee, all of the obligations of such Subsidiary under the Note Guarantee of
such Subsidiary, this Indenture and the Security Documents; and
 
(B)           immediately after such transaction no Default or Event of Default
exists.
 
 
Section 5.02 Successor Corporation Substituted.
 
Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of
either Issuer in accordance with Section 5.01, the successor Person formed by
such consolidation or into which either Issuer is merged or to which such
transfer is made shall succeed to and (except in the case of a lease) be
substituted for, and may exercise every right and power of, such Issuer under
this Indenture with the same effect as if such successor Person had been named
therein as such Issuer, and (except in the case of a lease) such Issuer shall be
released from the obligations under the Notes and this Indenture, except with
respect to any obligations that arise from, or are related to, such transaction.
 
 
64

--------------------------------------------------------------------------------


 
 
ARTICLE 6   
                             
DEFAULTS AND REMEDIES
 
Section 6.01 Events of Default.
 
Each of the following is an “Event of Default” with respect to the Notes:
 
(1) default for 30 consecutive days in the payment when due of interest on the
Notes;
 
(2) default in payment when due of the principal of or premium, if any, on the
Notes;
 
(3) failure by the Company or any of its Restricted Subsidiaries to comply with
the provisions of Sections 4.16 and 5.01;
 
(4) failure by the Company or any of its Restricted Subsidiaries for 30
consecutive days after written notice thereof has been given to the Company by
the Trustee or to the Company and the Trustee by Holders of at least 25% of the
aggregate principal amount of Notes then outstanding to comply with any of its
other covenants or agreements in this Indenture;
 
(5) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Restricted Subsidiaries (or the payment of
which is guaranteed by the Company or any of its Restricted Subsidiaries),
whether such Indebtedness or guarantee now exists or is created after the Issue
Date, if that default:
 
(a) is caused by a failure to pay at final stated maturity the principal amount
of such Indebtedness prior to the expiration of the grace period provided in
such Indebtedness on the date of such default (a “Payment Default”); or
 
(b) results in the acceleration of such Indebtedness prior to its express
maturity,
 
and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$100 million or more;
 
(6) failure by the Company or any of its Restricted Subsidiaries to pay final
judgments which are non-appealable aggregating in excess of $100 million, net of
applicable insurance which has not been denied in writing by the insurer, which
judgments are not paid, discharged or stayed for a period of 60 days;
 
(7) the Company or any of its Significant Subsidiaries pursuant to or within the
meaning of Bankruptcy Law:
 
(a) commences a voluntary case,
 
(b) consents to the entry of an order for relief against it in an involuntary
case,
 
(c) consents to the appointment of a custodian of it or for all or substantially
all of its property, or
 
 
65

--------------------------------------------------------------------------------


 
(d) makes a general assignment for the benefit of its creditors; or
 
(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
 
(a) is for relief against the Company or any of its Significant Subsidiaries in
an involuntary case;
 
(b) appoints a custodian of the Company or any of its Significant Subsidiaries
or for all or substantially all of the property of the Company or any of its
Significant Subsidiaries; or
 
(c) orders the liquidation of the Company or any of its Significant
Subsidiaries;
 
and the order or decree remains unstayed and in effect for 60 consecutive days;
 
(9) any Note Guarantee of any Guarantor that, taken together with all other such
Guarantors, would be a Significant Subsidiary ceases to be in full force and
effect (other than in accordance with the terms of this Indenture and such Note
Guarantee) or is declared null and void and unenforceable or found to be invalid
or any Guarantor denies its liability under its Note Guarantee with respect to
the Notes (other than, in each case, by reason of the Effectiveness Condition
not being satisfied or by reason of release of a Guarantor from its Note
Guarantee in accordance with the terms of this Indenture and such Note
Guarantee); and
 
(10) so long as the Security Documents securing the Notes have not otherwise
been terminated in accordance with their terms or the Collateral as a whole has
not otherwise been released from the Lien of the Security Documents securing the
Notes in accordance with the terms thereof, (a) any default by the Company or
any Subsidiary in the performance of its obligations under the Security
Documents (after the lapse of any applicable grace periods) or this Indenture
which adversely affects the enforceability, validity, perfection or priority of
the Trustee’s Lien on the Collateral or which adversely affects the condition or
value of the Collateral, taken as a whole, in any material respect, (b)
repudiation or disaffirmation by the Company or any Subsidiary of its respective
obligations under the Security Documents securing the Notes and (c) the
determination in a judicial proceeding that the Security Documents securing the
Notes are unenforceable or invalid against the Company or any Subsidiary for any
reason.
 
Section 6.02 Acceleration.
 
In the case of an Event of Default arising from clause (7) or (8) of
Section 6.01 with respect to the Company, all of the outstanding Notes shall
become due and payable immediately without further action or notice.  If any
other Event of Default occurs and is continuing, the Trustee by notice to the
Issuers or the Holders of at least 25% in aggregate principal amount of the
Notes by notice to the Issuers and the Trustee may declare the Notes to be due
and payable immediately.  The Holders of a majority in aggregate principal
amount of the Notes then outstanding by written notice to the Trustee may on
behalf of all of the Holders rescind an acceleration and its consequences
(except nonpayment of principal, interest or premium that has become due solely
because of the acceleration) if the rescission would not conflict with any
judgment or decree and if all existing Events of Default have been cured or
waived.
 
Section 6.03 Other Remedies.
 
 
66

--------------------------------------------------------------------------------


 
If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.
 
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon a
Default or an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in a Default or the Event of
Default.  All remedies are cumulative to the extent permitted by law.
 
Section 6.04 Waiver of Existing Defaults.
 
Holders of not less than a majority in aggregate principal amount of the Notes
by notice to the Trustee may on behalf of the Holders of all of the Notes waive
an existing Default or Event of Default with respect to the Notes and its
consequences hereunder, except a continuing Default or Event of Default in the
payment of the principal of, premium, if any, or interest on, the Notes
(including in connection with an offer to purchase); provided, however, that the
Holders of a majority in aggregate principal amount of the then outstanding
Notes may rescind an acceleration and its consequences, including any related
payment default that resulted from such acceleration.  Upon any such waiver,
such Default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been cured for every purpose of this Indenture; but no
such waiver shall extend to any subsequent or other Default or impair any right
consequent thereon.
 
Section 6.05 Control by Majority.
 
Holders of a majority in aggregate principal amount of the Notes then
outstanding may direct the time, method and place of conducting any proceeding
for exercising any remedy available to the Trustee or exercising any trust or
power conferred on it.  However, the Trustee may refuse to follow any direction
that conflicts with law or this Indenture, that the Trustee determines may be
prejudicial to the rights of other Holders or that may involve the Trustee in
personal liability.  The Trustee may take any other action which it deems proper
that is not inconsistent with any such directive.
 
Section 6.06 Limitation on Suits.
 
 
 
A Holder may pursue a remedy with respect to this Indenture or the Notes only
if:
 
(a) the Holder gives to the Trustee written notice of a continuing Event of
Default;
 
(b) the Holders of at least 25% in principal amount of the Notes then
outstanding make a written request to the Trustee to pursue the remedy;
 
(c) such Holder or Holders offer and, if requested, provide to the Trustee
indemnity satisfactory to the Trustee against any loss, liability or expense;
 
(d) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer and, if requested, the provision of indemnity; and
 
(e) during such 60-day period the Holders of a majority in aggregate principal
amount of the Notes then outstanding do not give the Trustee a direction
inconsistent with the request.
 
 
67

--------------------------------------------------------------------------------


 
A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.
 
Section 6.07 Rights of Holders to Receive Payment.
 
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of principal, premium, if any, and interest on the Note, on
or after the respective due dates expressed in the Note (including in connection
with an offer to purchase), or to bring suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Holder.
 
Section 6.08 Collection Suit by Trustee.
 
If an Event of Default specified in Section 6.01(1) or (2) occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Issuers for the whole amount of
principal of, premium, if any, and interest remaining unpaid on the Notes and
interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.
 
Section 6.09 Trustee May File Proofs of Claim.
 
The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders allowed in any judicial proceedings relative to the Issuers (or any
other obligor upon the Notes), their creditors or their property and shall be
entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for ­the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07.  To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 out of the estate in any
such proceeding, shall be denied for any reason, payment of the same shall be
secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise.  Nothing herein contained shall
be deemed to authorize the Trustee to authorize or consent to or accept or adopt
on behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.
 
Section 6.10 Priorities.
 
If the Trustee collects any money pursuant to this Article, it shall pay out the
money in the following order:
 
First:  to the Trustee, its agents and attorneys for amounts due under
Section 7.07, including payment of all compensation, expense and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;
 
 
68

--------------------------------------------------------------------------------


 
Second:  to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal,
premium, if any and interest, respectively; and
 
Third:  to the Issuers or to such party as a court of competent jurisdiction
shall direct.
 
The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.10.
 
 
Section 6.11 Undertaking for Costs.
 
In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party
litigant.  This Section 6.11 does not apply to a suit by the Trustee, a suit by
a Holder pursuant to Section 6.07, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes.
 
 
ARTICLE 7
 
TRUSTEE
 
Section 7.01 Duties of Trustee.
 
(1) If an Event of Default has occurred and is continuing, the Trustee shall,
subject to the terms and conditions of this Indenture, exercise such of the
rights and powers vested in it by this Indenture and the Security Documents and
use the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
 
(2) Except during the continuance of an Event of Default:
 
(a) the duties of the Trustee shall be determined solely by the express
provisions of the agreements referred to in clause (1) and the Trustee need
perform only those duties that are specifically set forth in such agreements and
no others, and no implied covenants or obligations shall be read into such
agreements against the Trustee; and
 
(b) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions required to be furnished to the Trustee
hereunder and conforming to the requirements of such agreements.  However, the
Trustee shall examine the certificates and opinions to determine whether or not
they conform to the requirements of such agreements (but need not confirm or
investigate the accuracy of any mathematical calculations or other facts stated
therein).
 
(3) The Trustee may not be relieved from liabilities for its own gross negligent
action, its own gross negligent failure to act, or its own willful misconduct,
except that:
 
(a) This paragraph does not limit the effect of paragraph (2) of this Section
7.01.
 
 
69

--------------------------------------------------------------------------------


 
(b) The Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was grossly
negligent in ascertaining the pertinent facts.
 
(c) The Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05.
 
(d) Whether or not therein expressly so provided, every provision of the
agreements referred to in clause (1) that in any way relates to the Trustee is
subject to paragraphs (1), (2), and (3) of this Section 7.01.
 
(e) No provision of any such agreements shall require the Trustee to expend or
risk its own funds or incur any liability.  The Trustee shall be under no
obligation to exercise any of its rights and powers under this Indenture or the
Security Documents at the request of any Holder, unless such Holder shall have
offered to the Trustee security and indemnity satisfactory to it against any
loss, liability, claim, damage or expense.
 
(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers.  Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.
 
(g) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or documents.
 
Section 7.02 Rights of Trustee.
 
(1) The Trustee may conclusively rely upon any document (including any statement
made therein, whether in its original or facsimile form) believed by it to be
genuine and to have been signed or presented by the proper Person.  The Trustee
need not investigate any fact or matter stated in the document.
 
(2) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both.  The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officers’ Certificate or Opinion of Counsel.  The Trustee may consult with
counsel of its own selection and the written advice or opinion of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection from liability in respect of any action taken, suffered or omitted by
it hereunder in good faith and in reliance thereon.
 
(3) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.
 
(4) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture or the Security Documents.
 
(5) Unless otherwise specifically provided in this Indenture or the Security
Documents, any demand, request, direction or notice from either of the Issuers
shall be sufficient if signed by an Officer of such Issuer.
 
 
70

--------------------------------------------------------------------------------


 
(6) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture or the Security Documents at the request
or direction of any of the Holders unless such Holders shall have offered to the
Trustee reasonable security or indemnity satisfactory to it against the costs,
expenses and liabilities that might be incurred by it in compliance with such
request or direction.
 
(7) The Trustee shall not be charged with knowledge of any Default or Event of
Default unless either (a) a Responsible Officer of the Trustee shall have actual
knowledge of such Default or Event of Default or (b) written notice of such
Default or Event of Default shall have been given to and received by a
Responsible Officer of the Trustee by the Issuers or any Holder.
 
Section 7.03 Individual Rights of Trustee.
 
The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuers or any Affiliate of the
Issuers with the same rights it would have if it were not Trustee.  However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee or resign.  Any Agent may do the same with like rights and duties.  The
Trustee is also subject to Sections 7.10 and 7.11.
 
Section 7.04 Trustee’s Disclaimer.
 
The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuers’ use of the proceeds from the Notes or any money paid to the
Issuers or upon the Issuers’ direction under any provision of this Indenture, it
shall not be responsible for the use or application of any money received by any
Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.
 
Section 7.05 Notice of Defaults.
 
If a Default or Event of Default occurs and is continuing and if it is known to
a Responsible Officer of the Trustee, the Trustee shall mail to Holders a notice
of the Default or Event of Default within 90 days after the Trustee acquires
knowledge thereof.  Except in the case of a Default or Event of Default in
payment of principal of, premium, if any, or interest on any Note, the Trustee
may withhold the notice if and so long as the Trustee’s board of directors or a
committee of the Trustee’s Responsible Officers in good faith determines that
withholding the notice is in the interests of the Holders.
 
Section 7.06 Reports by Trustee to Holders.
 
By May 15th of each year, and for so long as Notes remain outstanding, the
Trustee shall mail to the Holders a brief report dated as of such reporting date
that complies with TIA § 313(a) (but if no event described in TIA § 313(a) has
occurred within the twelve months preceding the reporting date, no report need
be transmitted).  The Trustee also shall comply with TIA § 313(b)(2).  The
Trustee shall also transmit by mail all reports as required by TIA § 313(c).
 
A copy of each report at the time of its mailing to the Holders shall be mailed
to the Company and filed with the SEC and each stock exchange on which the Notes
are listed in accordance with TIA § 313(d).  The Issuers shall promptly notify
the Trustee when the Notes are listed on any stock exchange.
 
 
71

--------------------------------------------------------------------------------


 
Section 7.07 Compensation and Indemnity.
 
The Issuers shall pay to the Trustee from time to time reasonable compensation
for its acceptance of this Indenture, the Security Documents and any other
document delivered in connection with any of such agreements and its services
under any of such agreements or other documents.  The Trustee’s compensation
shall not be limited by any law on compensation of a trustee of an express
trust.  The Issuers shall reimburse the Trustee promptly upon request for all
reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services.  Such expenses shall include the
reasonable compensation, disbursements and expenses of the Trustee’s agents and
counsel.
 
The Issuers shall, jointly and severally, indemnify the Trustee against any and
all losses, liabilities, claims, damages or expenses (including reasonable legal
fees and expenses) incurred by the Trustee arising out of or in connection with
the acceptance or administration of its duties under (or in connection with)
this Indenture, including the costs and expenses of enforcing this Indenture,
the Security Documents and any other document delivered in connection therewith
(including this Section 7.07) and defending itself against any claim (whether
asserted by the Issuers or any Holder or any other Person) or liability in
connection with the exercise or performance of any of its powers or duties
hereunder, except to the extent any such loss, liability or expense may be
attributable to its gross negligence or willful misconduct.  The Trustee shall
notify the Issuers promptly of any claim for which it may seek
indemnity.  Failure by the Trustee to so notify the Issuers shall not relieve
the Issuers of their obligations hereunder.  The Issuers shall defend the claim
and the Trustee shall cooperate in the defense.  The Trustee may have separate
counsel and the Issuers shall pay the reasonable fees and expenses of such
counsel.  The Issuers need not pay for any settlement made without their
consent, which consent shall not be unreasonably withheld.
 
The obligations of the Issuers under this Section 7.07 shall survive resignation
or removal of the Trustee and the satisfaction and discharge of this Indenture.
 
To secure the Issuers’ payment obligations in this Section, the Trustee shall
have a Lien prior to the Notes on all money or property held or collected by the
Trustee, except that held in trust to pay principal and interest on particular
Notes.  Such Lien shall survive the resignation or removal of the Trustee and
the satisfaction and discharge of this Indenture.
 
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(7) or (8) occurs, the expenses and the compensation
for the services (including the fees and expenses of its agents and counsel) are
intended to constitute expenses of administration under any Bankruptcy Law.
 
The Trustee shall comply with the provisions of TIA § 313(b)(2) to the extent
applicable.
 
Section 7.08 Replacement of Trustee.
 
A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section.
 
The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Issuers.  The Holders of a majority in
principal amount  of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Issuers in writing.  The Issuers may remove the
Trustee if:
 
(a) the Trustee fails to comply with Section 7.10;
 
 
72

--------------------------------------------------------------------------------


 
(b) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;
 
(c) a custodian or public officer takes charge of the Trustee or its property;
or
 
(d) the Trustee becomes incapable of acting.
 
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall promptly appoint a successor
Trustee.  Within one year after the successor Trustee takes office, the Holders
of a majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuers.
 
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuers, or the Holders
of at least 10% in principal amount of the then outstanding Notes may petition
at the expense of the Issuers any court of competent jurisdiction for the
appointment of a successor Trustee.
 
If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10, such Holder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
 
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers.  Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders.  The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee; provided all sums owing to the Trustee hereunder have
been paid and subject to the Lien provided for in Section 7.07.  Notwithstanding
replacement of the Trustee pursuant to this Section 7.08, the Issuers’
obligations under Section 7.07 shall continue for the benefit of the retiring
Trustee.
 
Section 7.09 Successor Trustee by Merger, etc.
If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.
 
 
Section 7.10 Eligibility; Disqualification.
 
There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $100 million
as set forth in its most recent published annual report of condition.
 
This Indenture shall always have a Trustee who satisfies the requirements of TIA
§§ 310(a)(1), (2) and (5).  The Trustee is subject to TIA § 310(b).
 
Section 7.11 Preferential Collection of Claims Against the Issuers.
 
 
73

--------------------------------------------------------------------------------


 
The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b).  A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.
 
Section 7.12 Authorization of the Trustee.
 
Each present and future Holder by its acceptance of the Notes (a) authorizes the
Trustee, on such Holder’s behalf, to execute and deliver the Intercreditor
Agreement, and (b) agrees that, subject to the penultimate sentence of this
Section 7.12, notwithstanding any other provision to the contrary in this
Indenture, (i) the Trustee shall be authorized to take (or refrain from taking)
any and all actions required, authorized or contemplated by the Intercreditor
Agreement and (ii) the rights, agreements, obligations, covenants and duties of
the Trustee to or otherwise on behalf of the Holders under this Indenture and
the Security Documents shall be subject to the rights, agreements, obligations,
covenants and duties of the Trustee under the Intercreditor Agreement to or
otherwise on behalf of the Pari Passu First Priority Secured Parties and the
other Pari Passu Second Priority Secured Parties.  The Trustee agrees with the
Holders that the Trustee will not enter into any amendment or supplement to the
Intercreditor Agreement (except to provide for the inclusion therein of
Additional Pari Passu First Priority Indebtedness or Additional Pari Passu
Second Priority Indebtedness to the extent contemplated by Section 10.3 of the
Intercreditor Agreement) without in each case obtaining the prior consent of the
Holders of at least a majority in aggregate principal amount of the then
outstanding Notes (but without the necessity of any consent from, or notice to,
the Company or any of its Affiliates).  Each present and future Holder in such
capacity also by its acceptance of the Notes acknowledges and agrees that,
although the Issuers and their Affiliates may not be parties thereto or bound
thereby, such Holder will nonetheless be bound by the Intercreditor Agreement
and the Intercreditor Agreement will be directly enforceable against such Holder
in its capacity as such.  None of the Issuers or any of their Affiliates will be
a party to, bound by, or a beneficiary of, any of the provisions of the
Intercreditor Agreement, nor will the parties to such Intercreditor Agreement
have any contractual right of enforcement thereunder against the Issuers or any
Guarantor.  In addition, the Trustee may enter into other agreements on behalf
of Holders to the extent that such agreements would be permitted as amendments
or supplements under Article 9 of this Indenture.
 
ARTICLE 8
 
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
 
Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.
 
The Issuers may, at the option of their respective boards of directors or the
Board of Directors of CCI evidenced by a resolution set forth in an Officers’
Certificate of each of the Issuers, at any time, elect to have either Section
8.02 or 8.03 applied to the outstanding Notes and the obligations of the
Guarantors under the Note Guarantees with respect thereto upon compliance with
the conditions set forth below in this Article 8.
 
Section 8.02 Legal Defeasance and Discharge.
 
Upon the Issuers’ exercise under Section 8.01 of the option applicable to this
Section 8.02, the Issuers and the Guarantors shall, subject to the satisfaction
of the conditions set forth in Section 8.04, be deemed to have been discharged
from their obligations with respect to the outstanding Notes and the Note
Guarantees with respect thereto on the date the conditions set forth below are
satisfied (hereinafter, “Legal Defeasance”).  For this purpose, Legal Defeasance
means that the Issuers and the Guarantors shall be deemed to have paid and
discharged the entire Indebtedness represented by the outstanding Notes and the
Note Guarantees with respect thereto, which shall thereafter be deemed to be
“outstanding” only
 
 
74

--------------------------------------------------------------------------------


 
for the purposes of Section 8.05 and the other Sections of this Indenture
referred to in (a) and (b) below, and to have satisfied all their other
obligations under such Notes, such Note Guarantees with respect thereto and this
Indenture (and the Trustee, on demand of and at the expense of the Issuers,
shall execute proper instruments acknowledging the same), except for the
following provisions which shall survive until otherwise terminated or
discharged hereunder:
 
(a) the rights of Holders of the Notes to receive payments in respect of the
principal of, premium, if any, and interest on the Notes when such payments are
due from the trust referred to below;
 
(b) the Issuers’ obligations with respect to the Notes concerning issuing
temporary Notes, registration of Notes, mutilated, destroyed, lost or stolen
Notes and the maintenance of an office or agency for payment and money for
security payments held in trust;
 
(c) the rights, powers, trusts, duties and immunities of the Trustee and the
Issuers’ obligations in connection therewith; and
 
(d) the Legal Defeasance provisions of this Indenture.
 
    Subject to compliance with this Article 8, the Issuers may exercise their
option under this Section 8.02 notwithstanding the prior exercise of their
option under Section 8.03.
 
 
Section 8.03 Covenant Defeasance.
 
Upon the Issuers’ exercise under Section 8.01 of the option applicable to this
Section 8.03, the Issuers and the Guarantors shall, subject to the satisfaction
of the conditions set forth in Section 8.04, be released from their obligations
under the covenants contained in Article 5 and Sections 4.03, 4.07, 4.08, 4.09,
4.10, 4.11, 4.12, 4.13, 4.14, 4.16, 4.17, 4.19 and 10.01 with respect to the
Notes on and after the date the conditions set forth in Section 8.04 are
satisfied (hereinafter, “Covenant Defeasance”), and the Notes shall thereafter
be deemed not “outstanding” for the purposes of any direction, waiver, consent
or declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed “outstanding”
for all other purposes hereunder (it being understood that the Notes shall not
be deemed outstanding for accounting purposes).  For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes, the Issuers may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and such omission to comply shall not constitute a Default
or an Event of Default under Section 6.01, but, except as specified above, the
remainder of this Indenture and such Notes shall be unaffected thereby.  In
addition, upon the Issuers’ exercise under Section 8.01 of the option applicable
to this Section 8.03, subject to the satisfaction of the conditions set forth in
Section 8.04, Sections 6.01(3) through 6.01(6) shall not constitute Events of
Default.
 
Section 8.04 Conditions to Legal or Covenant Defeasance.
 
The following shall be the conditions to the application of either Section 8.02
or 8.03 to the outstanding Notes:
 
In order to exercise either Legal Defeasance or Covenant Defeasance:
 
 
75

--------------------------------------------------------------------------------


 
(1) the Issuers must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, cash in U.S. dollars, non-callable Government Securities
or a combination thereof, in such amounts as will be sufficient, in the opinion
of a nationally recognized firm of independent public accountants, to pay the
principal of, premium, if any, and interest on the outstanding Notes on the
stated maturity or on the applicable redemption date, as the case may be, and
the Issuers must specify whether the Notes are being defeased to maturity or to
a particular redemption date;
 
(2) in the case of Legal Defeasance, the Issuers shall have delivered to the
Trustee an opinion of reputable counsel of national standing confirming that
 
(a) the Issuers have received from, or there has been published by, the Internal
Revenue Service a ruling or
 
(b) since the Issue Date, there has been a change in the applicable federal
income tax law,
 
in either case to the effect that, and based thereon such opinion of reputable
counsel of national standing shall confirm that, the Holders will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;
 
(3) in the case of Covenant Defeasance, the Issuers shall have delivered to the
Trustee an opinion of reputable counsel of national standing confirming that the
Holders will not recognize income, gain or loss for federal income tax purposes
as a result of such Covenant Defeasance and will be subject to federal income
tax on the same amounts, in the same manner and at the same times as would have
been the case if such Covenant Defeasance had not occurred;
 
(4) no Default or Event of Default shall have occurred and be continuing either:
 
(a) on the date of such deposit (other than a Default or Event of Default
resulting from the borrowing of funds to be applied to such deposit and the
grant of any Lien securing such borrowing); or
 
(b) insofar as Events of Default from bankruptcy or insolvency events are
concerned, at any time in the period ending on the 91st day after the date of
deposit;
 
(5) such Legal Defeasance or Covenant Defeasance will not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which the Company or any of its
Restricted Subsidiaries is a party or by which the Company or any of its
Restricted Subsidiaries is bound;
 
(6) the Issuers must have delivered to the Trustee an opinion of reputable
counsel of national standing to the effect that after the 91st day, assuming no
intervening bankruptcy, that no Holder is an insider of either of the Issuers
following the deposit and that such deposit would not be deemed by a court of
competent jurisdiction a transfer for the benefit of either Issuer in its
capacity as such, the trust funds will not be subject to the effect of any
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally;
 
(7) the Issuers must deliver to the Trustee an Officers’ Certificate stating
that the deposit was not made by the Issuers with the intent of preferring the
Holders over the other creditors
 
 
76

--------------------------------------------------------------------------------


 
 
        of the Issuers with the intent of defeating, hindering, delaying or
defrauding creditors of the Issuers or others; and
 
(8) the Issuers must deliver to the Trustee an Officers’ Certificate and an
opinion of reputable counsel of national standing, each stating that all
conditions precedent relating to the Legal Defeasance or the Covenant Defeasance
have been complied with.
 
Notwithstanding the foregoing, the opinion of reputable counsel of national
standing required by clause (2) above with respect to a Legal Defeasance need
not be delivered and the conditions set forth in clauses (4)(b) and (6) shall
not apply if all applicable Notes not theretofore delivered to the Trustee for
cancellation
 
(a) have become due and payable; or
 
(b) will become due and payable on the maturity date within one year, under
arrangements satisfactory to the Trustee for the giving of notice of redemption
by the Trustee in the name, and at the expense, of the Issuers.
 
Section 8.05 Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.
 
Subject to Section 8.06, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 in respect of the outstanding Notes shall be held in trust and
applied by the Trustee, in accordance with the provisions of such Notes and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Issuers acting as Paying Agent) as the Trustee may determine, to
the Holders of such Notes of all sums due and to become due thereon in respect
of principal, premium, if any, and interest, but such money need not be
segregated from other funds except to the extent required by law.
 
The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes; it being
understood that the Trustee shall bear no responsibility for any such tax, fee
or other charge that is by law for the account of the Holders of the outstanding
Notes.
 
Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuers from time to time upon the request of the Issuers
any money or non-callable Government Securities held by it as provided in
Section 8.04 which, in the opinion of a nationally recognized investment bank,
appraisal firm or firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee (which may be the opinion
delivered under Section 8.04), are in excess of the amount thereof that would
then be required to be deposited to effect an equivalent Legal Defeasance or
Covenant Defeasance.
 
Section 8.06 Repayment to Issuers.
 
Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuers, in trust for the payment of the principal of, premium, if any, or
interest on any Note and remaining unclaimed for two years after such principal,
and premium, if any, or interest has become due and payable shall be paid to the
Issuers on their request or (if then held by the Issuers) shall be discharged
from such
 
 
77

--------------------------------------------------------------------------------


 
 
trust; and the Holder of such Note shall thereafter look only to the Issuers for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Issuers as trustee
thereof, shall thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Issuers cause to be published once, in The New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining shall be repaid to the Issuers.
 
Section 8.07 Reinstatement.
 
If the Trustee or Paying Agent is unable to apply any United States dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03, as
the case may be, by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, then
the Issuers’ obligations under this Indenture and the Notes, shall be revived
and reinstated as though no deposit had occurred pursuant to Section 8.02 or
8.03 until such time as the Trustee or Paying Agent is permitted to apply all
such money in accordance with Section 8.02 or 8.03, as the case may be;
provided, however, that, if the Issuers make any payment of principal of,
premium, if any, or interest on any Note following the reinstatement of their
obligations, the Issuers shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money held by the Trustee or Paying
Agent.
 
 
ARTICLE 9
 
AMENDMENT, SUPPLEMENT AND WAIVER
 
Section 9.01 Without Consent of Holders.
 
Notwithstanding Section 9.02, the Issuers, the Guarantors and the Trustee,
together, may amend or supplement this Indenture, the Notes, the Note Guarantees
or the Security Documents without the consent of any Holder:
 
(1) to cure any ambiguity, defect or inconsistency;
 
(2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;
 
(3) to provide for or confirm the issuance of Additional Notes;
 
(4) to provide for the assumption of the Issuers’ or any Guarantors’ obligations
to Holders in the case of a merger or consolidation or sale of all or
substantially all of the assets of such Issuer or Guarantor pursuant to Article
5;
 
(5) to make any change that would provide any additional rights or benefits to
the Holders or that does not adversely affect the legal rights under this
Indenture of any Holder;
 
(6) to, if applicable, comply with requirements of the SEC in order to, if
applicable, effect or maintain the qualification of this Indenture under the TIA
or otherwise as necessary to comply with applicable law;
 
(7) to release Collateral or a Guarantor, as permitted under the terms of this
Indenture or the Security Documents;
 
 
78

--------------------------------------------------------------------------------


 
(8) to add any additional assets as Collateral; or
 
(9) to add a Guarantor.
 
Upon the request of the Issuers accompanied by a resolution of their respective
boards of directors or the Board of Directors of CCI authorizing the execution
of any such amended or supplemental Indenture, and upon receipt by the Trustee
of the documents described in Section 7.02, the Trustee shall join with the
Issuers in the execution of any amended or supplemental Indenture authorized or
permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
not be obligated to enter into such amended or supplemental Indenture that
affects its own rights, duties or immunities under this Indenture, the Security
Documents or otherwise.
 
Section 9.02 With Consent of Holders.
 
Except as otherwise provided in this Section 9.02, this Indenture (including
Sections 4.11 and 4.16), the Notes, the Note Guarantees or the Security
Documents may be amended or supplemented with the consent of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding
(including consents obtained in connection with a purchase of, or a tender offer
or exchange offer for, Notes) and, subject to Sections 6.04 and 6.07, any
existing Default or compliance with any provision of this Indenture, the Notes
(other than any provision relating to the right of any Holder to bring suit for
the enforcement of any payment of principal, premium, if any, and interest on
the Note, on or after the scheduled due dates expressed in the Notes), the Note
Guarantees or the Security Documents may be waived with the consent of the
Holders of a majority in aggregate principal amount of the Notes then
outstanding.  Section 2.08 shall determine which Notes are considered to be
“outstanding” for purposes of this Section 9.02.
 
Upon the request of the Issuers accompanied by a resolution of their respective
boards of directors or the Board of Directors of CCI authorizing the execution
of any such amended or supplemental Indenture, and upon the filing with the
Trustee of evidence satisfactory to the Trustee of the consent of the Holders as
aforesaid, and upon receipt by the Trustee of the documents described in Section
7.02, the Trustee shall join with the Issuers in the execution of such amended
or supplemental Indenture unless such amended or supplemental Indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture, the
Security Documents or otherwise, in which case the Trustee may in its
discretion, but shall not be obligated to, enter into such amended or
supplemental Indenture.
 
It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment or waiver, but it shall
be sufficient if such consent approves the substance thereof.
 
After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver.  Any failure of the
Issuers to mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such amended or supplemental Indenture
or waiver.  Subject to Sections 6.04 and 6.07, the Holders of a majority in
aggregate principal amount of the Notes then outstanding may waive compliance in
a particular instance by the Issuers with any provision of this Indenture or the
Notes.  However, without the consent of each Holder affected, an amendment,
supplement or waiver under this Section 9.02 may not (with respect to any Notes
held by a non-consenting Holder):
 
(1) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;
 
 
79

--------------------------------------------------------------------------------


 
(2) reduce the principal of or change the fixed maturity, or ranking, of any
Note or alter the scheduled payment provisions with respect to the redemption of
the Notes, or payment of principal or interest (other than provisions relating
to Sections 4.11 and 4.16);
 
(3) reduce the rate of or extend the time for payment of interest on any Note;
 
(4) waive a Default or Event of Default in the payment of principal of, or
premium, if any, or interest on the Notes (except a rescission of acceleration
of the Notes by the Holders of at least a majority in aggregate principal amount
of the Notes and a waiver of the payment default that resulted from such
acceleration);
 
(5) make any Note payable in money other than that stated in the Notes;
 
(6) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders to receive payments of principal of, or
premium, if any, or interest on the Notes;
 
(7) waive a redemption payment with respect to any Note (which shall not include
a payment required by Section 4.11 or 4.16);
 
(8) make any change in Section 9.01 or this Section 9.02; or
 
(9) release any Guarantor that is a Significant Subsidiary from any of its
obligations under its Note Guarantee otherwise than in accordance with the terms
of this Indenture.
 
Notwithstanding the foregoing provisions of this Section 9.02, in addition to
the release of Collateral expressly permitted by this Indenture and the Security
Documents, all or any portion of the Collateral may be released under this
Indenture and the Security Documents as to the Notes and any Guarantor may be
released from its obligations under its Note Guarantee, with the consent of the
Holders of at least 66 2/3% in aggregate principal amount of the Notes then
outstanding.
 
Section 9.03 Compliance with Trust Indenture Act.
 
Every amendment or supplement to this Indenture or the Notes shall be set forth
in an amended or supplemental Indenture that complies with the TIA as then in
effect.
 
Section 9.04 Revocation and Effect of Consents.
 
Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder or
portion of a Note that evidences the same debt as the consenting Holder’s Note,
even if notation of the consent is not made on any Note.  However, any such
Holder or subsequent Holder may revoke the consent as to its Note if the Trustee
receives written notice of revocation before the date the waiver, supplement or
amendment becomes effective.  An amendment, supplement or waiver becomes
effective in accordance with its terms and thereafter binds every Holder.
 
Section 9.05 Notation on or Exchange of Notes.
 
The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated.  The Issuers in exchange for all
Notes may issue and the
 
 
80

--------------------------------------------------------------------------------


 
 
Trustee shall, upon receipt of an Authentication Order, authenticate new Notes
that reflect the amendment, supplement or waiver.
 
Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.
 
Section 9.06 Trustee to Sign Amendments, etc.
 
The Trustee shall sign any amended or supplemental Indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee under this Indenture,
the Security Documents or otherwise.  The Issuers may not sign an amendment or
supplemental Indenture until their respective Boards of Directors approve
it.  In executing any amended or supplemental indenture, the Trustee shall be
entitled to receive and (subject to Section 7.01) shall be fully protected in
relying upon, in addition to the documents required by Section 12.04, an
Officers’ Certificate and an Opinion of Counsel, in each case from each of the
Issuers, stating that the execution of such amended or supplemental indenture is
authorized or permitted by this Indenture.
 
 
ARTICLE 10
 
COLLATERAL AND SECURITY DOCUMENTS
 
Section 10.01 Security Documents.
 
The Company and each Guarantor will execute and comply with, and cause each of
its Subsidiaries to execute and comply with, the terms of each Security Document
to which such Person is, or is required to be, a party.  The Issuers shall take,
and shall cause their Restricted Subsidiaries to take, and the Guarantors shall
take, at their sole expense, upon request of the Trustee, any and all actions
reasonably required to cause the Security Documents to create and maintain, as
security for the obligations of the Issuers and the Guarantors hereunder, a
valid and enforceable perfected Lien in and on all the Collateral, in favor of
the Trustee on behalf of itself and the Holders and subject to no Liens other
than Liens permitted by Section 4.14.
 
Section 10.02 Suits to Protect the Collateral.
 
The Trustee shall have power to institute in its name and to maintain such suits
and proceedings as it may deem expedient to prevent any impairment of the
Collateral by any acts which may be unlawful or in violation of this Indenture
or any of the Security Documents, and such suits and proceedings as necessary to
preserve or protect its interests and the interests of the Holders in the
Collateral, including power to institute and maintain suits or proceedings to
restrain the enforcement of or compliance with any legislative or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid, if the enforcement of, or compliance with, such enactment, rule or
order would impair the security hereunder or under any of the Security
Documents, or be prejudicial to the interests of the Holders or the Trustee.
 
Section 10.03 Release of Collateral.
 
(a) The Trustee shall not at any time release Collateral from the Liens created
by this Indenture and the Security Documents unless such release is in
accordance with the provisions of this Indenture and the Security Documents.
 
 
81

--------------------------------------------------------------------------------


 
(b) In the event that (i) all of the Liens on any of the Collateral securing the
CCO Credit Facility and the Related Obligations are released for any reason,
including in connection with the repayment in full of all obligations under the
CCO Credit Facility and the Related Obligations, without the refinancing thereof
on a secured basis, and there is no Event of Default pursuant to clause (1) or
(2) of Section 6.01 hereof then existing (or that would result therefrom), (ii)
any Collateral is released in accordance with the provisions of Section 9.02,
(iii) any Collateral is sold or otherwise disposed of in compliance with Section
4.11 hereof, or (iv) with respect to assets of any Restricted Subsidiary that is
a Guarantor constituting Collateral, upon release of the Note Guarantee of such
Guarantor pursuant to Section 11.04(b)(ii), (iii) or (iv), the Liens on such
Collateral securing the Notes will be automatically released and terminated.  In
addition, in the event of the Legal Defeasance or Covenant Defeasance or
discharge of the Notes pursuant to Article 13, the Liens on all Collateral
securing the Notes (except for any Liens required by Article 8) will be
automatically released and terminated.
 
(c) To evidence any such release and termination, the Company shall be entitled
to such releases, terminations and other documents and instruments as the
Company or any third party entitled to rely thereon may request, and the Trustee
shall, at the Company’s expense, execute and deliver such requested releases,
terminations and other documents and instruments, with respect to items of
Collateral subject to release pursuant to clauses (a) and (b) above (the
“Released Collateral”) upon compliance with the conditions precedent that the
Company shall have delivered to the Trustee the following:
 
(2) a notice from the Company requesting release of Released Collateral (a
“Company Notice”) and specifically describing the proposed Released Collateral;
 
        (3) an Officers’ Certificate certifying that
 
(A) the release of such Released Collateral complies with the terms and
conditions of this Indenture,
 
(B) all conditions precedent in this Indenture and the Security Documents to
such release have been complied with, and
 
(C) no Default or Event of Default pursuant to clause (1) or (2) of Section 6.01
hereof is in effect or continuing on the date thereof or would result therefrom
(including, without limitation, as a result of an Insolvency Proceeding), and
 
(4) an Opinion of Counsel substantially to the effect that all conditions
precedent herein and under any of the Security Documents relating to the release
of such Collateral have been complied with.
 
Notwithstanding anything to the contrary in this Indenture and the Security
Documents, including this Section 10.03(c), (i) the release of any Collateral
that is sold or otherwise disposed of in compliance with Section 4.11 in a
transaction that does not constitute an Asset Sale and (ii) the exclusion of any
assets from the Collateral pursuant to the second paragraph of Section 3.1 of
the Collateral Agreement  shall be automatic and shall not be subject to the
conditions precedent set forth in this Section and the Trustee shall execute and
deliver to the Company the documents and instruments contemplated by the
immediately preceding sentence upon delivery to it of the Officers’ Certificate
specifically describing the Released Collateral as contemplated by clause (2) of
such sentence.
 
(d)           The release of any Collateral from the Liens of the Security
Documents or the release, in whole or in part, of the Liens created by the
Security Documents shall not be deemed to impair
 
82

--------------------------------------------------------------------------------


 
the security under this Indenture in contravention of the provisions hereof if
and to the extent the Collateral is released pursuant to this Indenture or the
applicable Security Documents.
 
Section 10.04 Sufficiency of Release.
 
All purchasers and grantees of any property or rights purporting to be released
shall be entitled to rely upon any release executed by the Trustee hereunder as
sufficient for the purpose of this Indenture and as constituting a good and
valid release of the property therein described from the Lien of this Indenture
and of the Security Documents.
 
Section 10.05 Actions by the Trustee.
 
Subject to the provisions of the Security Documents, the Intercreditor Agreement
and this Indenture, the Trustee may in its sole discretion and without the
consent of the Holders take all actions that are deemed necessary or appropriate
in order to (i) enforce any of the terms of the Security Documents and (ii) to
collect and receive all amounts payable in respect of the obligations of the
Company and any Guarantors under the Security Documents and this
Indenture.  Subject to the terms of the Intercreditor Agreement, the Trustee
shall have the power to institute and maintain such suits and proceedings as it
may deem expedient in order to prevent any impairment of the Collateral by any
act that may be unlawful or in violation of this Indenture or the Security
Documents, and such suits and proceedings as the Trustee may deem expedient to
preserve or protect its interests and those of the Holders in the
Collateral.  No duty beyond that set forth in Section 7.01 is imposed on the
Trustee pursuant to this Section 10.05.
 
 
ARTICLE 11
 
GUARANTEE
 
Section 11.01 Unconditional Guarantee.
 
Each Guarantor hereby guarantees (subject to the Effectiveness Condition and the
limitations set forth in Section 11.03, but otherwise unconditionally), on a
senior basis jointly and severally, to each Holder of Notes authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
that:  (i) the principal of and interest on the Notes will be promptly paid in
full when due, subject to any applicable grace period, whether at maturity, by
acceleration or otherwise, and interest on the overdue principal, if any, and
interest on any interest, to the extent lawful, of the Notes and all other Note
Obligations of the Company to the Holders or the Trustee hereunder or thereunder
will be promptly paid in full or performed, all in accordance with the terms
hereof and thereof; and (ii) in case of any extension of time of payment or
renewal of any Notes or of any such other Note Obligations, the same will be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, subject to any applicable grace period, whether at stated
maturity, by acceleration or otherwise.  Each Guarantor agrees that its
obligations hereunder shall be subject to the Effectiveness Condition and the
limitations set forth in Section 11.03 and otherwise unconditional, irrespective
of the validity, regularity or enforceability of the Notes or this Indenture,
the absence of any action to enforce the same, any waiver or consent by any
Holder with respect to any provisions hereof or thereof, the recovery of any
judgment against the Company, and action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor.  Each Guarantor waives diligence, presentment, demand of
payment, filing of claims with a court in the event of insolvency or bankruptcy
of the Company, any right to require a proceeding first against the Company,
protest, notice and all demands whatsoever and covenants that this Note
Guarantee will not be discharged except by complete performance of the Note
Obligations of the Company, and waives any and all defenses available to a
surety (other than payment in full).  If any Holder or the Trustee is required
by any court or otherwise to return to the
 
 
83

--------------------------------------------------------------------------------


 
 
Company, any Guarantor, or any custodian, trustee, liquidator or other similar
official acting in relation to the Company or any Guarantor, any amount paid by
the Company or any Guarantor to the Trustee or such Holder, this Note Guarantee,
to the extent theretofore discharged, shall be reinstated in full force and
effect.  Each Guarantor further agrees that, as between each Guarantor, on the
one hand, and the Holders and the Trustee, on the other hand, (x) the maturity
of the obligations guaranteed hereby may be accelerated as provided in Article 6
for the purposes of this Note Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the Note
Obligations guaranteed hereby, and (y) in the event of any acceleration of such
obligations as provided in Article 6, such Note Obligations (whether or not due
and payable) shall forthwith become due and payable by each Guarantor for the
purpose of this Note Guarantee.
 
Section 11.02 Severability.
 
In case any provision of this Note Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
Section 11.03 Limitations on Guarantors’ Liability.
 
(a) Each Guarantor, and by its acceptance of Notes, each Holder confirms that it
is the intention of all such parties that the Note Guarantee of such Guarantor
not constitute a fraudulent transfer or conveyance for purposes of any
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law.  To effectuate the foregoing
intention, the Holders and such Guarantor irrevocably agree that the obligations
of such Guarantor shall be limited to the maximum amount as will, after giving
effect to all other contingent and fixed liabilities of such Guarantor and after
giving effect to any collections from or payments made by or on behalf of any
other Guarantor in respect of the obligations of such other Guarantor under this
Article 11, result in the obligations of such Guarantor under the Note Guarantee
not constituting such fraudulent transfer or conveyance.
 
(b) Notwithstanding anything in this Indenture to the contrary, the Note
Guarantees (including the provisions of Section 11.01 of this Indenture) and the
obligations of each Guarantor thereunder are effective and enforceable by the
Holders or the Trustee acting on their behalf only if the Note Guarantees and
the related provisions of the Intercreditor Agreement (including those contained
in Section 7 thereof) would not constitute “Subordinated Debt Financing” within
the meaning of the limitations contained in the CCH II Indentures, CCI
Indentures, CCOH Indentures, CCH I Indentures, CIH Indentures, Charter Holdings
Indentures and future indentures of any Parent that contain substantially
identical limitations (the “Effectiveness Condition”); provided, that nothing in
this Section 11.03 shall affect the obligations of any Guarantor under the
Security Documents regardless of whether the Effectiveness Condition is
satisfied.  The Trustee is not responsible for making any determination as to
the satisfaction of (or failure to satisfy) the Effectiveness Condition.
 
Section 11.04 Release of Guarantor.
 
(a) In the event that all of a Guarantor’s obligations with respect to the CCO
Credit Facility and the Related Obligations or other Indebtedness under
clause (1) of the second paragraph of Section 4.10 are released or discharged,
in full, for any reason, including in connection with the repayment in full of
all obligations under the CCO Credit Facility and the Related Obligations or
such other Indebtedness, the Note Guarantee of such Guarantor will also be
automatically released and terminated.  Notwithstanding the preceding sentence,
no such release shall be effective against the Trustee or the Holders if a
Default or Event of Default in the payment of principal of, premium, if any, or
interest on the Notes (including in connection with an offer to purchase)
(including as a result of the events described under
 
 
84

--------------------------------------------------------------------------------


 
 
clause (7) or (8) of Section 6.01) is in effect or continuing on the date
thereof, or would result therefrom shall have occurred and be continuing under
this Indenture as of the time of such proposed release until such time as
(1) such Default or Event of Default is cured or (2) such release is consented
to by the applicable Holders in accordance with the terms of this Indenture.
 
(b) In addition to release under the circumstances described in the foregoing
clause (a), a Restricted Subsidiary that is a Guarantor shall be released from
its obligations under its Note Guarantee with respect the Notes and its
obligations under this Indenture and the Security Documents:
 
(i)  
in the event of the Legal Defeasance or Covenant Defeasance or discharge of the
Notes;

 
(ii)  
upon the dissolution of a Guarantor which is not prohibited by the terms of this
Indenture;

 
(iii)  
in the event of a sale or other disposition of all or substantially all of the
assets of such Guarantor, by way of merger, consolidation or otherwise, or a
sale or other disposition of all of the Equity Interests of such Guarantor then
held by the Issuers and their Restricted Subsidiaries; provided, however, that
such sale or disposition otherwise complies with all of the terms of this
Indenture, including those of Section 4.11; or

 
(iv)  
if such Guarantor is designated as an Unrestricted Subsidiary in accordance with
the provisions of this Indenture, upon effectiveness of such designation or when
it first ceases to be a Restricted Subsidiary, respectively.

 
(c) The Trustee shall deliver an appropriate instrument or instruments
evidencing such release upon receipt of a request by the Company accompanied by
an Officers’ Certificate and an Opinion of Counsel certifying as to the
compliance with this Section 11.04.
 
Section 11.05 Contribution.
 
In order to provide for just and equitable contribution among the Guarantors,
the Guarantors agree, inter se, that in the event any payment or distribution is
made by any Guarantor (a “Funding Guarantor”) under its Note Guarantee, such
Funding Guarantor shall be entitled to a contribution from all other Guarantors
whose Note Guarantees are in effect and enforceable pursuant to Section 11.03 in
a pro rata amount based on the Adjusted Net Assets (as defined below) of each
Guarantor (including the Funding Guarantor) for all payments, damages and
expenses incurred by that Funding Guarantor in discharging the Company’s
obligations with respect to the Notes or any other Guarantor’s obligations with
respect to its Note Guarantee.  “Adjusted Net Assets” of such Guarantor at any
date shall mean the lesser of the amount by which (x) the fair value of the
property of such Guarantor exceeds the total amount of liabilities, including
contingent liabilities (after giving effect to all other fixed and contingent
liabilities incurred or assumed on such date), but excluding liabilities under
the Note Guarantee of such Guarantor at such date, and (y) the present fair
salable value of the assets of such Guarantor at such date exceeds the amount
that will be required to pay the probable liability of such Guarantor on its
debts (after giving effect to all other fixed and contingent liabilities
incurred or assumed on such date), excluding debt in respect of the Note
Guarantee of such Guarantor, as they become absolute and matured.
 
Section 11.06 Waiver of Subrogation.
 
 
85

--------------------------------------------------------------------------------


 
Until all obligations are paid in full, each Guarantor irrevocably waives any
claims or other rights which it may now or hereafter acquire against the Company
that arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under its Note Guarantee and this Indenture, including
any right of subrogation, reimbursement, exoneration, indemnification, and any
right to participate in any claim or remedy of any Holder against the Company,
whether or not such claim, remedy or right arises in equity, or under contract,
statute or common law, including the right to take or receive from the Company,
directly or indirectly, in cash or other property or by setoff or in any other
manner, payment or security on account of such claim or other rights.  If any
amount shall be paid to any Guarantor in violation of the preceding sentence and
the Notes shall not have been paid in full, such amount shall have been deemed
to have been paid to such Guarantor for the benefit of, and held in trust for
the benefit of, the Holders, and shall forthwith be paid to the Trustee for the
benefit of such Holders to be credited and applied upon the Notes, whether
matured or unmatured, in accordance with the terms of this Indenture.  Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by this Indenture and that the waiver
set forth in this Section 11.06 is knowingly made in contemplation of such
benefits.
 
Section 11.07 Execution of Note Guarantee.
 
To evidence its Note Guarantee to the Holders set forth in this Article 11, each
Guarantor agrees to execute the Note Guarantee which shall be endorsed on each
Note ordered to be authenticated and delivered by the Trustee.  Each Guarantor
agrees that its Note Guarantee set forth in this Article 11 shall remain in full
force and effect notwithstanding any failure to endorse on each Note a notation
of such Note Guarantee.  Each such Note Guarantee shall be signed on behalf of
each Guarantor by one of its authorized Officers prior to the authentication of
the Note on which it is endorsed, and the delivery of such Note by the Trustee,
after the authentication thereof hereunder, shall constitute due delivery of
such Note Guarantee on behalf of such Guarantor.  Such signatures upon the Note
Guarantee may be by manual or facsimile signature of such Officer and may be
imprinted or otherwise reproduced on the Note Guarantee, and in case any such
Officer who shall have signed the Note Guarantee shall cease to be such Officer
before the Note on which such Note Guarantee is endorsed shall have been
authenticated and delivered by the Trustee or disposed of by the Company, such
Note nevertheless may be authenticated and delivered or disposed of as though
the Person who signed the Note Guarantee had not ceased to be such Officer of
the Guarantor.
 
Section 11.08 Waiver of Stay, Extension or Usury Laws.
 
Each Guarantor covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law or any usury law or other
law that would prohibit or forgive it from performing its Note Guarantee as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Indenture; and (to the
extent that it may lawfully do so) each such Guarantor hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.
 
 
ARTICLE 12
 
MISCELLANEOUS
 
Section 12.01 Trust Indenture Act Controls.
 
 
86

--------------------------------------------------------------------------------


 
If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA § 318(c), the imposed duties shall control.
 
Section 12.02 Notices.
 
Any notice or communication by the Issuers or the Trustee to the others is duly
given if in writing and delivered in Person or mailed by first class mail
(registered or certified, return receipt requested), telex, telecopier or
overnight air courier guaranteeing next day delivery, to the others’ address:
 
If to the Issuers or any Guarantor:
 
Charter Communications Operating, LLC
Charter Communications Operating Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri  63131
Telecopier No.:  (314) 965-8793
Attention:  Secretary
 
With a copy to:
 
Gibson, Dunn & Crutcher LLP
200 Park Avenue
Suite 4700
New York, New York 10166
Telecopier No.:  (212) 351-5276
Attention:  Joerg Esdorn
 
If to the Trustee:
 
Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Wilmington, DE 19890-1615
Telecopier No.:   (302) 636-4145
Attention: Corporate Capital Market Services
 
 
The Issuers or the Trustee, by notice to the other, may designate additional or
different addresses for subsequent notices or communications.
 
All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt acknowledged,
if telecopied; and the next Business Day after timely delivery to the courier,
if sent by overnight air courier guaranteeing next day delivery.
 
Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar.  Any notice or communication shall also be so mailed
 
87

--------------------------------------------------------------------------------


 
to any Person described in TIA § 313(c), to the extent required by the
TIA.  Failure to mail a notice or communication to a Holder or any defect in it
shall not affect its sufficiency with respect to other Holders.
 
If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.
 
If the Issuers mail a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.
 
Section 12.03 Communication by Holders with Other Holders.
 
Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes.  The Issuers, the Trustee,
the Registrar and anyone else shall have the protection of TIA § 312(c).
 
Section 12.04 Certificate and Opinion as to Conditions Precedent.
 
Upon any request or application by the Issuers to the Trustee to take any action
under this Indenture, the Issuers shall furnish to the Trustee:
 
(i)  
an Officers’ Certificate in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 12.05) stating
that, in the opinion of the signers, all conditions precedent and covenants, if
any, provided for in this Indenture relating to the proposed action have been
satisfied; and

 
(ii)  
an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 12.05) stating
that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

 
Section 12.05 Statements Required in Certificate or Opinion.
 
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e)
and shall include:
 


 
(i) a statement that the Person making such certificate or opinion has read such
covenant or condition;
 
(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(iii) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and
 
(iv) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
 
             
88

--------------------------------------------------------------------------------


 
Section 12.06 Rules by Trustee and Agents.
 
The Trustee may make reasonable rules for action by or at a meeting of
Holders.  The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.
 
Section 12.07 No Personal Liability of Directors, Officers, Employees, Managers,
Members and Stockholders.
 
No director, officer, employee, incorporator, manager, member or stockholder of
the Issuers or the Guarantors, or director, officer, employee, incorporator or
stockholder of CCI as manager of the Company and certain of the Guarantors, as
such, shall have any liability for any obligations of the Issuers or the
Guarantors under the Notes or this Indenture, or for any claim based on, in
respect of, or by reason of, such obligations or their creation.  Each Holder by
accepting a Note waives and releases all such liability.  The waiver and release
are part of the consideration for issuance of the Notes and the Note Guarantees.
 
Section 12.08 Governing Law.
 
THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE AND THE NOTES AND ANY NOTE GUARANTEES WITHOUT GIVING EFFECT TO
THE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  EACH
OF THE PARTIES HERETO AGREES TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE OR THE NOTES OR ANY NOTE GUARANTEE.
 
 
Section 12.09 No Adverse Interpretation of Other Agreements.
 
This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuers, their Parents or their Subsidiaries or of any other
Person.  Any such indenture, loan or debt agreement may not be used to interpret
this Indenture.
 
 
Section 12.10 Successors.
 
All agreements of the Issuers in this Indenture and the Notes, as the case may
be, shall bind their respective successors.  All agreements of the Trustee in
this Indenture shall bind its successors.
 
 
Section 12.11 Severability.
 
In case any provision in this Indenture or the Notes, as the case may be, shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
 
Section 12.12 Counterpart Originals.
 
The parties may sign any number of copies of this Indenture.  Each signed copy
shall be an original, but all of them together represent the same agreement.
 
 
89

--------------------------------------------------------------------------------


 
 
Section 12.13 Table of Contents, Headings, etc.
 
The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms, conditions or provisions.
 
 
ARTICLE 13
 
SATISFACTION AND DISCHARGE
 
Section 13.01 Satisfaction and Discharge of Indenture.
 
This Indenture shall cease to be of further effect (except as to any surviving
rights of registration of transfer or exchange of Notes herein expressly
provided for), and the Trustee, on demand of and at the expense of the Issuers,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture, when
 
 
(1) either
 
(a) all Notes theretofore authenticated and delivered (other than (i) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 2.07 and (ii) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuers and thereafter repaid to the Issuers or discharged from such trust,)
have been delivered to the Trustee for cancellation; or
 
(b) all such Notes not theretofore delivered to the Trustee for cancellation
 
(i) have become due and payable, or
 
(ii) will become due and payable at their Stated Maturity within one year, or
 
(iii) are to be called for redemption within one year pursuant to irrevocable
instructions validly delivered by the Issuers to the Trustee for the giving of
notice of redemption by the Trustee in the name, and at the expense, of the
Issuers,
 
and the Issuers, in the case of (b)(i), (ii) or (iii) above, have deposited or
caused to be deposited with the Trustee as trust funds in trust for the purpose
an amount sufficient to pay and discharge the entire indebtedness on such Notes
not theretofore delivered to the Trustee for cancellation, for principal (and
premium, if any) and interest to the date of such deposit (in the case of Notes
which have become due and payable) or to the maturity or redemption thereof, as
the case may be;
 
 
(2) the Issuers have paid or caused to be paid all other sums payable hereunder
by the Issuers; and
 
 
90

--------------------------------------------------------------------------------


 
(3) each of the Issuers has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.
 
Notwithstanding the satisfaction and discharge of this Indenture pursuant to
this Article 13, the obligations of the Issuers to the Trustee under Section
7.07, and, if money shall have been deposited with the Trustee pursuant to
subclause (b) of clause (1) of this Section, the obligations of the Trustee
under Section 13.02 shall survive.
 
 
Section 13.02 Application of Trust Money.
 
All money deposited with the Trustee pursuant to Section 13.01 shall be held in
trust and applied by it, in accordance with the provisions of the Notes and this
Indenture, to the payment, either directly or through any Paying Agent as the
Trustee may determine, to the Persons entitled thereto, of the principal (and
premium, if any) and interest for whose payment such money has been deposited
with the Trustee.
[Signatures on following page]
 
 
91

--------------------------------------------------------------------------------


 
SIGNATURES
 
Dated as of March 19, 2008
 
CHARTER COMMUNICATIONS OPERATING, LLC, as an Issuer
 
By:         /s/ Eloise
Schmitz                                                                  
 
Name:
Eloise Schmitz

 
Title:
Senior Vice President





CHARTER COMMUNICATIONS OPERATING CAPITAL CORP., as an Issuer
 
By:  /s/ Eloise
Schmitz                                                                       
 
Name:
Eloise Schmitz

 
Title:
Senior Vice President



 
CCO HOLDINGS, LLC

 
AMERICAN CABLE ENTERTAINMENT COMPANY, LLC

    CABLE EQUITIES COLORADO, LLC
    CCO PURCHASING, LLC
    CHARTER ADVERTISING OF SAINT LOUIS, LLC
    CHARTER CABLE OPERATING COMPANY, LLC
    CHARTER CABLE PARTNERS, LLC
 
CHARTER COMMUNICATIONS ENTERTAINMENT I, LLC

 
CHARTER COMMUNICATIONS ENTERTAINMENT II, LLC

 
CHARTER COMMUNICATIONS ENTERTAINMENT, LLC

    CHARTER COMMUNICATIONS PROPERTIES LLC
    CHARTER COMMUNICATIONS, LLC
    CHARTER DISTRIBUTION, LLC
    CHARTER FIBERLINK, LLC
    CHARTER HELICON, LLC
    CHARTER RMG, LLC
    HPI ACQUISITION CO. LLC
    INTERLINK COMMUNICATIONS PARTNERS, LLC
    LONG BEACH, LLC
    MARCUS CABLE ASSOCIATES, L.L.C.
    MARCUS CABLE OF ALABAMA, L.L.C.
    PEACHTREE CABLE TV, LLC
    RIFKIN ACQUISITION PARTNERS, LLC
    TENNESSEE, LLC
    VISTA BROADBAND COMMUNICATIONS, LLC
 

--------------------------------------------------------------------------------


 
 
 
CABLE EQUITIES OF COLORADO MANAGEMENT CORP.

    MARCUS CABLE, INC.
    ROBIN MEDIA GROUP, INC.
    HELICON PARTNERS I, L.P.
    PEACHTREE CABLE TV, L.P.
    THE HELICON GROUP, L.P.
    CCO NR HOLDINGS, LLC
    CHARTER COMMUNICATIONS VENTURES, LLC
    CC SYSTEMS, LLC
    CC FIBERLINK, LLC
    CHARTER FIBERLINK – ALABAMA, LLC
    CHARTER FIBERLINK – ILLINOIS, LLC
    CHARTER FIBERLINK – KENTUCKY, LLC
    CHARTER FIBERLINK – MICHIGAN, LLC
    CHARTER FIBERLINK –MISSOURI, LLC
    CHARTER FIBERLINK TX-CCO, LLC
    CHARTER COMMUNICATIONS VII, LLC
    FALCON CABLE COMMUNICATIONS, LLC
    FALCON COMMUNITY CABLE, L.P.
    FALCON VIDEO COMMUNICATIONS, L.P.
 
FALCON CABLE MEDIA, A CALIFORNIA LIMITED PARTNERSHIP

 
FALCON COMMUNITY VENTURES I LIMITED PARTNERSHIP

    FALCON CABLE SYSTEMS COMPANY II, L.P.
 
FALCON CABLEVISION, A CALIFORNIA LIMITED PARTNERSHIP

 
FALCON TELECABLE, A CALIFORNIA LIMITED PARTNERSHIP

    FALCON FIRST, INC.
    FALCON FIRST CABLE OF NEW YORK, INC.
    FALCON FIRST CABLE OF THE SOUTHEAST, INC.
    ATHENS CABLEVISION INC.
    DALTON CABLEVISION INC.
    PLATTSBURGH CABLEVISION INC.
    SCOTTSBORO TV CABLE, INC.
    AUSABLE CABLE TV, INC.
    CHARTER FIBERLINK AR-CCVII, LLC
    CHARTER FIBERLINK AZ-CCVII, LLC
    CHARTER FIBERLINK ID-CCVII, LLC
    CHARTER FIBERLINK NV-CCVII, LLC
    CHARTER FIBERLINK OK-CCVII, LLC
    CHARTER FIBERLINK OR-CCVII, LLC
    CHARTER FIBERLINK UT-CCVII, LLC
    CHARTER FIBERLINK WA-CCVII, LLC
    CHARTER COMMUNICATIONS VI, LLC
    CC 10, LLC
    CC VI OPERATING COMPANY, LLC
    TIOGA CABLE COMPANY, INC.
    CHARTER FIBERLINK MS-CCVI, LLC
 
2

--------------------------------------------------------------------------------


 
 
    CHARTER FIBERLINK CA-CCO, LLC
    CHARTER FIBERLINK KS-CCO, LLC
    CHARTER FIBERLINK MA-CCO, LLC
    CHARTER FIBERLINK NC-CCO, LLC
    CHARTER FIBERLINK NM-CCO, LLC
    CHARTER FIBERLINK OH-CCO, LLC
    CHARTER FIBERLINK SC-CCO, LLC
    CHARTER FIBERLINK VA-CCO, LLC
    CHARTER FIBERLINK VT-CCO, LLC
    CC V HOLDINGS, LLC
    CC VIII, LLC
    CC VIII HOLDINGS, LLC
    CC VIII OPERATING, LLC
    CC MICHIGAN, LLC
    CHARTER COMMUNICATIONS V, LLC
    CHARTER TELEPHONE OF MINNESOTA, LLC
    HOMETOWN T.V., INC.
    MIDWEST CABLE COMMUNICATIONS, INC.
    CHARTER VIDEO ELECTRONICS, INC.
 
CHARTER COMMUNICATIONS ENTERTAINMENT I, DST

    RENAISSANCE MEDIA, LLC
    CC VIII LEASING OF WISCONSIN, LLC
    CHARTER CABLE LEASING OF WISCONSIN, LLC
 
as Guarantors

 
 
 
By:
/s/ Eloise Schmitz

 
 
Name:
Eloise Schmitz

 
Title:
Senior Vice President

 


 
3

--------------------------------------------------------------------------------




 
WILMINGTON TRUST COMPANY,
as Trustee
 
By:   /s/ James J.
McGinley                                                                       
 
Name: James J. McGinley

 
Title: Authorized Signer

 
 
4

--------------------------------------------------------------------------------


 
EXHIBIT A
 
[Face of Note]
 
                                                CUSIP NO. [_________]
 
10.875% Senior Second Lien Notes due 2014
 
No.
 
$[________________]
 
CHARTER COMMUNICATIONS OPERATING, LLC
 
and
 
CHARTER COMMUNICATIONS OPERATING CAPITAL CORP.
 
promise to pay to  _________________________________________________________,
 
or registered assigns,
 
the principal amount of  _____________________________________________ Dollars
 
($______________________________) on September 15, 2014.
 
Interest Payment Dates:  March 15 and September 15
 
Record Dates:  March 1 and September 1
 
Subject to restrictions set forth in this Note.
 
 
A-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of Charter Communications Operating, LLC and Charter
Communications Operating Capital Corp. has caused this instrument to be duly
executed.
 
Dated:  [                     ]
 
              CHARTER COMMUNICATIONS OPERATING, LLC
 
             By: ________________________________________        
 
Name:

 
Title:

 
 
            By:  ________________________________________       
 
Name:

 
Title:

 
              CHARTER COMMUNICATIONS OPERATING CAPITAL CORP.
 
            By:  ________________________________________       
 
Name:

 
Title:

 
 
            By:  ________________________________________       
 
Name:

 
Title:

 
This is one of the Notes referred to
in the within-mentioned Indenture:
 
WILMINGTON TRUST COMPANY,
as Trustee
 
By:
__________________________________

 
 
Authorized Signatory

 
 
A-2

--------------------------------------------------------------------------------



 
[Back of Note]
 


 
10.875% Senior Second Lien Notes due 2014
 
THE HOLDER OF THIS NOTE BY ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IF IT IS A PURCHASER IN A SALE THAT OCCURS OUTSIDE THE UNITED
STATES WITHIN THE MEANING OF REGULATION S OF THE SECURITIES ACT, IT ACKNOWLEDGES
THAT, UNTIL EXPIRATION OF THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE
MEANING OF RULE 903 OF REGULATION S, ANY OFFER OR SALE OF THIS NOTE SHALL NOT BE
MADE BY IT TO A U.S. PERSON TO OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON
WITHIN THE MEANING OF RULE 902(k) UNDER THE SECURITIES ACT.
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OR
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUIRED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY) ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.1
 
TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE.2
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY
BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
 
 
 

--------------------------------------------------------------------------------

1  This paragraph should be included only if the Notes are issued in global
form.
 
2  This paragraph should be included only if the Notes are issued in global
form.
 
 
A-3

--------------------------------------------------------------------------------


 
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) WHICH IS ONE YEAR, OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE
144(D) UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AFTER THE
LATER OF THE ORIGINAL ISSUE DATE HEREOF, AND THE LAST DATE ON WHICH THE ISSUERS
OR ANY AFFILIATE OF THE ISSUERS WAS THE OWNER OF THIS SECURITY (OR ANY
PREDECESSOR OF SUCH SECURITY) OR SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY
LAW, ONLY (A) TO THE ISSUERS OR ANY OF THEIR SUBSIDIARIES, (B) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES
IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D)
PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED
STATES WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7)
UNDER THE SECURITIES ACT THAT IS AN “INSTITUTIONAL ACCREDITED INVESTOR”
ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN
INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF
THE SECURITIES OF $250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR
FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT OR (F) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUERS’ AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES
(D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION
DATE.
 


THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT, FOR PURPOSES OF SECTIONS
1272, 1273, AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME
TO TIME. CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (THE “COMPANY”) WILL,
BEGINNING NO LATER THAN TEN (10) DAYS AFTER THE ISSUE DATE, PROMPTLY PROVIDE TO
HOLDERS OF NOTES, UPON WRITTEN REQUEST, THE ISSUE PRICE, THE AMOUNT OF ORIGINAL
ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY WITH RESPECT TO THE NOTES. ANY
SUCH WRITTEN REQUEST SHOULD BE SENT TO THE CHIEF FINANCIAL OFFICER OR GENERAL
COUNSEL OF THE COMPANY AT CHARTER PLAZA, 12405 POWERSCOURT DRIVE, ST. LOUIS,
MISSOURI 63131.
 
 
A-4

--------------------------------------------------------------------------------


 
Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
 
1.           INTEREST.  Charter Communications Operating, LLC, a Delaware
limited liability company (the “Company”), and Charter Communications Operating
Capital Corp., a Delaware corporation (“Capital Corp” and, together with the
Company, the “Issuers”), promise to pay interest on the principal amount of this
Note at the rate of 10.875% per annum from the Issue Date until maturity.  The
Issuers will pay interest semi-annually in arrears on March 15 and September 15
of each year (each an “Interest Payment Date”), or if any such day is not a
Business Day, on the next succeeding Business Day.  Interest on the Notes will
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of issuance; provided that if there is no
existing Default in the payment of interest, and if this Note is authenticated
between a record date referred to on the face and the next succeeding Interest
Payment Date, interest shall accrue from such next succeeding Interest Payment
Date; provided, further, that the first Interest Payment Date shall be September
15, 2008.  The Issuers shall pay interest (including post-petition interest in
any proceeding under any Bankruptcy Law) on overdue principal and premium, if
any, from time to time on demand at a rate that is 2% per annum in excess of the
rate then in effect; they shall pay interest (including post-petition interest
in any proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace periods) from time to time on demand at
the same rate to the extent lawful.  Interest will be computed on the basis of a
360-day year of twelve 30-day months.
 
2.           METHOD OF PAYMENT.  The Issuers shall pay interest on the Notes
(except defaulted interest) to the Persons who are registered Holders at the
close of business on the March 1 or September 1 next preceding the Interest
Payment Date, even if such Notes are canceled after such record date and on or
before such Interest Payment Date, except as provided in Section 2.12 of the
Indenture with respect to defaulted interest.  The Notes will be payable as to
principal, premium, if any, and interest at the office or agency of the Issuers
maintained for such purpose within or without the City and State of New York,
or, at the option of the Issuers, payment of interest may be made by check
mailed to the Holders at their addresses set forth in the register of Holders,
and provided that payment by wire transfer of immediately available funds will
be required with respect to principal of and interest and premium on all Global
Notes and all other Notes the Holders of which shall have provided wire transfer
instructions to the Issuers or the Paying Agent.  Such payment shall be in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts.
 
3.           PAYING AGENT AND REGISTRAR.  Initially, Wilmington Trust Company,
the Trustee under the Indenture, will act as Paying Agent and Registrar.  The
Issuers may change any Paying Agent or Registrar without notice to any
Holder.  The Company or any of its Subsidiaries may act in any such capacity.
 
4.           INDENTURE.  The Issuers issued the Notes under an Indenture dated
as of March 19, 2008 (the “Indenture”) among the Issuers, the guarantors party
thereto and the Trustee.  The Notes arise out of and are made in accordance with
the Indenture, including the terms stated in the Indenture and those made part
of the Indenture by reference to the Trust Indenture Act of 1939, as amended (15
U.S. Code §§ 77aaa-77bbbb).  The Holders are referred to the Indenture and such
Act for a complete statement of such terms.
 
5.           OPTIONAL REDEMPTION.
 
(a)           The Issuers may, at any time and from time to time, prior to March
15, 2012, at their option, redeem the outstanding Notes, in whole or in part, at
a redemption price equal to
 
A-5

--------------------------------------------------------------------------------


 
100% of the principal amount thereof plus accrued and unpaid interest, if any,
to the redemption date, plus the Make-Whole Premium.
 
(b)           At any time prior to March 15, 2011, the Issuers may, on any one
or more occasions, redeem up to 35% of the original aggregate principal amount
of the Notes issued on the Issue Date (plus any Additional Notes actually
issued) at a redemption price of 110.875% of the principal amount thereof, plus
accrued and unpaid interest, if any, to the redemption date, with the net cash
proceeds of one or more Equity Offerings; provided, however, that:
 
(i)           at least 65% of the original aggregate principal amount of the
Notes issued on the Issue Date (plus any Additional Notes actually issued)
remains outstanding immediately after the occurrence of such redemption
(excluding Notes held by the Issuers and their Subsidiaries); and
 
(ii)           the redemption must occur within 60 days of the date of the
closing of such Equity Offering.
 
(c)  On or after March 15, 2012, the Issuers shall have the option to redeem the
Notes, in whole or in part, at the redemption prices (expressed as percentages
of principal amount of the Notes) set forth below plus accrued and unpaid
interest, if any, to the applicable redemption date, if redeemed during the
twelve-month period beginning on March 15 of the years indicated below:
 
Year
 
Percentage
 
2012
    105.438 %
2013
    102.719 %
2014
    100.000 %



 
6.           MANDATORY REDEMPTION.  Without prejudice to the Issuers’
obligations under Paragraph 7 below, the Issuers shall not be required to make
mandatory redemption payments with respect to the Notes.
 
7.           REPURCHASE AT OPTION OF HOLDER.
 
 
(a)            If there is a Change of Control, the Issuers shall make an offer
(a “Change of Control Offer”) to repurchase all or any part (equal to $2,000 or
an integral multiple of $1,000 in excess thereof) of each Holder’s Notes at a
purchase price equal to 101% of the aggregate principal amount thereof plus
accrued and unpaid interest thereon, if any, to the date of purchase (the
“Change of Control Payment”).  Within 10 days following any Change of Control,
the Issuers shall mail a notice to each Holder describing the transaction or
transactions that constitute the Change of Control and offering to repurchase
Notes on the Change of Control Payment Date specified in such notice, pursuant
to the procedures required by the Indenture and described in such notice.
 
(b)            If the Company or a Restricted Subsidiary thereof consummates any
Asset Sale, when the aggregate amount of Excess Proceeds exceeds $25.0 million,
the Issuers shall commence an offer (an “Asset Sale Offer”) pursuant to Section
4.11 of the Indenture to all Holders and all holders of other Indebtedness that
is of equal priority with the Notes containing provisions requiring offers to
purchase or redeem with the proceeds of sales of assets to purchase the maximum
principal amount of Notes and such other Indebtedness of equal priority that may
be purchased out of the Excess Proceeds (which amount includes the entire amount
of the Net Proceeds).  The offer price in any Asset Sale Offer will be payable
in
 
 
A-6

--------------------------------------------------------------------------------


 
 
cash and equal to 100% of principal amount plus accrued and unpaid interest, if
any, to the date of purchase.  If any Excess Proceeds remain after consummation
of an Asset Sale Offer, the Company may use such Excess Proceeds for any purpose
not otherwise prohibited by the Indenture.  If the aggregate principal amount of
Notes and such other Indebtedness of equal priority tendered into such Asset
Sale Offer exceeds the amount of Excess Proceeds, the Trustee shall select the
Notes and such other Indebtedness of equal priority to be purchased on a pro
rata basis.  Upon completion of each Asset Sale Offer, the amount of Excess
Proceeds shall be reset at zero.  Holders that are the subject of an offer to
purchase will receive an Asset Sale Offer from the Issuers prior to any related
purchase date and may elect to have such Notes purchased by completing the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Notes.
 
8.           DENOMINATIONS, TRANSFER, EXCHANGE.  The Notes are in registered
form without coupons in denominations of $2,000 and integral multiples of
$1,000.  The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture.  The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Issuers may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture.  The Issuers need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part.  Also, the Issuers
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the corresponding Interest Payment Date.
 
9.           PERSONS DEEMED OWNERS.  The registered Holder may be treated as its
owner for all purposes.
 
10.           AMENDMENT, SUPPLEMENT AND WAIVER.  Subject to certain exceptions,
the Indenture, the Notes, the Note Guarantees or the Security Documents may be
amended or supplemented with the consent of the Holders of at least a majority
in aggregate principal amount of the then outstanding Notes (including consents
obtained in connection with a purchase of, or a tender offer or exchange offer
for, Notes) and, subject to Sections 6.04 and 6.07 of the Indenture, any
existing Default or compliance with any provision of the Indenture, the Notes
(other than any provision relating to the right of any Holder to bring suit for
the enforcement of any payment of principal, premium, if any, and interest on
such Note, on or after the scheduled due dates expressed in the Notes), the Note
Guarantees or the Security Documents may be waived with the consent of the
Holders of a majority in aggregate principal amount of the then outstanding
Notes (including consents obtained in connection with a purchase of, or a tender
offer or exchange offer for, Notes).  Without the consent of any Holder, the
Issuers and the Trustee may amend or supplement the Indenture, the Notes, the
Note Guarantees or the Security Documents to cure any ambiguity, defect or
inconsistency; to provide for uncertificated Notes in addition to or in place of
certificated Notes; to provide for or confirm the issuance of Additional Notes;
to provide for the assumption of the Issuers’ or any Guarantor’s obligations to
Holders in the case of a merger or consolidation or sale of all or substantially
all of the assets of such Issuer or any Guarantor pursuant to Article 5 of the
Indenture; to make any change that would provide any additional rights or
benefits to the Holders or that does not adversely affect the legal rights under
the Indenture of any Holder; to, if applicable, comply with requirements of the
SEC in order to effect or maintain the qualification of the Indenture under the
TIA or otherwise as necessary to comply with applicable law; to release
Collateral or a Guarantor, as permitted under the terms of the Indenture or the
Security Documents; to add any additional assets as Collateral; or to add a
Guarantor.
 
11.           DEFAULTS AND REMEDIES.  Each of the following is an Event of
Default: (i) default for 30 consecutive days in the payment when due of interest
on the Notes, (ii) default in payment when due of the principal of or premium,
if any, on the Notes, (iii) failure by the Company or any of its Restricted
Subsidiaries to comply with Sections 4.16 and 5.01 of the Indenture, (iv)
failure by
 
A-7

--------------------------------------------------------------------------------


 
 
the Company or any of its Restricted Subsidiaries for 30 consecutive days after
written notice thereof has been given to the Company by the Trustee or to the
Company and the Trustee by the Holders of at least 25% of the aggregate
principal amount of the Notes outstanding to comply with any of its other
covenants or agreements in the Indenture, (v) default under any mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any Indebtedness for money borrowed by the Company or any
of its Restricted Subsidiaries (or the payment of which is guaranteed by the
Company or any of its Restricted Subsidiaries), whether such Indebtedness or
guarantee now exists or is created after the date of the Indenture, if that
default:  (a) is caused by a failure to pay at final stated maturity the
principal amount of such Indebtedness prior to the expiration of the grace
period provided in such Indebtedness on the date of such default (a “Payment
Default”); or (b) results in the acceleration of such Indebtedness prior to its
express maturity, and, in each case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which there has been a Payment Default or the maturity of which has been
so accelerated, aggregates $100 million or more, (vi) failure by the Company or
any of its Restricted Subsidiaries to pay final judgments which are
non-appealable aggregating in excess of $100 million (net of applicable
insurance which has not been denied in writing by the insurer), which judgments
are not paid, discharged or stayed for a period of 60 days, (vii) certain events
of bankruptcy or insolvency with respect to the Company or any of its
Significant Subsidiaries, (viii) any Note Guarantee of any Guarantor that, taken
together with all other such Guarantors, would be a Significant Subsidiary
ceases to be in full force and effect (other than in accordance with the terms
of the Indenture and such Note Guarantee) or is declared null and void and
unenforceable or found to be invalid or any Guarantor denies its liability under
its Note Guarantee with respect to the Notes (other than, in each case, by
reason of the Effectiveness Condition not being satisfied or by reason of
release of a Guarantor from its Note Guarantee in accordance with the terms of
the Indenture and such Note Guarantee), and (ix) so long as the Security
Documents securing the Notes have not otherwise been terminated in accordance
with their terms or the Collateral as a whole has not otherwise been released
from the Lien of the Security Documents securing the Notes in accordance with
the terms thereof, (a) any default by the Company or any Subsidiary in the
performance of its obligations under the Security Documents securing the Notes
(after the lapse of any applicable grace periods) or the Indenture which
adversely affects the enforceability, validity, perfection or priority of the
Trustee’s Lien on the Collateral or which adversely affects the condition or
value of the Collateral, taken as a whole, in any material respect, (b)
repudiation or disaffirmation by the Company or any Subsidiary of its respective
obligations under the Security Documents securing the Notes and (c) the
determination in a judicial proceeding that the Security Documents securing the
Notes are unenforceable or invalid against the Company or any Subsidiary for any
reason.  In the case of an Event of Default arising from certain events of
bankruptcy or insolvency with respect to the Company, all outstanding Notes will
become due and payable without further action or notice.  If any other Event of
Default occurs and is continuing, the Trustee by notice to the Issuers or the
Holders of at least 25% in principal amount of the then outstanding Notes by
notice to the Issuers and the Trustee may declare all the Notes to be due and
payable.  Holders may not enforce the Indenture or the Notes except as provided
in the Indenture.  Subject to certain limitations, Holders of a majority in
aggregate principal amount of the then outstanding Notes may direct the Trustee
in its exercise of any trust or power.  The Trustee may withhold from Holders
notice of any continuing Default or Event of Default (except a Default or Event
of Default relating to the payment of principal, premium, if any, or interest)
if it determines that withholding notice is in their interest, and in such a
case the Trustee will note be liable for the absence of action.  The Holders of
a majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee may on behalf of the Holders of all of the Notes waive any
existing Default or Event of Default and its consequences under the Indenture
except a continuing Default or Event of Default in the payment of interest on,
or the principal of, or premium, if any, on, the Notes.  The Issuers are
required to deliver to the Trustee annually a statement regarding compliance
with the Indenture.  Upon becoming aware of any Default or Event of Default, the
Issuers are required to deliver to the Trustee a statement specifying such
Default or Event of Default.
 
 
A-8

--------------------------------------------------------------------------------


 
12.           TRUSTEE DEALINGS WITH ISSUERS.  The Trustee in its individual or
any other capacity may become the owner or pledgee of Notes and may otherwise
deal with the Issuers or any Affiliate of the Issuers with the same rights it
would have if it were not Trustee.
 
13.           NO RECOURSE AGAINST OTHERS.  A director, officer, employee,
incorporator, manager, member or stockholder of the Issuers or the Guarantors,
director, officer or employee incorporator or stockholder of CCI as manager of
the Company and certain of the Guarantors, as such, shall not have any liability
for any obligations of the Issuers or the Guarantors under the Notes or the
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation.  Each Holder by accepting a Note waives and
releases all such liability.  The waiver and release are part of the
consideration for the issuance of the Notes and the Note Guarantees.
 
14.           GOVERNING LAW.  THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS NOTE AND THE INDENTURE WITHOUT GIVING EFFECT
TO THE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  EACH
OF THE PARTIES HERETO AND THE HOLDERS AGREE TO SUBMIT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE.
 
15.           AUTHENTICATION.  This Note shall not be valid until authenticated
by the manual signature of the Trustee or an authenticating agent.
 
16.           ABBREVIATIONS.  Customary abbreviations may be used in the name of
a Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).
 
17.           CUSIP NUMBERS.  Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuers have caused
CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders.  No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.
 
18.           SECURITY.  THE COMPANY HAS GRANTED, AND CERTAIN OTHER ENTITIES MAY
GRANT IN THE FUTURE, LIENS ON CERTAIN OF THEIR ASSETS TO THE TRUSTEE PURSUANT TO
THE SECURITY DOCUMENTS.  THE LIENS ARE SUBJECT TO RELEASE UNDER CERTAIN
CONDITIONS DESCRIBED IN THE INDENTURE AND THE SECURITY DOCUMENTS.  THE COMPANY
WILL EXECUTE AND COMPLY WITH, AND CAUSE EACH OF ITS SUBSIDIARIES TO EXECUTE AND
COMPLY WITH, THE TERMS OF EACH SECURITY DOCUMENT TO WHICH SUCH PERSON IS, OR IS
REQUIRED TO BE, A PARTY.
 
19.           OTHER REFERENCED AGREEMENTS.  PURSUANT TO SECTION 7.12 OF THE
INDENTURE, THE TRUSTEE ON BEHALF OF EACH PRESENT AND FUTURE HOLDER IS AUTHORIZED
TO ENTER INTO THE INTERCREDITOR AGREEMENT.  EACH HOLDER IN SUCH CAPACITY
ACKNOWLEDGES AND AGREES, ALTHOUGH NONE OF THE ISSUERS OR ANY OF THEIR AFFILIATES
MAY BE A PARTY TO OR BOUND THEREBY, THAT SUCH HOLDER WILL BE BOUND BY ANY SUCH
AGREEMENTS, AND THAT ANY SUCH AGREEMENTS WILL BE DIRECTLY ENFORCEABLE AGAINST
SUCH HOLDER IN ITS CAPACITY AS SUCH.  NONE OF THE ISSUERS OR ANY OF THEIR
AFFILIATES WILL BE A PARTY
 
A-9

--------------------------------------------------------------------------------


 
 
TO, BOUND BY, OR A BENEFICIARY OF, ANY OF THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT, NOR WILL THE PARTIES TO THE INTERCREDITOR AGREEMENT HAVE ANY
CONTRACTUAL RIGHT OF ENFORCEMENT THEREUNDER AGAINST THE ISSUERS OR ANY
GUARANTOR.  COPIES OF THE INTERCREDITOR AGREEMENT WILL BE AVAILABLE FROM THE
TRUSTEE UPON REQUEST.
 
The Issuers will furnish to any Holder upon written request and without charge a
copy of the Indenture and the Security Documents.  Requests may be made to:
 
Charter Communications Operating, LLC
Charter Communications Operating Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive
Suite 100
St. Louis, Missouri  63131
Attention:  Secretary
Telecopier No.: (314) 965-8793



 
A-10

--------------------------------------------------------------------------------


 
 
ASSIGNMENT FORM
 
            To assign this Note, fill in the form below:
 
(i) or (we) assign and transfer this Note
to:  _________________________________________________                                                                                                                                       
 
(Insert assignee’s legal name)
 


__________________________________________________________________________________
(Insert assignee’s soc. sec. or tax I.D. no.)
__________________________________________________________________________________
 
__________________________________________________________________________________
 
__________________________________________________________________________________
 
__________________________________________________________________________________
                    Print or type assignee’s name, address and zip code)
 
and irrevocably appoint ________________________________________________ to
transfer  this Note on the books of the Issuers.  The agent may substitute
another to act for him.
 
Date:______________________________
 
Your
Signature:   _________________________________________________                                                                                                      
 
(Sign exactly as your name appears on the face of this Note)
 
Signature
Guarantee*:  _____________________________________________                                                                                                       
 
* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).
 
 
A-11

--------------------------------------------------------------------------------


 


OPTION OF HOLDER TO ELECT PURCHASE
 
If you want to elect to have this Note purchased by the Issuers pursuant to
Section 4.11 or 4.16 of the Indenture, check the appropriate box below:
 
 o  Section 4.11                           o  Section 4.16
 
If you want to elect to have only part of the Note purchased by the Issuers
pursuant to Section 4.11 or Section 4.16 of the Indenture, state the amount you
elect to have purchased:
 
$ _______________________
 
Date:____________________
 
Your
Signature:  __________________________________________________                                                                                                       
 
(Sign exactly as your name appears on the face of this Note)
 
Tax Identification
No.:  _____________________________________________                                                                                                       
 
Signature
Guarantee*:  _____________________________________________                                                                                                       
 
* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).
 
 
A-12

--------------------------------------------------------------------------------


 


SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE3
 
The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:
 
Date of
Exchange
Amount of decrease in Principal Amount of this Global Note
Amount of increase in Principal Amount of this Global Note
Principal Amount of this Global Note following such decrease (or increase)
Signature of authorized officer of Trustee or Note Custodian
         

 


 

--------------------------------------------------------------------------------

3
This schedule should be included only if the Notes are issued in global form.

 
 
A-13

--------------------------------------------------------------------------------


 
NOTE GUARANTEE
 
For value received, each of the undersigned hereby guarantees (subject to the
Effectiveness Condition and the limitations in Section 11.03 of the Indenture
but otherwise unconditionally), on a senior basis jointly and severally with
each other guarantor, to the Holder of this Note the cash payments in United
States dollars of principal of, premium, if any, and interest on this Note in
the amounts and at the times when due and interest on the overdue principal,
premium, if any, and interest, if any, of this Note, if lawful, and the payment
or performance of all other Note Obligations of the Company under the Indenture
or this Note, to the Holder of this Note and the Trustee, in accordance with the
Note, Article 11 of the Indenture and this Note Guarantee, including the terms
stated in the Note, the Indenture and this Note Guarantee.  Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Indenture dated as of March 19, 2008 among Charter Communications Operating,
LLC, a Delaware limited liability company, Charter Communications Operating
Capital Corp., a Delaware corporation, the guarantors party thereto and
Wilmington Trust Company, as trustee (as amended or supplemented, the
“Indenture”).
 
THIS NOTE GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.  Each Guarantor hereby agrees to submit
to the jurisdiction of the courts of the State of New York in any action or
proceeding arising out of or relating to this Note Guarantee.
 
This Note Guarantee is subject to release upon the terms set forth in the
Indenture.
 
 
 
[GUARANTORS]

 
By:       ___________________________________________      
                                     Name:
Title:
 


A-14

--------------------------------------------------------------------------------




EXHIBIT B
 
 
[FORM OF CERTIFICATE TO BE DELIVERED
IN CONNECTION WITH TRANSFERS PURSUANT TO RULE 144A]


Charter Communications Operating, LLC
Charter Communications Operating Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri  63131


Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Wilmington, DE 19890-1615
Attention: Corporate Capital Market Services
 
 
Re:
10.875% Senior Second Lien Notes due 2014

 
 
Ladies and Gentlemen:
 
In connection with our proposed sale of $________ aggregate principal amount of
the Notes, we hereby certify that such transfer is being effected pursuant to
and in accordance with Rule 144A (“Rule 144A”) under the United States
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, we
hereby further certify that the Notes are being transferred to a person that we
reasonably believe is purchasing the Notes for its own account, or for one or
more accounts with respect to which such person exercises sole investment
discretion, and such person and each such account is a “qualified institutional
buyer” within the meaning of Rule 144A in a transaction meeting the requirements
of Rule 144A and such Notes are being transferred in compliance with any
applicable blue sky securities laws of any state of the United States.
 
You and the Issuers are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.
           Very truly yours,
           ________________________________________________________
                [Name of Transferor]
       By: _____________________________________________________                                                                         
Authorized Signature
 

 
B-1

--------------------------------------------------------------------------------


EXHIBIT C
 
 
[FORM OF CERTIFICATE TO BE DELIVERED
IN CONNECTION WITH TRANSFERS
PURSUANT TO REGULATION S]
Charter Communications Operating, LLC
Charter Communications Operating Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri  63131
 
Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Wilmington, DE 19890-1615
Attention: Corporate Capital Market Services
 
 
Re:
10.875% Senior Second Lien Notes due 2014

 
 
Ladies and Gentlemen:
 
In connection with our proposed sale of $________ aggregate principal amount of
the Notes, we confirm that such sale has been effected pursuant to and in
accordance with Regulation S under the United States Securities Act of 1933, as
amended (the “Securities Act”), and, accordingly, we represent that:
 
(1)           the offer of the Notes was not made to a person in the United
States;
 
(2)           either (a) at the time the buy order was originated, the
transferee was outside the United States or we and any person acting on our
behalf reasonably believed that the transferee was outside the United States or
(b) the transaction was executed in, on or through the facilities of a
designated off-shore securities market and neither we nor any person acting on
our behalf knows that the transaction has been pre-arranged with a buyer in the
United States;
 
(3)           no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable;
 
(4)           the transaction is being made in compliance with any applicable
securities laws of any state of the United States or any other applicable
jurisdiction; and
 
(5)           the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act and not the result of offers or
sales specifically targeted to an identifiable group of U.S. citizens abroad.
 
In addition, if the sale is made during a restricted period and the provisions
of Rule 903(c)(3) or Rule 904(c)(1) of Regulation S are applicable thereto, we
confirm that such sale has been made in accordance with the applicable
provisions of Rule 903(c)(3) or Rule 904(c)(1), as the case may be.
 
 
C-1

--------------------------------------------------------------------------------


 
The Issuers and you are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.  Terms used in this certificate have the meanings set
forth in Regulation S.
 
 
Very truly yours,

                                         
                                            
____________________________________________________
[Name of Transferor]
                                         
By:  ________________________________________________                                                                      
Authorized Signature
 
 
C-2

--------------------------------------------------------------------------------


EXHIBIT D
 
 
[COMPLETE FORM I OR FORM II AS APPLICABLE.]
 
[FORM I – To be used by
 the owner of a beneficial interest in a Temporary Regulation S Global Note]
 
CERTIFICATE OF BENEFICIAL OWNERSHIP IN CONNECTION WITH EXCHANGES OF TEMPORARY
REGULATION S GLOBAL NOTES
Charter Communications Operating, LLC
Charter Communications Operating Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri  63131
 
Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Wilmington, DE 19890-1615
Attention: Corporate Capital Market Services
 
 
Re:
10.875% Senior Second Lien Notes due 2014

 
 
Ladies and Gentlemen:
 
Reference is hereby made to the Indenture, dated as of March 19, 2008 (the
“Indenture”), among Charter Communications Operating, LLC (the “Company”),
Charter Communications Operating Capital Corp. (“Capital Corp” and, together
with the Company, the “Issuers”), the guarantors party thereto and Wilmington
Trust Company, as trustee.  Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.
 
We are the beneficial owner of $____ principal amount of Notes issued under the
Indenture and represented by a Temporary Regulation S Global Note.
 
We hereby certify as follows:
 
[CHECK A OR B AS APPLICABLE.]
 
  A.
We are a non-U.S. person (within the meaning of Regulation S under the
Securities Act).

 
  B.
We are a U.S. person (within the meaning of Regulation S under the Securities
Act) that purchased the Notes in a transaction that did not require registration
under the Securities Act.

 
You are entitled to rely upon this Certificate and are irrevocably authorized to
produce this Certificate or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.
 
Very truly yours,

 
[NAME OF BENEFICIAL OWNER]

 
 
D-1

--------------------------------------------------------------------------------


 

 
 
By:
__________________________________________  

 
Name:

 
Title:

 
Address:

 
Date:  _________________
 
 
 
D-2

--------------------------------------------------------------------------------


 
[FORM II – To be used by a Person acting on behalf of an owner of a beneficial
interest in a Temporary Regulation Global Note]
 
CERTIFICATE OF BENEFICIAL OWNERSHIP IN CONNECTION WITH EXCHANGES OF TEMPORARY
REGULATION S GLOBAL NOTES
Charter Communications Operating, LLC
Charter Communications Operating Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri  63131
 
Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Wilmington, DE 19890-1615
Attention: Corporate Capital Market Services
 
 
Re:
10.875% Senior Second Lien Notes due 2014

 
 
Ladies and Gentlemen:
 
Reference is hereby made to the Indenture, dated as of March 19, 2008 (the
“Indenture”), among Charter Communications Operating, LLC (the “Company”),
Charter Communications Operating Capital Corp. (“Capital Corp” and, together
with the Company, the “Issuers”), the guarantors party thereto and Wilmington
Trust Company, as trustee.  Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.
 
This is to certify that based solely on certifications we have received in
writing, by tested telex or by electronic transmission from institutions
appearing in our records as persons being entitled to a portion of the principal
amount of Notes represented by a Temporary Regulation S Global Note issued under
the above-referenced Indenture, that as of the date hereof, $____ principal
amount of Notes represented by the Temporary Regulation S Global Note being
submitted herewith for exchange is beneficially owned by persons that are either
(i) non-U.S. persons (within the meaning of Regulation S under the Securities
Act) or (ii) U.S. persons that purchased the Notes in a transaction that did not
require registration under the Securities Act.
 
We further certify that (i) we are not submitting herewith for exchange any
portion of such Temporary Regulation S Global Note excepted in such
certifications and (ii) as of the date hereof we have not received any
notification from any institution to the effect that the statements made by such
institution with respect to any portion of such Temporary Regulation S Global
Note submitted herewith for exchange are no longer true and cannot be relied
upon as of the date hereof.
 
You are entitled to rely upon this Certificate and are irrevocably authorized to
produce this Certificate or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.
Yours faithfully,
[Name of DTC Participant]
 
 
D-3

--------------------------------------------------------------------------------


 
 

 
 
By:
   

 
Name:

 
Title:

 
Address:

 
Date:  _________________
 
 
D-4

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF SUPPLEMENTAL INDENTURE
 
SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
 
.
 
WHEREAS Charter Communications Operating, LLC (the “Company”), Charter
Communications Operating Capital Corp. (“Capital Corp”), the guarantors party
thereto and Wilmington Trust Company, as trustee, are parties to an Indenture
(as it may be amended from time to time, the “Indenture”), dated as of March 19,
2008, relating to the Issuers’ 10.875% Senior Second Lien Notes due 2014 (the
“Notes”);
 
WHEREAS Section 4.17 of the Indenture requires the Company to cause each
Restricted Subsidiary of the Company that, after the Issue Date, directly or
indirectly, Guarantees or pledges any assets to secure the payment, or otherwise
becomes an obligor with respect to, any Indebtedness under the CCO Credit
Facility or clause (1) of the second paragraph of Section 4.10 of the Indenture
or Related Obligations to execute and deliver to the Trustee a supplemental
indenture pursuant to which such Restricted Subsidiary, as the case may be,
shall guarantee all of the Company’s obligations under the Indenture and the
Notes, subject, however, to the Effectiveness Condition and the limitations set
forth in Section 11.03 of the Indenture.
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged, [INSERT NAME OF NEW GUARANTOR] hereby agrees to guarantee the
Company’s obligations under the Notes on the terms and subject to the conditions
set forth in Article 11 of the Indenture, subject to the Effectiveness Condition
and the limitations set forth in Section 11.03 of the Indenture.  From and after
the date hereof, such entity shall be a Guarantor for all purposes under the
Indenture and the Notes.
 
 
 
E-1

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Supplemental
Indenture to be duly executed as of the date first above written.
 
 
[GUARANTORS]

 
By:       ____________________________________________________  
Name:
Title:
 
CHARTER COMMUNICATIONS OPERATING, LLC, as an Issuer
 
By:        ___________________________________________________ 
 
Name:

 
Title:
Vice President

 
CHARTER COMMUNICATIONS OPERATING CAPITAL CORP., as an Issuer
 
By:       ___________________________________________________  
 
Name:

 
Title:
Executive Vice President

 
WILMINGTON TRUST COMPANY,
as Trustee
 
By:      ___________________________________________________   
 
Name:

 
Title:

 
100405135_9.DOC
 
 
E-2
 



 


 


 